


Exhibit 10.24

 

SECOND AMENDED AND RESTATED MASTER LEASE

 

(CARTER VALIDUS RTS PROPERTIES)

 

This Second Amended and Restated Master Lease (Carter Validus RTS Properties)
(this “Master Lease”) is entered into as of April 20, 2015 (the “Effective
Date”) between HCP-RTS, LLC, a Delaware limited liability company and its
undersigned wholly-owned subsidiaries (“Landlord”), and each of the undersigned
entities identified as “Tenant”, for the real properties and improvements
thereon (collectively, the “Facilities”) set forth on Schedule 1, as legally
described on Exhibit A, (the “Premises”), each used as a radiation or oncology
related medical office building (individually as so utilized, as such
utilization may be changed pursuant to Section 7.1(a) and collectively, the
“Business”). Certain capitalized terms used in this Master Lease and not
otherwise defined in the text hereof are defined in Exhibit E.

 

RECITALS

 

A.            On or about March 31, 2010, Theriac Rollup, LLC, a Florida limited
liability company and certain of its wholly-owned subsidiaries (collectively,
Original Landlord”) entered into a Master Lease dated that date (the “Original
Lease”) with Tenant, as guaranteed by 21st Century Oncology, Inc., a Florida
corporation (“Guarantor”) pursuant to the Original Lease.

 

B.            On or about March 31, 2015 (the “First Restated Master Lease
Effective Date”), Original Landlord sold the Facilities and the Premises to
Landlord, and, on that date Landlord and Tenant entered into that certain
Amended and Restated Master Lease (the “First Restated Master Lease”), amending
and restating the Original Lease.

 

C.            On or about the date of the First Restated Master Lease, Guarantor
executed that certain Continuing Lease Guaranty in favor of Landlord, evidencing
the obligations of Guarantor to guarantee the obligations of Tenant under the
First Restated Master Lease (the “Guaranty”)

 

C.            On or about the date hereof, Landlord has acquired from Original
Landlord certain additional Facilities and Premises which were previously
included in the Original Lease and which are now included in the description of
the Facilities set forth on Schedule 1 attached hereto and the Premises
described in Exhibit A attached hereto (collectively, the “Additional
Properties”).

 

D.            This Master Lease is an amendment and restatement of certain
rights and obligations under the First Restated Master Lease, and has been
executed by Landlord and Tenant in order, among other things, to lease to
Landlord the Additional Properties.

 

E.             This Master Lease has been executed by Guarantor to ratify and
affirm its obligations under the Guaranty.

 

OPERATIVE TERMS

 

In consideration of the mutual covenants, conditions and agreements set forth
herein, Landlord hereby leases the Premises to Tenant for the Term upon the
terms and conditions provided below.

 

1

--------------------------------------------------------------------------------


 

PREAMBLE: RECOGNITION OF MASTER LEASE;

IRREVOCABLE WAIVER OF CERTAIN RIGHTS

 

Tenant, Guarantor and Landlord each acknowledge and agree that the terms and
conditions of this Master Lease constitute a single, indivisible lease of the
entire Premises and shall be uniformly applied to the Facilities and the
Premises. The “Minimum Rent” (as defined below), “Additional Rent” (as defined
below), other amounts payable hereunder and all other provisions contained
herein have been negotiated and agreed upon based on the intent to lease the
entirety of the Premises as a single and inseparable transaction pursuant to
this Master Lease, and such Minimum Rent, Additional Rent, other amounts and
other provisions would have been materially different had the parties intended
to enter into separate leases for each of the Facilities or Premises.

 

Tenant and Guarantor each acknowledge and agree that Landlord is entering into
this Master Lease as an accommodation to Tenant and Guarantor. Each of the
entities comprising Tenant and Guarantor, in order to induce Landlord to enter
into this Master Lease, to the extent permitted by law:

 

A.                                    agrees, acknowledges and is forever
estopped from asserting to the contrary that the statements set forth in the
first sentence of this Preamble are true, correct and complete;

 

B.                                    agrees, acknowledges and is forever
estopped from asserting to the contrary that this Master Lease is a new and de
novo lease, which supersedes and replaces in its entirety any existing or prior
occupancy lease with respect to the Premises and the Facilities between the
Tenant and the Original Landlord or between any of the entities comprising
Tenant and any of the entities comprising the Original Landlord that may have
existed prior to the date hereof;

 

C.                                    agrees, acknowledges and is forever
estopped from asserting to the contrary that this Master Lease is a single lease
pursuant to which the collective Premises are demised to the Tenant pursuant to
the terms and conditions of this Master Lease;

 

D.                                    agrees, acknowledges and is forever
estopped from asserting to the contrary that if, notwithstanding the provisions
of this Section, this Master Lease were to be determined or found to be in any
proceeding, action or arbitration under state or federal bankruptcy, insolvency,
debtor-relief or other applicable laws to constitute multiple leases demising
multiple properties, such multiple leases could not, by the debtor, trustee, or
any other party, be selectively or individually assumed, rejected or assigned;
and

 

E.                                     forever knowingly waives and relinquishes
any and all rights under or benefits of the provisions of the Federal Bankruptcy
Code Section 365 (11 U.S.C. § 365), or any successor or replacement thereof or
any analogous state law, to selectively or individually assume, reject or assign
the multiple leases comprising this Master Lease following a determination or
finding in the nature of that described in the foregoing Section D.

 

Landlord, as agent for its undersigned wholly-owned subsidiaries (in such
capacity, “Agent”), and each such wholly-owned subsidiary, acknowledges that
each separate parcel of real property and improvements thereon comprising the
Facilities and Premises is

 

2

--------------------------------------------------------------------------------


 

owned by one of such undersigned wholly-owned subsidiaries. With respect to this
Master Lease and exercise of the rights of Landlord and discharge of the duties
and obligations of Landlord with respect to the Facilities and Premises owned by
Landlord, each of the undersigned wholly-owned subsidiaries of Agent hereby
appoints Agent as its agent with power of attorney, coupled with an interest, to
collect rents, to exercise all of the other rights of Landlord and to perform
and discharge any and all duties and obligations of Landlord under this Master
Lease with respect to the Facilities and Premises owned by such undersigned
wholly-owned subsidiary of Agent. Each said agency and power of attorney is
irrevocable for the term of this Master Lease. Any act of Agent as agent or
attorney-in-fact for any one or more of the undersigned wholly-owned
subsidiaries of Agent may be relied upon by Tenant as the act of such
undersigned wholly-owned subsidiary or subsidiaries.

 

With respect to this Master Lease and exercise of the rights of Tenant and
discharge of the duties and obligations of Tenant with respect to the Facilities
and Premises occupied by Tenant, all of the undersigned entities identified as
“Tenant” have heretofore or do hereby appoint Guarantor as their agent with
power of attorney, coupled with an interest, to pay rent and to exercise all of
the other rights of Tenant and to perform and discharge any and all duties and
obligations of Tenant under this Master Lease with respect to the Facilities and
Premises occupied by such undersigned entity. Any act of Guarantor as agent or
attorney-in-fact for any one or more of the undersigned Tenant entities may be
relied upon by Landlord as the act of such entity.

 

1.                                      Term. The “Term” of this Master Lease is
the “Initial Term” (as described below) plus all “Renewal Terms” (as described
below), and a “Lease Year” is the twelve month period commencing on the First
Restated Master Lease Effective Date and the same day in each year thereafter in
the Term. The first Lease Year shall commence on the First Restated Master Lease
Effective Date (also referred to herein as the “Commencement Date”) and end on
the same month and day in the year 2016. The “Initial Term” commences on the
Commencement Date and ends on the same month and day in the year 2028, and may
be extended for three (3) separate “Renewal Terms” of Five (5) years each if:
(a) at least twelve (12), but not more than fifteen (15) months prior to the end
of the then current Term, Tenant delivers to Landlord a “Renewal Notice” that it
desires to exercise its right to extend this Master Lease for one (1) Renewal
Term; and (b) there is no Event of Default on the date Landlord receives the
Renewal Notice (the “Exercise Date”) or on the last day of the then current
Term. Notwithstanding the foregoing, with respect to any portion of the Premises
located in the State of California, in no event shall the Term of this Master
Lease exceed thirty-four (34) years and three hundred sixty-four (364) days.

 

2.                                      Rent. During the Term, Tenant shall pay
Landlord “Rent” consisting of “Minimum Rent” (as described below) plus
“Additional Rent” (as described below) determined as provided in this Section 2;
provided, the Rent for any Lease Year shall not be less than one hundred percent
(100%) of the Rent for the previous Lease Year. The Rent for any month that
begins or ends on other than the first or last day of a calendar month shall be
prorated based on actual days elapsed.

 

2.1                               Initial Term Rent. During the Initial Term,
“Minimum Rent” is $9,377,292 annually, payable in advance in twelve (12) equal
monthly installments (provided

 

3

--------------------------------------------------------------------------------


 

that the initial monthly installment payable on the First Restated Master Lease
Effective Date has been adjusted to prorate rent attributable to the Additional
Properties for the partial month in which those properties are included in this
Master Lease). Commencing with the second (2nd) Lease Year and continuing
thereafter during the Term (excluding the first Lease Year of any Renewal Term),
Tenant agrees to pay “Additional Rent” to Landlord monthly in advance together
with the payment of Minimum Rent. Subject to the limitation below, such
Additional Rent (which shall be expressed as an annual amount but shall be
payable in equal monthly installments) shall be equal to the sum of (A) the
Additional Rent (if any) payable during the immediately preceding Lease Year and
(B) the product of (i) the Minimum Rent and Additional Rent due for the
immediately preceding Lease Year and (ii) the fractional increase, if any, in
the “CPI” (as herein defined) from the first day of the immediately preceding
Lease Year to the last day of the immediately preceding Lease Year. Tenant shall
pay the Additional Rent to Landlord for the period of time elapsing between the
anniversary date and notice of such increase upon request by Landlord.
Thereafter the increase shall be payable equally with the regular Minimum Rent
payments. In no event shall a decrease in the CPI result in a decrease in the
Minimum Rent and Additional Rent payable under the terms of this Master Lease,
and no increase in the Minimum Rent and Additional Rent shall be more than three
and one-half percent (3.5%) over the prior year’s Minimum Rent and Additional
Rent payable under this Master Lease.

 

2.2                               Renewal Term Rent. To establish a fair market
Minimum Rent for the Premises during the Renewal Terms, the Minimum Rent for the
Renewal Terms shall be reset and expressed as an annual amount equal to the
greater of: (i) one hundred three percent (103%) of the Minimum Rent due for the
immediately preceding Lease Year, or (ii) the Fair Market Rent of the Premises
on the Exercise Date as established pursuant to Exhibit C, provided, however, in
no event shall the Minimum Rent for the Premises during the first Lease Year of
such Renewal Term(s) be greater than one hundred ten percent (110%) of the
Minimum Rent and Additional Rent for the immediately preceding Lease Year. The
Minimum Rent for the Premises during the third Renewal Term, if any, shall be
reset and expressed as an annual amount equal to the Fair Market Rent of the
Premises on the Exercise Date. Commencing with the second (2nd) Lease Year of a
Renewal Term and continuing each Lease Year of such Renewal Term thereafter,
“Additional Rent” shall be calculated as provided in Section 2.1 and as so
calculated shall be payable in monthly installments throughout the remainder of
such Renewal Term.

 

2.3                               Payment Terms. All Rent and other payments to
Landlord shall be paid by wire transfer or ACH (Automated Clearing House) only.
Minimum Rent and Additional Rent shall be paid in advance in equal monthly
installments on or before the first (1st) Business Day of each calendar month.

 

2.4                               Absolute Net Lease. All Rent payments shall be
absolutely net to Landlord, free of any and all Taxes, Other Charges, and
operating or other expenses of any kind whatsoever, all of which shall be paid
by Tenant. Tenant shall continue to perform its obligations under this Master
Lease even if Tenant claims that it has been damaged by Landlord or has
indebtedness owing from Landlord. Thus, Tenant shall at all times remain
obligated under this Master Lease without any right of setoff, counterclaim,
abatement, deduction, reduction or defense of any kind. Tenant’s sole right to
recover damages against Landlord under this Master Lease shall be to prove such
damages in a separate action. Landlord and Tenant agree that unless otherwise
expressly set forth in this Master Lease, Tenant shall be solely

 

4

--------------------------------------------------------------------------------


 

responsible for any and all costs associated with the operation, repair,
maintenance and replacements of the Premises, including without limitation,
Taxes as set forth below. Except as otherwise provided herein to the contrary,
the Rent shall be complete and absolute net rent to Landlord, and during the
entire term of this Master Lease, including any Renewal Term, Landlord shall
have no cost, obligation, responsibility or liability whatsoever for repairing,
maintaining, operating or owning the Premises. The parties acknowledge and agree
that Landlord would not enter into this Master Lease if the Rent described in
this Master Lease were not completely and absolutely net to Landlord or if
Landlord were to incur any liability whatsoever, foreseen or unforeseen, with
respect to the Premises or any portion thereof, or Tenant’s exercise of any
other of its rights under this Master Lease. Accordingly, except as expressly
and specifically provided otherwise herein, Tenant shall pay all expenses,
costs, taxes, fees and charges of any nature whatsoever arising in connection
with or attributable to the Premises, during the term of this Master Lease or in
any manner whatsoever arising as a result of Tenant’s exercise of, or Landlord’s
grant of, the rights described in this Master Lease, including, without
limitation, all fees of Tenant’s consultants (provided Landlord shall pay its
own broker fees incurred with any Lease renewals, if any), intangible personal
property taxes, ad valorem real estate taxes, franchise taxes and excise taxes,
Tenant’s accounting and attorney’s fees, costs of any financing obtained by
Tenant, costs of any leasehold title insurance policy obtained by Tenant,
utility charges and insurance premiums. During the term of this Master Lease,
Tenant shall pay all rent and all other charges due under this Master Lease
without notice or demand and without any deductions, set-offs, counterclaims,
abatements, suspensions or defenses of any kind. It is the intention of the
parties that the obligations of Tenant shall be separate and independent
covenants, that the Rent, and all other charges payable by Tenant shall continue
to be payable in all events, unless otherwise expressly provided herein, and
that the obligations of Tenant shall continue unaffected unless the requirement
to pay or perform the same shall have been terminated or modified pursuant to an
express provision of this Master Lease, and Tenant shall have no right to
terminate this Master Lease as a result of any breach, default or failure by
Landlord hereunder, provided that Tenant may, at its election and upon written
notice to Landlord terminate this Master Lease with respect to any Facility if
Landlord, with respect to such Facility, materially defaults hereunder in a
manner that adversely impairs the Tenant’s business operations or renders the
Premises untenantable, and if Landlord fails to cure such default within thirty
days after Tenant provides written notice thereof to Landlord or such longer
period which is reasonably necessary for Landlord to cure such default. Upon
such failure, this Master Lease shall be deemed terminated as to such Facility,
and Minimum Rent, Additional Rent and Other Charges due hereunder shall be the
product of (x) the amount of the then-current Minimum Rent and Additional Rent,
and (y) a fraction, the numerator of which is the amount allocated to such
Facility under Exhibit G attached hereto, and the denominator of which is the
aggregate amount shown on said Exhibit G for all Facilities. No such adjustment
shall have the effect of limiting the obligations of Tenant under this Master
Lease for Taxes or, utilities, landlord expenses or Other Charges incurred prior
to the date of termination. Tenant shall pay and be responsible to Landlord for
all costs, expenses, obligations, liabilities and acts necessary to and for the
proper use, operation, maintenance, care and occupancy of the Premises. Except
as otherwise expressly provided in this Master Lease, Tenant waives all rights
now or in the future conferred by law to quit, terminate or surrender this
Master Lease or the Premises or to any abatement, suspension, deferment, or
reduction of the Rent, or any other charges and under this Master Lease. In
addition, notwithstanding any provision in this Master Lease to the

 

5

--------------------------------------------------------------------------------


 

contrary, Tenant’s payment obligation to Landlord shall also include all Taxes
or any other charges or expenses that accrue after the Effective Date.

 

3.                                      Late Charges. The late payment of Rent
or other amounts due will cause Landlord to lose the use of such money and incur
administrative and other expenses not contemplated under this Master Lease.
While the exact amount of the foregoing is extremely difficult to ascertain, the
parties agree that as a reasonable estimate of fair compensation to Landlord, if
any Rent or other amount is not paid within five (5) days after the due date for
such payment, then Tenant shall thereafter pay to Landlord on demand a late
charge equal to three percent (3%) of such delinquent amounts, and, in addition,
if any such amount is not paid within ten (10) days after the due date for such
payment, such unpaid amount shall accrue interest from such date at the “Agreed
Rate” of five percent (5%) plus the prime rate of interest as published in the
Wall Street Journal on the Business Day following such due date.

 

4.                                      Intentionally Omitted.Taxes and Other
Charges. At the end of the Term, all Taxes and Other Charges shall be prorated.
If Tenant has prepaid any Taxes or Other Charges for periods extending beyond
the end of the Term, and if Tenant is entitled to a credit for such prepaid
amounts, then Landlord shall, within forty-five (45) days after the expiration
of the Term, reimburse Tenant for such prepaid Taxes and Other Charges, which
obligation shall survive the expiration or earlier termination of this Master
Lease. Landlord shall promptly forward to Tenant copies of all bills and payment
receipts for Taxes or Other Charges received by it. At the end of the Term,
Subject to Section 5.1 and Landlord’s obligations to make payments from the Tax
Impound as defined therein, Tenant shall pay and discharge (including the filing
of all required returns), prior to delinquency or imposition of any fine,
penalty, interest or other cost (“Penalty”) the following: (i) “Taxes”,
consisting of any property (real and personal) and other taxes and assessments
levied or assessed with respect to this Master Lease or any portion of the
Premises, including, without limitation, any state or county occupation tax,
sales taxes, transaction privilege, franchise taxes, business privilege, rental
tax or other excise taxes, and other assessments levied or assessed against the
Premises, Tenant’s interest therein or Landlord (with respect to this Master
Lease and/or the Premises, but excluding any local, state or federal income tax
based upon the net income or excess profits of Landlord, any capital gains tax
imposed on Landlord in connection with the sale of all or any portion of the
Premises to any Person and any transfer tax or stamps for Landlord’s transfer of
any interest in any portion of the Premises to any Person other than Tenant or
any of its Affiliates), which shall be borne by Landlord, and (ii) “Other
Charges”, consisting of any utilities, insurance, common area maintenance, and
other costs and expenses of the Business and operation, possession or use of any
portion of the Premises and all other charges, obligations or deposits assessed
against any portion of the Premises during the Term. Tenant may pay all or any
portion of the Taxes or the Other Charges in permitted installments (together
with any interest that accrues on the unpaid balance) when due and before any
Penalty. Tenant will furnish to Landlord, promptly after demand therefor, proof
of payment of Taxes and Other Charges which are paid by Tenant.Protests. Each
party has the right, but not the obligation, in good faith to protest or contest
(a “Protest”) in whole or in part (i) the amount or payment of any Taxes or
Other Charges and (ii) the existence, amount or validity of any “Lien” (as
defined in Section 8.1) by appropriate proceedings sufficient to prevent its
collection or other realization and the sale, forfeiture or loss of any portion
of the Premises or Rent to satisfy it (so long as, in the case of any Protest or
contest by Tenant, Tenant provides Landlord with reasonable security to assure
the

 

6

--------------------------------------------------------------------------------


 

foregoing, which security may take the form of a title indemnity (in a form
reasonably acceptable to Landlord and from a national title insurance company
reasonably acceptable to Landlord) or payment of the amount claimed due the lien
claimant, provided that if as a result of any Protest initiated solely by
Landlord, such Taxes, Other Charges or the amount of any Lien increases above
the protested amount, such increase shall be borne exclusively by Landlord. Each
party shall diligently prosecute any such Protest initiated by it at its sole
cost and expense. In connection with any Protest that Tenant is pursuing
regarding Taxes, subject to Landlord’s obligation to make payments from the Tax
Impound pursuant to Section 5.2, Tenant shall pay the Taxes that are the subject
of such Protest before the imposition of any Penalty. In connection with any
Protest that Tenant is pursuing regarding any Other Charges or Liens, Tenant
shall pay such Other Charges or pay such Liens (or otherwise cause them to be
removed) before any part of the Premises or any Rent therefrom or interest
therein is in any danger of being sold, forfeited, attached or lost. At Tenant’s
sole cost and expense, Landlord will cooperate fully in any Protest that
involves an amount assessed against it and, at Tenant’s request, in the case of
any Protest in which Tenant is prohibited from solely prosecuting such
proceedings by applicable law.

 

5.2                               Impound. Tenant shall include with each
Minimum Rent payment a deposit of one-twelfth (1/12th) of the amount required to
discharge the annual amount of real property Taxes secured by a Lien encumbering
any portion of the Premises (“Real Property Taxes”) as and when they become due
(the “Tax Impound”). The amounts held by Landlord in the Tax Impound shall be
applied by Landlord directly to the payment of the Taxes in a timely fashion and
prior to the imposition of any Penalty, and, except if resulting from
insufficient funds in the Tax Impound, if any Penalty results from Landlord’s
failure to timely make any such payment, such Penalty shall be paid by Landlord.
The Tax Impound shall be calculated on the basis of the most recent available
levy applied to the most recent available assessment of Real Property Taxes. The
Tax Impound shall not be held by Landlord in trust or as an agent of Tenant, but
rather shall be applied by Landlord to the Taxes. The Tax Impound shall not bear
interest unless required by applicable law Any interest earned on the Tax
Impound for a given Lease Year shall, at Tenant’s election either (a) be paid to
Tenant within thirty (30) days of the end of the Lease Year, or (b) in the case
of (i) a Lease Year that is not the final Lease Year, be credited against the
amount of Tax Impound due from Tenant to Landlord for the first month (or
additional month(s) if such credit exceeds the amount of Tax Impound due for
such first month) of the subsequent Lease Year, or in the case of (ii) the final
Lease Year, paid to Tenant within thirty (30) days after the expiration of the
Term or earlier termination of this Master Lease. If at any time within thirty
(30) days prior to the due date the Tax Impound shall be insufficient for the
payment of the obligation in full, Tenant shall within ten (10) days after
demand deposit the deficiency with Landlord. If the Tax Impound is in excess of
the actual obligation, at Tenant’s election any excess funds shall either (x) be
paid to Tenant within thirty (30) days after the end of the Lease Year, or
(y) in the case of (1) a Lease Year that is not the final Lease Year, be
credited against the amount of Tax Impound due from Tenant to Landlord for the
first month (or additional month(s) if such credit exceeds the amount of the Tax
Impound due for such first month) of the subsequent Lease Year, or in the case
of (2) the final Lease Year, paid to Tenant within thirty (30) days after the
expiration of the Term or earlier termination of this Master Lease. Tenant shall
forward to Landlord or its designee all Tax bills, bond and assessment
statements as soon as they are received and receipts for payment of all Taxes
required to be paid by Tenant. If Landlord transfers this Master Lease, it shall
transfer the Tax Impound, and all

 

7

--------------------------------------------------------------------------------


 

interest earned thereon, to the transferee, and Landlord shall thereafter have
no liability of any kind with respect thereto.

 

The Tax Impound may at any time be waived by Landlord for any designated period.
Any such waiver must be in a writing delivered to Tenant, and, after receipt by
Tenant, Tenant shall be obligated to (i) pay all taxes for the designated period
directly to the applicable assessing authorities when due and payable, and
(ii) deliver to Landlord, promptly upon payment but no later than thirty days
before the applicable Taxes become delinquent, a copy of a paid receipt from the
assessing authority showing full payment of all Taxes and associated Liens.

 

6.                                      Insurance. All insurance provided for in
this Master Lease shall (i) be maintained under valid and enforceable policies
issued by insurers licensed and approved to do business in the state(s) where
the applicable Facility or portion of the Premises is located and having general
policyholders and financial ratings of not less than “A-” and “X”, respectively,
in the then current Best’s Insurance Report, (ii) except for insurance
referenced in Section 6 (c), 6(d) and Section 6(e), name Landlord (and, if
required, pursuant to the terms of any mortgage encumbering the Premises, or any
part hereof, Landlord’s mortgagee) as an additional insured and, for the
casualty policy referenced in Section 6(a) as the owner and loss payable
beneficiary, (iii) be on an “occurrence” basis, (iv) cover all of Tenant’s
operations at the applicable Facility or portion of the Premises, (v) provide
that the policy may not be canceled or modified except upon not less than thirty
(30) days prior written notice to Landlord and (vi) be primary and provide that
any insurance with respect to any portion of the Premises maintained by Landlord
is excess and noncontributing with Tenant’s insurance. The parties hereby waive
as to each other all rights of subrogation (other than with respect to Worker’s
Compensation Coverage described below) which any insurance carrier, or either of
them, may have by reason of any provision in any policy issued to them, provided
such waiver does not thereby invalidate such policy. Original policies or
satisfactory insurer certificates evidencing the existence of the insurance
required by this Master Lease and showing the interest of Landlord shall be
provided to it prior to the commencement of the Term and, for any policy
scheduled to expire, a certificate evidencing a renewal policy not less than
five (5) days prior to the expiration date of the policy being renewed. If
Landlord is provided with a certificate, it may demand that Tenant provide a
complete copy of the related policy within fifteen (15) days. Tenant may satisfy
the insurance requirements hereunder through coverage under a so-called blanket
policy or policies of insurance carried and maintained by Tenant; provided,
however, that the coverage afforded Landlord will not be reduced or diminished
or otherwise be different from that which would exist under a separate policy
meeting all other requirements of this Master Lease by reason of the use of such
blanket policy of insurance. During the Term, Tenant shall maintain the
following insurance and any claims thereunder shall be adjudicated by and at the
expense of it or its insurance carrier:

 

(a)                                 Fire and Extended Coverage with respect to
each Facility against loss or damage from all causes under standard “all risk”
property insurance coverage with an agreed amount endorsement (such that the
insurance carrier has accepted the amount of coverage and has agreed that there
will be no co-insurance penalty), without exclusion for fire, terrorism,
lightning, windstorm, explosion, smoke damage, vehicle damage, sprinkler
leakage, flood, vandalism, malicious mischief or any other risks normally
covered under an extended coverage endorsement, in amounts that are not less
than the actual replacement value of such Facility and

 

8

--------------------------------------------------------------------------------


 

all Tenant Personal Property associated therewith (including the cost of
compliance with changes in zoning and building codes and other laws and
regulations, demolition and debris removal and increased cost of construction).
Tenant agrees to carry earthquake coverage with minimum limit of Five Million
Dollars ($5,000,000) with sprinkler leakage coverage added as endorsement to
cover building and loss of rents for this peril. Additionally, if any Facility
contains steam boilers, steam pipes, steam engines, steam turbines or other high
pressure vessels, insurance with an agreed amount endorsement (such that the
insurance carrier has accepted the amount of coverage and has agreed that there
will be no co-insurance penalty), covering the major components of the central
heating, air conditioning and ventilating systems, boilers, other pressure
vessels, high pressure piping and machinery, elevators and escalators, if any,
and other similar equipment installed in the Facility, in an amount equal to one
hundred percent (100%) of the full replacement cost of the Facility, which
policies shall insure against physical damage to and loss of occupancy and use
of the Facility arising out of an accident or breakdown covered thereunder.

 

(b)                                 Commercial General Public Liability Coverage
with respect to each Facility (including products liability and broad form
contractual liability coverage to insure Tenant’s indemnity obligations under
this Master Lease), showing Landlord, Landlord’s asset manager, Landlord’s
managing agent for the Facility, and any mortgagees as additional insureds,
providing primary coverage against claims for bodily injury, death or property
damage occurring on, in or about such Facility, affording the parties protection
of not less than Five Million Dollars ($5,000,000) per occurrence and Ten
Million Dollars (10,000,000) in the aggregate for any year, together with
additional umbrella coverage of not less than Five Million Dollars ($5,000,000);

 

(c)                                  Professional Liability Coverage with
respect to each Facility for damages for injury, death, loss of service or
otherwise on account of professional services rendered or which should have been
rendered, in a minimum amount of Five Million Dollars ($5,000,000) per
occurrence and Ten Million Dollars ($10,000,000) in the aggregate;

 

(d)                                 Employer Liability Coverage with respect to
each Facility covering all employees, agents and contractors of Tenant
performing work in, or with respect to the Premises an amount of not less than
One Million Dollars ($1,000,000) per accident, One Million Dollars ($1,000,000)
for disease, and One Million Dollars ($1,000,000) general aggregate limit;

 

(e)                                  Automobile Liability Coverage on a primary
and non-contributory basis for owned, non-owned and hired automobiles used in
the operation of Tenant’s business with limits of not less than One Million
Dollars ($1,000,000) for bodily injury and One Million Dollars ($1,000,000) for
property damage;

 

(f)                                   Worker’s Compensation Coverage with
respect to each Facility for injuries sustained by Tenant’s employees in the
course of their employment and otherwise consistent with all applicable legal
requirements, and for each location with limits established under applicable
law;

 

(g)                                 Business Interruption and Extra Expense
Coverage with respect to each Facility for loss of rental value for a period not
less than twelve (12) months, covering perils consistent with the requirements
of Section 6(a) and providing that any covered loss

 

9

--------------------------------------------------------------------------------


 

thereunder shall be payable to the Landlord as its interests may appear or
lender if required in loan covenants, and (A) including either an agreed amount
endorsement or a waiver of any coinsurance provisions, so as to prevent Tenant,
Landlord and any other insured thereunder from being a co-insurer, or (B) if
such insurance contains a coinsurance provision, with a limit greater than or
equal to ten (10) times the amount of annual Minimum Rent and Additional Rent
then payable under this Master Lease; and

 

(h)                                 Deductibles/Self-Insured Retentions for the
above policies shall be (i) for wind insurance in Tier 1 counties for Name
Storms, not greater than five percent (5%) of insured value, subject to a
minimum deductible of $250,000; (ii) for earthquake insurance in California, not
greater than two percent (2%) of insured value, subject to a minimum deductible
of $100,000; (iii) for flood insurance, not greater than $10,000 for damage to
property and not greater than $100,000 for business interruption loss; (iv) for
workers compensation insurance, not greater than $250,000; and (v) for all other
insurance, including without limitation fire and extended coverage insurance,
not greater than Twenty Five Thousand Dollars ($25,000.00).

 

(i)                                    Failure to Procure Insurance. In the
event Tenant shall fail to procure such insurance, or to deliver such policies
as required pursuant to the terms of this Section 6, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid by Tenant to Landlord within five (5) days after delivery to
Tenant of bills therefor. This subsection shall not be deemed to be a waiver of
any of Landlord’s rights and remedies, under any other provision of this Master
Lease.

 

7.                                      Use, Regulatory Compliance and
Preservation of Business.

 

7.1                               Permitted Use.

 

(a)                                 Tenant shall use, operate and occupy each
Facility as a radiation or oncology related medical office building and
treatment center, and for ancillary services relating thereto, but for no other
purpose; provided, however, that Tenant may, with the written approval of
Landlord (subject to the succeeding sentence, to be granted or withheld in the
exercise of Landlord’s reasonable discretion, not to be unreasonably withheld)
change the use of a Facility to a different use so long as Tenant shall continue
to use, operate and occupy such Facility for a use in the medical services
industry. Landlord, upon the written request of Tenant, shall approve a change
in the use of a Facility if the following conditions are met: (i) the proposed
change in use is for a use in the medical services industry, (ii) if the
proposed use is for a service not ancillary to the principal functions of an
oncology related medical office building and treatment center, Tenant has
obtained and provided to Landlord appraisals (prepared by an appraiser
reasonably acceptable to Landlord) that take into account the proposed change in
use and that demonstrate to Landlord’s reasonable satisfaction that the fair
market value of such Facility after the change in use will not result in a
material reduction of the fair market value of the Facility, and (iii) Tenant
has obtained or agrees to obtain prior to such change in use all licenses,
certificates, permits and all other approvals required by law in connection with
operating the Facility for the proposed new use. Tenant shall operate each
Facility and the Business conducted thereon in a manner consistent with all
applicable laws.

 

10

--------------------------------------------------------------------------------

 

(b)                                 Tenant shall continuously and
uninterruptedly use, operate and occupy each Facility throughout the Term;
provided, however, that (i) Tenant may close down the operations of a Facility
in connection with Tenant’s refurbishing, upgrading, or changing the permitted
use of such Facility for a commercially reasonable amount of time required to
complete such refurbishment, upgrades, or change in use; but in no event shall
such period of time exceed two hundred seventy (270) days, and (ii) subject to
the Tenant’s restoration obligations contained in this Master Lease, Sections 17
and 18, a Facility may be temporarily closed down to the extent and for the
period of time such Facility is untenantable by reason of fire or other casualty
or condemnation; and (iii) notwithstanding the vacancy of a Facility, the
Facility will be deemed actively occupied and operated in a calendar month if
(A) Tenant has delivered to Landlord, at least ninety (90) days prior to such
calendar month a written notice stating the time period in which the Facility
will be vacant, confirming that the Facility will be operating and open for
business at least one (1) business day during such calendar month and including
a plan for re-leasing the Facility such that it will be, within a commercially
reasonable time, continuously and uninterruptedly used, operated and occupied;
(B) the Facility is actually operating and open for business for at least one
(1) business day in such calendar month; and (C) the Tenant has timely paid all
rent and other amounts due under this Lease.

 

7.2                               Regulatory Compliance. This Master Lease, and
Tenant, each Facility and the other portions of the Premises shall be subject to
all CC&R’s and all other matters of record relating to the Premises, as the same
may be amended from time to time and Tenant, each Facility and the other
portions of the Premises shall comply in all material respects with all of such
CC&R’s and other matters, as well as all licensing and other laws and other use
or maintenance requirements applicable to the Business conducted thereon and, to
the extent applicable, all Medicare, Medicaid and other third-party payor
certification requirements, including timely filing properly completed cost and
other required reports, timely paying all expenses shown thereon, and ensuring
that each Facility, to the extent required in connection with the then permitted
use pursuant to Section 7.1(a), continues to be fully certified for
participation in Medicare and Medicaid throughout the Term. Tenant shall at all
times ensure compliance with the terms of the CC&R’s and such other matters.
Further, Tenant shall not commit any act or omission that would in any way
violate any certificate of occupancy affecting any Facility. All inspection
fees, costs and charges associated with a change of such licensure or
certification shall be borne solely by Tenant. In addition, Tenant shall operate
each Facility in full compliance with the applicable provisions of the Medicare
Anti-Kickback Law, 42 U.S.C. 1320a-7(b), and the Stark Self-Referral Prohibition
Act, 42 U.S.C. 1395nn, et. seq., as the same may be modified, supplemented or
replaced from time to time, and all regulations promulgated thereunder from time
to time.

 

Tenant represents and warrants that it has reviewed all the CC&R’s and other
matters of record and that it has received notice of all the terms therein,
including without limitation, (a) the disclosures described in Section 4.5(a) of
the Declaration of Covenants, Conditions, Restrictions, Easements and
Environmental Restrictions for Campus El Segundo dated as of September 26, 2006;
(b) the requirements to maintain a certain stormwater system as set forth in the
Master Covenant and Agreement Regarding On-Site BMP Maintenance with respect to
the Premises located in El Segundo, California; (c) the requirements for
maintenance of plumbing, sewer, electric wiring, telephone cables and other
utilities and services, as well as utilities and services located outside the
Premises, and the requirement for architectural committee approval, as set

 

11

--------------------------------------------------------------------------------


 

forth in the Declaration of Covenants, conditions and Restrictions and Grant of
Easements for the Rancho Mirage Medical Campus dated as of May 23, 2006

 

7.3                               Quiet Enjoyment. So long as no Event of
Default has occurred and is continuing, Landlord covenants that Tenant may
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Tenant, subject to Section 17
or Section 18.

 

8.                                      Acceptance, Maintenance, Upgrade,
Alteration and Environmental.

 

8.1                               Acceptance “AS IS”; No Liens. Tenant
acknowledges that it or an Affiliate has been in possession of and operating the
Premises prior to the date of this Master Lease and is presently engaged in
operations like the Business conducted at each Facility in the state where such
Facility is located and has expertise in such industry and, in deciding to enter
into this Master Lease, has not relied on any representations or warranties,
express or implied, of any kind from Landlord with respect to the Premises.
Tenant has examined the condition of title to and thoroughly investigated the
Premises, has selected the Premises to its own specifications, has concluded
that, as of the date hereof, no improvements or modifications are required to be
made by Landlord in order to conduct the Business thereon, and accepts them on
an “AS IS” basis and assumes all responsibility and cost for the correction of
any observed or unobserved deficiencies or violations. It is expressly
understood and agreed that any inspection by or on behalf of the Landlord of the
business conducted at the Premises or of the Premises is for Landlord’s sole and
exclusive benefit and is not directly or indirectly for the benefit of, nor
should be relied in any manner upon by, Tenant, its subtenants or any other
third party. Subject to its right to Protest set forth in Section 5.1, Tenant
shall not cause or permit any lien, levy or attachment to be placed or assessed
against any portion of the Premises or the operation thereof (a “Lien”) other
than “Permitted Exceptions” as described on Exhibit D and any mortgage, lien,
encumbrance, or other charge created by or resulting solely from any act or
omission of Landlord.

 

8.2                               Tenant’s Maintenance Obligations. Tenant shall
(i) keep and maintain the Premises in good appearance, repair and condition and
maintain proper janitorial services, (ii) promptly make all repairs (interior
and exterior, structural and nonstructural, ordinary and extraordinary, foreseen
and unforeseen) necessary to keep each Facility in good and lawful order and
condition and in substantial compliance with all applicable requirements and
laws relating to the business conducted thereon, including, if applicable
certification for participation in Medicare and Medicaid, and (iii) keep and
maintain all Landlord and Tenant Personal Property in good condition, ordinary
wear and tear, casualty and condemnation excepted, and repair and replace such
property consistent with prudent industry practice.

 

8.3                               Upgrade Expenditures. On or before the date
that is thirty (30) days after the expiration of each Lease Year, Tenant shall
provide to Landlord documentation and other evidence demonstrating to Landlord’s
reasonable satisfaction that Tenant has, during the preceding Lease Year, for
all the Facilities in total (and not necessarily individually), expended an
amount equal to or exceeding the CapEx Amount, multiplied by the aggregate
rentable square footage of the Facilities on the last day of the preceding Lease
Year, for Upgrade Expenditures relating to the Premises. As used herein the
“CapEx Amount” shall mean an amount equal to

 

12

--------------------------------------------------------------------------------


 

One Dollar ($1.00) (as adjusted at the end of each Lease Year for increases
since the Effective Date in the CPI). “Upgrade Expenditures” means expenditures
in commercially reasonable amounts to Persons not affiliated with Tenant for
(i) upgrades or improvements to each Facility that (A) are completed in a manner
consistent with improvements for similar Class A properties in the immediate
vicinity of the applicable Facilities and in compliance with this Master Lease
and all applicable laws, regulations and codes, and (B) have the effect of
maintaining or improving such Facility, including new or replacement wallpaper,
tiles, window coverings, lighting fixtures, painting, upgraded landscaping,
carpeting, architectural adornments, common area amenities and the like,
including, without limitation, capital improvements or repairs (including
repairs or replacements of the roof, structural elements of the walls, parking
area or the electrical, plumbing, HVAC or other mechanical or structural
systems), and (ii) other improvements to each Facility as reasonably approved by
Landlord, which shall include those matters, if any, that Landlord has approved
in writing as of the Effective Date based on descriptions and budgets that
Tenant has provided prior thereto. If Tenant expends an amount in any Lease Year
that exceeds the CapEx Amount for that Lease Year (the “CapEx Surplus”), the
CapEx Amount required for the immediately following Lease Year will be reduced
by the CapEx Surplus for the preceding Lease Year.

 

8.4                               Alterations by Tenant. Tenant may alter,
improve, exchange, replace, modify or expand (collectively, “Alterations”) the
Premises from time to time as it may determine is desirable for the continuing
and proper use and maintenance of the Premises; provided, that any Alterations
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to
any individual Facility in any rolling twelve (12) month period shall require
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided further, that any Alterations to the
Premises must satisfy the requirements set forth in Sections 4.04 (2) and (3) of
Revenue Procedure 2001-28, 2001-19 I.R.B. 1156. All Alterations shall
immediately become a part of the Premises and the property of Landlord subject
to this Master Lease, and the cost of all Alterations or other purchases,
whether undertaken as an on-going licensing, Medicare, Medicaid or other
regulatory requirement, or otherwise shall be borne solely by Tenant. All
Alterations shall be done in a good and workmanlike manner in compliance in all
material respects with all applicable laws and the insurance required under this
Master Lease. If an Alteration changes the rentable square footage of a
Facility, Tenant shall promptly provide Landlord notice of the same and upon
delivery of such notice, Schedule 1 shall be deemed amended to reflect such
revised rentable square footage for the applicable Facility.

 

8.5                               Hazardous Materials. Tenant’s use of the
Premises shall comply in all material respects with all Hazardous Materials
Laws. If any Environmental Activities occur or are suspected to have occurred in
material violation of any Hazardous Materials Laws or if Tenant has received
written notice of any Hazardous Materials Claim against any portion of the
Premises, Tenant shall promptly remedy any such violation or claim to the
reasonable satisfaction of Landlord and in accordance in all material respects
with all applicable governmental authorities, as required by Hazardous Materials
Laws. Tenant and Landlord shall promptly advise one another in writing upon
receiving written notice of (a) any Environmental Activities in material
violation of any Hazardous Materials Laws; (b) any Hazardous Materials Claims
against Tenant or Landlord in connection with the Premises (or any portion of
the Premises); (c) any remedial action taken by Tenant or Landlord in response
to any Hazardous

 

13

--------------------------------------------------------------------------------


 

Materials Claims or any Hazardous Materials on, under or about any portion of
the Premises in material violation of any Hazardous Materials Laws; (d) any
occurrence or condition on or in the vicinity of any portion of the Premises of
which Tenant or Landlord, as applicable, has actual knowledge and that
materially increases the risk that any portion of the Premises will be exposed
to Hazardous Materials; and (e) all material communications to or from Tenant,
any governmental authority or any other Person relating to Hazardous Materials
Laws or Hazardous Materials Claims with respect to any portion of the Premises,
including copies thereof. Notwithstanding any other provision of this Master
Lease, if any Hazardous Materials are discovered on or under any portion of a
Facility in violation of any Hazardous Materials Law, the Term shall be
automatically extended with respect to such Facility only and this Master Lease
shall remain in full force and effect with respect to such Facility only until
the earlier to occur of (i) the completion of all remedial action or monitoring,
as reasonably approved by Landlord, in accordance with all Hazardous Materials
Laws, or (ii) the date specified in a written notice from Landlord to Tenant
terminating this Master Lease (which date may be subsequent to the date upon
which the Term was to have expired). Landlord shall have the right, at Tenant’s
sole cost and expense (including, without limitation, Landlord’s reasonable
attorneys’ fees and costs) and with counsel chosen by Landlord, to join and
participate in, as a party if it so elects, any legal proceedings or actions
initiated in connection with any Hazardous Materials Claims.

 

8.6                               Medical Waste. Tenant shall be responsible for
all Medical Waste disposal for each Facility, which disposal shall be provided
by a licensed medical waste hauler and shall comply in all material respects
with all applicable laws, rules, regulations and orders. If Tenant elects to
provide Medical Waste disposal services to the subtenants in a Facility, such
services shall be provided in compliance in all material respects with all
applicable laws, rules, regulations and orders.

 

8.7                               Tenant Repairs.

 

(a)                                 Tenant represents and warrants to Landlord
that the “Immediate Repairs”, as defined in the Original Lease have been
completed in accordance with the Original Lease and accepted by Original
Landlord. Additionally, Tenant hereby agrees that on or before the date that is
ninety (90) days after the date of this Master Lease (the “Immediate Repairs
Outside Date”), Tenant shall, at its sole cost and expense, complete those
repairs and replacements identified as “Immediate Repairs” and further described
on Exhibit H attached hereto and incorporated herein by reference. On or before
the Immediate Repairs Outside Date, Tenant shall provide Landlord and Landlord’s
mortgagee with sufficient documentation reasonably acceptable to Landlord and
Landlord’s mortgagee evidencing that the Immediate Repairs have been completed
in accordance with the provisions of this Section 8.7. All Immediate Repairs
shall be done in a good and workmanlike manner in compliance in all material
respects with all applicable laws and the insurance required under this Master
Lease.

 

(b)                                 Tenant represents and warrants to Landlord
that the “Short Term Repairs”, as defined in the Original Lease have been
completed in accordance with the Original Lease and accepted by Original
Landlord. Additionally, Tenant hereby agrees that on or before the date that is
twelve (12) months (except to the extent additional time is permitted as set
forth on Exhibit H) after the date of this Master Lease (the “Short-Term Repairs
Outside Date”), Tenant shall, at its sole cost and expense, complete those
repairs and replacements identified as

 

14

--------------------------------------------------------------------------------


 

“Short-Term Repairs” and further described on Exhibit H attached hereto and
incorporated herein by reference. On or before the Short-Term Repairs Outside
Date (or, such later date as indicated with respect to those Short-Term Repairs
for which additional time is given pursuant to Exhibit H), Tenant shall provide
Landlord and Landlord’s mortgagee, with sufficient documentation reasonably
acceptable to Landlord’s mortgagee evidencing that the Short-Term Repairs have
been completed in accordance with the provisions of this Section 8.7. All
Short-Term Repairs shall be done in a good and workmanlike manner in compliance
in all material respects with all applicable laws and the insurance required
under this Master Lease.

 

9.                                      Tenant Property.

 

9.1                               Tenant Property. Tenant may obtain and install
all items of furniture, fixtures, trade fixtures, supplies and equipment as
Tenant determines are reasonably necessary or reasonably appropriate to operate
the Premises (“Tenant Personal Property”). As used herein, “Tenant Intangible
Property” means all the following at any time owned by Tenant in connection with
its use of any portion of the Premises: Medicare, Medicaid and other accounts
and proceeds thereof; rents, profits, income or revenue derived from such
operation or use; all documents, chattel paper, instruments, contract rights
(including all leases with subtenants and contracts with employees and third
parties), deposit accounts, general intangibles and choses in action; refunds of
any Taxes or Other Charges; if applicable, licenses and permits necessary or
desirable for Tenant’s use of any portion of the Premises, any applicable
certificate of need, occupancy or other similar certificate, and the exclusive
right to transfer, move or apply for the foregoing and manage the business
conducted at any portion of the Premises; and the right to use the names set
forth on Schedule 1 and any other trade or other name now or hereafter
associated with its operation of the Premises.

 

9.2                               Schedule of Tenant Property. Upon the
execution of this Master Lease by Tenant, Tenant shall deliver to Landlord a
schedule, in the form of Exhibit “J”, of all lenders, purchase money equipment
financiers, equipment lessors, and other parties who, other than Tenant, have
any liens, security interests, ownership interests, or other similar interests
in and to any Tenant Personal Property with a value of or exceeding One Hundred
Thousand Dollars ($100,000.00) (the “Tenant Property Schedule”). The Tenant
Property Schedule shall be in a form reasonably acceptable to Landlord and shall
include: (i) the name, address, and other contact information for the agent or
lead bank (“Agent Bank”) in connection with Tenant’s senior credit facility, and
(ii) a detailed breakdown, by Facility, of each applicable item of Tenant
Personal Property, its age, useful economic life, and estimated value, and any
lenders, purchase money equipment financiers, equipment lessors, or other
parties who have a lien, security interest, ownership interest, or other similar
ownership interest in such item and the contact information for any and all such
parties. Tenant shall be required to deliver to Landlord an updated Tenant
Property Schedule upon the commencement of each Lease Year and in connection
with any change or replacement of Agent Bank.

 

9.3                               Waiver of Landlord’s Lien. Landlord hereby
waives any statutory or common law lien that may be granted or deemed to be
granted to Landlord in Tenant Personal Property or Tenant Intangible Property.
Landlord agrees that, upon the request of any Person that shall be providing
senior secured financing to Tenant, or a purchase money equipment financier or
equipment lessor of Tenant, Landlord shall, at Tenant’s sole cost and expense,

 

15

--------------------------------------------------------------------------------


 

negotiate in good faith for the purpose of executing and delivering a
commercially reasonable waiver or subordination of Landlord’s statutory lien
rights, if any, and a consent and agreement with respect to the respective
rights of Landlord and such Person regarding the security interests in, and the
timing and removal of, any Tenant Personal Property or Tenant Intangible
Property which such Person has a secured interest (the “Collateral”), in form
and substance reasonably acceptable to Landlord and such Person, so long as such
waiver and agreement (i) provides for the indemnification of Landlord against
any claims by Tenant or any Person claiming through Tenant, and against any
physical damage caused to the Premises, in connection with the removal of any of
the Collateral by such Person, (ii) provides for a reasonable, but limited, time
frame for the removal of such Collateral by such Person after the expiration of
which same shall be deemed abandoned, and (iii) provides for the per diem
payment of Rent due hereunder by such Person for each day following the date of
the expiration or termination of this Master Lease that Landlord permits such
Person’s Collateral to remain in the Premises.

 

10.                               Financial, Management and Regulatory Reports.
Tenant shall provide Landlord with the reports listed in Exhibit F at the time
described therein, and such other information about it or the operations of the
Premises and the Business as Landlord may reasonably request from time to time,
including such information reasonably requested in connection with a financing
of the Premises sought by Landlord. All financial information provided shall be
prepared in accordance with generally accepted accounting principles
consistently applied and shall be submitted electronically in the form of
unrestricted, unlocked “.xls” spreadsheets (or, if restricted or locked,
Landlord has been provided with all necessary passwords and access keys required
to fully access or extract the subject data therefrom) created using Microsoft
Excel (2003 or newer editions). In the event Tenant fails to provide Landlord
with the reports listed in Exhibit F within the time periods specified therein,
Tenant shall have a grace period of twenty (20) Business Days after receipt of
written notice of such failure from Landlord to provide such reports, after
which Tenant will be assessed with a $500.00 administrative fee, which
administrative fee shall be immediately due and payable to Landlord.

 

11.                               Representations and Warranties. Each party
represents and warrants to the other that: (i) this Master Lease and all other
documents executed or to be executed by it in connection herewith have been duly
authorized and shall be binding upon it; (ii) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Master Lease within the
state(s) where any portion of the Premises is located; and (iii) neither this
Master Lease nor any other document executed or to be executed in connection
herewith violates the terms of any other agreement of such party. Additionally,
Tenant represents and warrants as follows:

 

(a)                                 Tenant has not (1) made a general assignment
for the benefit of creditors, (2) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by any creditors, (3) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets, (4) suffered the attachment or other judicial seizure of all or
substantially all of its assets, (5) admitted in writing its inability to pay
its debts as they come due, or (6) made an offer of settlement, extension or
composition to its creditors generally.

 

16

--------------------------------------------------------------------------------


 

(b)                                 With respect to terrorism:

 

(i)                                     Tenant is not in violation of any
Anti-Terrorism Law;

 

(ii)                                  Tenant is not, as of the date hereof:

 

(1)                                 conducting any business or engaging in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person;

 

(2)                                 dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or

 

(3)                                 engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate any of the prohibitions set forth in, any Anti-Terrorism
Law; and

 

(iii)                               neither Tenant nor any of its officers,
affiliates, directors, shareholders or members, as applicable, is a Prohibited
Person; and

 

(iv)                              neither Tenant or any holder of any direct or
indirect equitable, legal or beneficial interest in Tenant is the subject of any
Law blocking or prohibiting transactions with such person, including the USA
Patriot Act. Without limiting the foregoing, Tenant does not engage in any
dealings or transactions, and is not otherwise associated, with any such persons
or entities or any forbidden entity, including the governments of Cuba, Iran,
North Korea, Myanmar and Syria.

 

If at any time any of these representations becomes false, then it shall be
considered a material default under this Master Lease.

 

As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism”, as may be amended from time to time.
“Prohibited Person” is defined as (i) a person or entity is listed in the Annex
to Executive Order No. 13224, or a person or entity owned or controlled by an
entity that is listed in the Annex to Executive Order No. 13224; (ii) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (iii) a person or entity that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list. “USA Patriot
Act” is defined as the “Uniting and Strengthening America by

 

17

--------------------------------------------------------------------------------


 

Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001” (Public Law 107-56), as may be amended from time to time.

 

12.                               Events of Default. The occurrence of any of
the following events will constitute an “Event of Default” on the part of
Tenant, and there shall be no cure period therefor except as otherwise expressly
provided:

 

(a)                                 Tenant’s failure to pay any Rent when due
within two (2) Business Days after receipt of written notice from Landlord of
such failure;

 

(b)                                 Tenant’s failure to pay when due Taxes, any
Other Charges or other payments required to be made by Tenant under this Master
Lease, which failure continues beyond the earlier of (i) ten (10) days after
receipt of written notice from Landlord of such failure, and (ii) the date when
any such Taxes, Other Charges or other payments would result, if not paid, in a
lien on the Premises or the Facilities;

 

(c)                                  (i) The suspension or material limitation
of any license, or, if applicable, the certification of any portion of the
Premises for provider status under Medicare or Medicaid which would have a
material adverse affect on the operation of any Facility for the then permitted
use pursuant to Section 7.1(a); provided, however, if any such suspension or
material limitation is curable by Tenant it shall not constitute an Event of
Default if Tenant promptly commences to cure such breach and thereafter
diligently pursues such cure to the completion thereof within the lesser of
(x) the time period in which the applicable governmental agency has given Tenant
to undertake corrective action or (y) one hundred eighty (180) days after the
occurrence of any such suspension or material limitation; (ii) the revocation of
any license or, if applicable, the certification of any portion of the Premises
for provider status under Medicare or Medicaid which would have a material
adverse affect on the operation of any Facility for the then permitted use
pursuant to Section 7.1(a); (iii) the discontinuance of operations at any
Facility, except as may be permitted pursuant to Section 7.1; (iv) the failure
to maintain any certificate of need or other similar certificate or license
required to operate any Facility for the then permitted use in accordance with
the provisions of Section 7.1, which failure would have a material adverse
affect on the operation of any Facility; or (v) the use of any material portion
of the Premises other than as permitted pursuant to Section 7.1;

 

(d)                                 A default beyond any applicable cure period
by Tenant (i) with respect to any obligation in excess of Five Hundred Thousand
Dollars ($500,000.00) under any other lease, agreement or obligation between
Tenant and Landlord or any of Landlord’s Affiliates, or (ii) in any payment of
principal or interest on any obligations of borrowed money to third parties
having an aggregate principal balance of Five Million Dollars ($5,000,000.00) or
more in the aggregate, or in the performance of any other provision contained in
any instrument under which any such obligation is created or secured (including
the breach of any covenant thereunder), (x) if such payment is a payment at
maturity or a final payment, or (y) if an effect of such default is to cause, or
permit any Person to cause, such obligation to become due prior to its stated
maturity;

 

(e)                                  A default beyond any applicable cure period
by any Guarantor under the Guaranty;

 

18

--------------------------------------------------------------------------------

 

(f)                                   Any material misrepresentation by Tenant
under this Master Lease or in any written report, notice or communication made
pursuant hereto from Tenant to Landlord with respect to Tenant, any Guarantor,
or the Premises;

 

(g)                                 The failure to perform or comply with the
provisions of Sections 6 or 16;

 

(h)                                 (i) Tenant shall generally not pay its debts
as they become due, or shall admit in writing its inability to pay its debts
generally, or shall make an assignment of all or substantially all of its
property for the benefit of creditors; or (ii) a receiver, trustee or liquidator
shall be appointed for Tenant or any Facility if such appointment is not
discharged within sixty (60) days after the date of such appointment; (iii) the
filing by Tenant of a voluntary petition under any federal bankruptcy or state
law to be adjudicated as bankrupt or for any arrangement or other debtor’s
relief; or (iv) the involuntary filing of such a petition against Tenant by any
other party unless such petition is dismissed within ninety (90) days after
filing; or

 

(i)                                    The failure to perform or comply with any
other provision of this Master Lease not requiring the payment of money unless
Tenant cures it either (i) within thirty (30) days after receipt of written
notice from Landlord of such failure or (ii) if such default cannot with due
diligence be so cured because of the nature of the default or delays beyond the
control of Tenant and cure after such period will not have a materially adverse
effect upon any Facility, then such default shall not constitute an Event of
Default if Tenant uses its best efforts to cure such default by promptly
commencing and diligently pursuing such cure to the completion thereof and cures
it within one hundred eighty (180) days after such notice from Landlord.

 

13.                               Remedies. Upon the occurrence and during the
continuance of an Event of Default, Landlord may exercise all rights and
remedies under this Master Lease and the laws of the state(s) where the Premises
are located that are available to a lessor of real and personal property in the
event of a default by its lessee. Landlord shall have no duty to mitigate
damages unless required by applicable law and shall not be responsible or liable
for any failure to relet any of the Premises or to collect any rent due upon any
such reletting. Tenant shall pay Landlord, immediately upon demand, all expenses
incurred by it in obtaining possession and reletting any of the Premises,
including reasonable fees, commissions and costs of attorneys, architects,
agents and brokers.

 

13.1                        General. Without limiting the foregoing, Landlord
shall have the right (but not the obligation) to do any of the following upon
and during the continuance of an Event of Default: (a) sue for the specific
performance of any covenant of Tenant as to which it is in breach; (b) enter
upon any portion of the Premises, terminate this Master Lease, dispossess Tenant
from the Premises, by any available legal process, and/or collect money damages
by reason of Tenant’s breach, including the acceleration of (i) all Minimum Rent
and Additional Rent which would have accrued after such termination, discounted
at an annual rate equal to the then-current U.S. Treasury Note rate for the
closest comparable term and taking into account any obligation on behalf of
Landlord to mitigate its damages to the extent required by law, and (ii) all
obligations and liabilities of Tenant under this Master Lease which survive the
termination of the Term; (c) elect to leave this Master Lease in place and sue
for Rent and other money damages as the same come due; and (d) (before or after
repossession of the Premises pursuant to clause (b) above and whether or not
this Master Lease has been terminated) relet any portion of the

 

19

--------------------------------------------------------------------------------


 

Premises to such tenant(s), for such term(s) (which may be greater or less than
the remaining balance of the Term), rent, conditions (which may include
concessions or free rent) and uses as it may determine in its sole discretion
and collect and receive any rents payable by reason of such reletting.

 

13.2                        Remedies Cumulative; No Waiver. No right or remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other right or remedy, and each and every right and remedy shall be cumulative
and in addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. Any notice or cure period provided herein shall
run concurrently with any provided by applicable law. No failure of Landlord to
insist at any time upon the strict performance of any provision of this Master
Lease or to exercise any option, right, power or remedy contained herein shall
be construed as a waiver, modification or relinquishment thereof as to any
similar or different breach (future or otherwise) by Tenant. Landlord’s receipt
of any rent or other sum due hereunder (including any late charge) with
knowledge of any breach shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision of this Master Lease shall be effective
unless expressed in a writing signed by it.

 

13.3                        Performance of Tenant’s Obligations. If Tenant at
any time shall fail to make any payment or perform any act on its part required
to be made or performed under this Master Lease, then Landlord may, without
waiving or releasing Tenant from any obligations or default hereunder, make such
payment or perform such act for the account and at the expense of Tenant, and
enter upon any portion of the Premises for the purpose of taking all such action
as may be reasonably necessary. No such entry shall be deemed an eviction of
Tenant. All sums so paid by Landlord and all necessary and incidental costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with the performance of any such act by it, together with interest at
the “Agreed Rate” (as defined above) from the date of the making of such payment
or the incurring of such costs and expenses, shall be payable by Tenant to
Landlord upon Landlord’s written demand therefor.

 

13.4                        Limited Remedy Event of Defaults. Notwithstanding
anything to the contrary herein contained, or any other provisions of this
Master Lease or any other concurrent transaction document, if Landlord is
exercising remedies due solely to a “Limited Remedy Event of Default” (as
defined below), the aggregate amount Tenant shall be required to pay to Landlord
from and after the date of the occurrence of such Limited Remedy Event of
Default (the “Occurrence Date”) shall be limited to the sum of (i) (A) 89.9% of
the fair market value of the Premises as of the commencement date less (B) the
sum of the present value as of the Effective Date (using an annual discount rate
equal to Twelve and 95/100 percent (12.95%) of all Minimum Rent and Additional
Rent received as of the Occurrence Date, (ii) any amounts of Taxes and Other
Charges which are due and payable or have accrued under this Master Lease
through the Occurrence Date, and (iii) any amounts of Taxes and Other Charges
which are due and payable or have accrued under this Master Lease after the
Occurrence Date while or so long as the Tenant remains in possession of the
Premises after any Limited Remedy Event of Default that relates to insurance,
utilities, repairs, maintenance, environmental maintenance, remediation and
compliance and other customary costs and expenses of operating and maintaining
the Premises in substantial compliance with the terms of this Master Lease. As
used in this Section 13.4, the term “Limited Remedy Event of Default” shall mean
an Event of Default occurring

 

20

--------------------------------------------------------------------------------


 

under clauses (c), (d), (e), (f) or (i) of Section 12, but only to the extent
that such Event of Default (a) occurs notwithstanding the good faith efforts of
Tenant to avoid the occurrence thereof, and (b) does not otherwise result from
the negligence, lack of diligence, misapplication of amounts to which Landlord
or another person or entity is entitled hereunder, or intentional act of Tenant.

 

14.                               Provisions on Termination.

 

14.1                        Surrender of Possession. On the expiration of the
Term or earlier termination or cancellation of this Master Lease (the
“Termination Date”), Tenant shall deliver to Landlord or its designee possession
of (a) the Premises (or portion thereof if the expiration, termination, or
cancellation of this Master Lease is not with respect to the entire Premises) in
broom clean condition and in as good a condition as existed at the date of their
possession and occupancy pursuant to this Master Lease, except as repaired,
replaced, rebuilt, restored, altered or added to as permitted or required by the
provisions of this Master Lease, ordinary wear and tear, casualty and
condemnation excepted, (b) all subtenant leases and security deposits, all
documentation related to the subtenants (including financials and past
correspondence) and copies of all Tenant’s books and records relating solely to
the Premises, and (c) plans, specifications, drawings or similar materials in
connection with the applicable Facility or Facilities.

 

14.2                        Removal of Tenant Personal Property. Tenant may
remove from the Premises in a workmanlike manner all Tenant Personal Property,
leaving the Premises in good and presentable condition and appearance, including
repair of any damage caused by such removal. Title to any Tenant Personal
Property which is not removed by Tenant as permitted above upon the expiration
of the Term shall, at Landlord’s election, vest in Landlord; provided, however,
that Landlord may remove and store or dispose at Tenant’s expense any or all of
such Tenant Personal Property which is not so removed by Tenant without
obligation or accounting to Tenant.

 

14.3                        Holding Over. If Tenant shall for any reason remain
in possession of any portion of the Premises after the Termination Date, such
possession shall be a month-to-month tenancy during which time Tenant shall pay
as rental on the first (1st) Business Day of each month one and one-half (1-1/2)
times the total of the monthly Minimum Rent payable with respect to the last
Lease Year plus Additional Rent allocable to the month, all additional charges
accruing during the month and all other sums, if any, payable by Tenant pursuant
to this Master Lease. Nothing contained herein shall constitute the consent,
express or implied, of Landlord to the holding over of Tenant after the
Termination Date, nor shall anything contained herein be deemed to limit
Landlord’s remedies.

 

14.4                        Survival. All covenants, indemnities and other
obligations of Tenant under this Master Lease which arise on or prior to the
Termination Date or which specifically survive the expiration or termination by
their own terms shall survive the Termination Date.

 

21

--------------------------------------------------------------------------------


 

15.                               Certain Landlord Rights.

 

15.1                        Entry and Examination of Records. Landlord and its
representatives may enter any portion of the Premises at any reasonable time
upon not less than twenty-four (24) hours written notice to Tenant (which notice
may be transmitted in the form of electronic mail or other similar electronic
means) to inspect the Premises for compliance with this Master Lease, to exhibit
the Premises for sale, lease or mortgaging, or for any other reasonable purpose;
provided that no such notice shall be required in the event of an emergency,
upon and during the continuance of an Event of Default or to post notices of
non-responsibility under any mechanic’s or materialmen’s lien law. No such entry
shall unreasonably interfere with Tenant or any subtenants in a Facility or the
business operated thereon. During normal business hours (and upon reasonable
notice), Tenant will permit Landlord and its representatives (coordinated
through Landlord) to examine and make abstracts from any of Tenant’s books and
records (other than materials protected by the attorney-client privilege and
materials which such person may not disclose without violation of a
confidentiality obligation binding upon it); provided that, so long as no Event
of Default has occurred and is continuing, Landlord shall not be entitled to
exercise the foregoing rights more than once, in the aggregate, in any calendar
year.

 

15.2                        Grant Liens. Subject to Section 7.3, without the
consent of Tenant, Landlord may from time to time, directly or indirectly,
create or otherwise cause to exist any Lien, title retention agreement or other
encumbrance upon the Premises, or any portion thereof or interest therein
(including this Master Lease), whether to secure any borrowing or other means of
financing or refinancing or otherwise. Tenant’s rights under this Master Lease
are subordinate to any underlying Leases, easements, licenses, or deeds of
trust, mortgages or other security interest now or hereafter affecting the
Premises. To the fullest extent allowed by applicable law, the foregoing
subordination is self-operative and no further instrument of subordination is
required; provided, however, Tenant hereby agrees to execute, at the Landlord’s
request, any customary and reasonable instrument which the Landlord or any
lender may deem necessary or desirable to effect the subordination of this
Master Lease to any such mortgage. Attached to this Master Lease as Exhibit “I”
is a form of the Subordination, Non-Disturbance and Attornment Agreement that
the parties agree is reasonable and customary. At Landlord’s request, Tenant
will, without charge, execute, acknowledge and deliver to Landlord the
Subordination, Non-Disturbance and Attornment Agreement attached to this Master
Lease as Exhibit “I” (or such other form which is customary and reasonable, as
determined by Landlord, in its reasonable discretion) within ten (10) business
days after Tenant’s receipt of the applicable form. Notwithstanding the
foregoing, Landlord’s lender may unilaterally elect to subordinate its mortgages
and liens to this Master Lease. In no event will the Tenant be required to
guarantee or be obligated on such mortgage or lien.

 

15.3                        Estoppel Certificates. At any time upon not less
than ten (10) days prior written request by Landlord to Tenant, the Tenant, and
each subtenant or assignee of Tenant, shall have an authorized representative
execute, acknowledge and deliver to Landlord or its designee a written statement
certifying (a) that this Master Lease, together with any specified
modifications, is in full force and effect, (b) the dates to which Rent and
additional charges have been paid, (c) the dates of commencement and expiration
of the Term, (d) that no default currently exists on the part of the Tenant (or,
as applicable, such subtenant or assignee), and to the Tenant’s (or if
applicable, such subtenant’s or assignee’s) actual knowledge, on the part of the
Landlord or specifying any such default, and (e) as to such other matters as the
Landlord may reasonably request. Tenant will be in default under this Master
Lease if Tenant or any such

 

22

--------------------------------------------------------------------------------


 

subtenant or assignee fails to deliver any such statement within ten
(10) Business Days after Landlord’s written request therefor.

 

15.4                        Conveyance Release. If Landlord or any successor
owner shall transfer any portion of the Premises in accordance with this Master
Lease, they shall thereupon be released from all future liabilities and
obligations hereunder arising or accruing from and after the date of such
conveyance or other transfer, which instead shall thereupon be binding upon the
new owner.

 

16.                               Assignment and Subletting.

 

16.1                        No Assignment or Subletting. Without the prior
written consent of Landlord, which may be withheld or conditioned at its sole
discretion, this Master Lease shall not, nor shall any interest of Tenant
herein, be assigned or encumbered by operation of law, nor shall Tenant
voluntarily or involuntarily assign, mortgage, encumber or hypothecate any
interest in this Master Lease or sublet any portion of the Premises. Any
foregoing acts without such consent shall be void and shall, at Landlord’s sole
option, constitute an Event of Default giving rise to Landlord’s right, among
other things, to terminate this Master Lease. An assignment of this Master Lease
by Tenant shall be deemed to include: (a) entering into a management or similar
agreement relating to the operation or control of any portion of the Premises
with a Person that is not an Affiliate of Tenant; or (b) any change (voluntary
or involuntary, by operation of law or otherwise, including the transfer,
assignment, sale, hypothecation or other disposition of any equity interest in
Tenant) in the Person that ultimately exerts effective Control over the
management of the affairs of Tenant or Guarantor as of the date hereof; provided
that an initial public offering of Tenant or Guarantor shall not be deemed to be
an assignment of the Master Lease so long as thereafter less than twenty five
percent (25%) of the voting stock of Tenant or Guarantor, as applicable, is held
by any Person or related group that did not have such ownership before the
initial public offering.

 

16.2                        Permitted Assignments and Sublets.Notwithstanding
Section 16.1 above, Tenant may, without Landlord’s prior written consent, assign
this Master Lease or sublet the Premises or any portion thereof to an Affiliate
of Tenant or Guarantor, if all of the following are first satisfied: (i) such
Affiliate or other party fully assumes Tenant’s obligations hereunder;
(ii) Tenant remains fully liable hereunder and any Guarantor remains fully
liable under its guaranty; (iii) the use of the applicable portion of the
Premises shall comply with Section 7.1, above; (iv) Landlord shall be provided
the proposed form and content of all documents for such assignment or sublease
on or before the date that is twenty (20) days prior to such assignment or
sublease, and (v) Landlord shall be provided executed copies of all such
documents within fifteen (15) Business Days after such assignment or sublease.

 

(b)                                 Notwithstanding Section 16.1 above, Tenant
may, without Landlord’s prior written consent, assign this Master Lease or
sublet the Premises or any portion thereof and may otherwise take action
resulting in a change of Control of Tenant or Guarantor if the consolidated net
worth of the successor Tenant (in the case of an assignment) or Tenant (in the
case of a change of Control of Tenant), as applicable (such entity “Resulting
Tenant”) or, successor Guarantor (in the case of an assignment) or Guarantor (in
the case of a change of Control of Guarantor), as applicable (such entity,
“Resulting Guarantor”) immediately after the

 

23

--------------------------------------------------------------------------------


 

effectiveness of the assignment or change of Control is equal to or greater than
Three Hundred Million Dollars ($300,000,000.00) (such assignment or change of
Control, a “Strong Tenant/Guarantor Transfer”), and each of the following
conditions is met: (i) Resulting Tenant and/or Resulting Guarantor, or the
officers, directors or managers thereof or of the Person that controls Resulting
Tenant or Resulting Guarantor, as applicable, has sufficient operating
experience and history with respect to the Business of the Facilities as had
Tenant or Guarantor, as applicable (or the officers, directors or managers
thereof or of the Person that controls Tenant or Guarantor) immediately prior to
the Strong Tenant/Guarantor Transfer, or has retained a management company with
such expertise to manage the Facilities; (ii) the entities whose financials are
consolidated to satisfy the above consolidated net worth requirement are all
jointly and severally liable for the obligations of Tenant hereunder,
(iii) after a Strong Tenant/Guarantor Transfer, the Resulting Tenant and/or
Resulting Guarantor, if different than the Tenant or Guarantor immediately prior
to such Strong Tenant/Guarantor Transfer, shall assume all of the obligations of
Tenant under the Lease and Guarantor under the Guaranty accruing subsequent to
the effective date of such Strong Tenant/Guarantor Transfer by a written
instrument in form and substance reasonably satisfactory to Landlord (the
“Lease/Guaranty Assumption”); and (iv) no Event of Default shall have occurred
and be continuing hereunder. A Person shall be deemed to have “sufficient
operating experience and history” if, immediately prior to the Strong
Tenant/Guarantor Transfer, such Person (together with its Affiliates and/or
officers, directors and managers) (x) operated or managed (whether directly or
through its operating subsidiary(ies)) at least twelve (12) facilities engaged
in the Business of the Facilities (or the number of such facilities operated
and/or managed by Guarantor, whichever is less) and (y) has been in the business
of operating or managing such facilities for at least three (3) years (or for
such period as Guarantor has been in such business, whichever is less). Upon
delivery of the Lease/Guaranty Assumption, and upon Landlord’s confirmation in
its reasonable discretion that the above consolidated net worth requirement is
satisfied, Landlord shall release Tenant from any liability under the Lease and
Guarantor from any liability under the Guaranty first accruing from and after
the effective date of such Strong Tenant/Guarantor Transfer.

 

(c)                                  Notwithstanding Section 16.1 above, Tenant
may, without Landlord’s prior written consent, sublet portions of a Facility in
the ordinary course of Tenant’s business to subtenants of such Facility for
customary uses ancillary to Tenant’s permitted use including, pharmacy, physical
therapy and sundry providers.

 

(d)                                 Notwithstanding Section 16.1 above and
subject to Tenant’s obligations pursuant to Section 9.2, Tenant shall have the
right from time to time during the Term hereof and without Landlord’s further
approval, written or otherwise, to grant and assign a security interest in
Tenant’s interest in all Tenant Personal Property or other property of Tenant
that is not a part of the Premises or the Facilities to Tenant’s lenders. In
addition, Tenant may grant and assign a mortgage or other security interest in
Tenant’s interest in this Master Lease to Tenant’s lenders in connection with
Tenant’s financing of Tenant’s interest in this Master Lease provided that:
(i) Tenant pays all reasonable costs, expenses and charges of Landlord incident
to the granting of any such mortgage or other security interest, including
Landlord’s reasonable attorneys’ fees and expenses, (ii) Landlord has approved,
in its reasonable discretion, the form of leasehold mortgage pursuant to which
Tenant is granting a leasehold mortgage or other security interest in this
Master Lease, and (iii) Tenant’s lender has agreed that upon its succession to
any of the rights of Tenant hereunder, the lender will comply with all the terms
of this Master Lease.

 

24

--------------------------------------------------------------------------------


 

(e)                                  Tenant hereby acknowledges that an
assignment, subleasing or other transfer of the Premises or a portion thereof
under this Section 16 will cause Landlord to incur administrative and other
expenses not contemplated under this Master Lease. Accordingly, prior to or
concurrently with an assignment, sublease or other transfer of the Premises or a
portion thereof pursuant to Section 16.1 or Section 16.2, Tenant shall reimburse
Landlord for any and all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees not to exceed $3,000 per transaction)
incurred by Landlord in connection with such assignment, sublease, or other
similar transfer.

 

(f)                                   In no event shall Tenant sublet any
portion of the Premises on any basis such that the rental to be paid by the
sublessee would be based, in whole or in part, on either the income or profits
derived by the business activities of the sublessee, or any other formula, such
that any portion of the sublease rental received by Landlord would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the U.S. Internal Revenue Code, or any similar or successor provision thereto.

 

(g)                                 Except as expressly set forth in the
foregoing Section 16.2(b), no assignment or sublease shall operate to release
Tenant assignor of any of its obligations under this Master Lease with respect
to which such Tenant assignor shall remain personally liable.

 

(h)                                 Tenant shall provide at least fifteen (15)
days prior written notice to Lender of any rights granted by Tenant pursuant to
this Section 16 and shall ensure that any successor to the rights of Tenant
hereunder will remain in full compliance with the terms of this Master Lease.

 

17.                               Damage by Fire or Other Casualty. Tenant shall
promptly notify Landlord of any material damage or destruction of any portion of
the Premises and diligently repair or reconstruct such portion of the Premises
in a good and workman like manner to a like or better condition than existed
prior to such damage or destruction in accordance with Section 8.4. So long as
no Event of Default exists, any award of insurance proceeds up to and including
One Hundred Thousand Dollars ($100,000) shall be paid directly to Tenant. In the
event that any award of net insurance proceeds payable with respect to the
casualty are in excess of One Hundred Thousand Dollars ($100,000), such
insurance proceeds (i) shall be paid directly to Landlord, and (ii) if no Event
of Default exists, shall be made available to Tenant for the repair or
reconstruction of the applicable portion of the Premises subject to the
following disbursement requirements:

 

(a)                                 prior to commencement of restoration, the
architects, contracts, contractors, plans and specifications, payment and
performance bond from the general contractor for the work and a budget for the
restoration shall have been approved by Landlord, which approval shall not be
unreasonably withheld, delayed, or conditioned;

 

(b)                                 Tenant shall possess such additional funds
which Landlord reasonably determines are needed to pay all costs of the repair
or restoration and such Tenant funds shall be made available by Tenant as
required to pay for the costs of the restoration;

 

25

--------------------------------------------------------------------------------


 

(c)                                  at the time of any disbursement, except as
permitted pursuant to Section 5.1, no mechanics’ or materialmen’s liens shall
have been filed against any of the Premises and remain undischarged;

 

(d)                                 disbursements shall be made from time to
time (within reasonable time frames to perform and complete the restoration, but
not more frequently than monthly) in an amount not exceeding the cost of the
restoration completed since the last disbursement, upon receipt of
(i) satisfactory evidence, including architects’ certificates, of the stage of
completion, the estimated total cost of completion and performance of the
restoration to date in a good and workmanlike manner in accordance with all
material respects with the contracts, plans and specifications, (ii) waivers of
liens, and (iii) contractors’ and subcontractors’ sworn statements as to
completed work and the cost thereof for which payment is requested; and

 

(e)                                  each request for disbursement shall be
accompanied by a certificate of Tenant, signed by an officer of Tenant,
describing the restoration for which payment is requested, stating the cost
incurred in connection therewith, stating that Tenant has not previously
received payment for such restoration and, upon completion of the restoration,
also stating that the restoration has been fully completed and complies with the
applicable requirements of this Master Lease.

 

If such proceeds are insufficient, Tenant shall provide the required additional
funds; if such proceeds are more than sufficient, the surplus shall belong and
be paid to Tenant upon completion of the restoration in accordance with the
requirements of this Master Lease. Tenant shall not have any right under this
Master Lease, and hereby waives all rights under applicable law, to abate,
reduce or offset rent by reason of any damage or destruction of any portion of
the Premises of any amount by reason of an insured or uninsured casualty.

 

If at any time during the last two (2) years of the Term, fire or other casualty
shall render the whole or any portion of a Facility untenable and such Facility
(or any portion thereof) cannot reasonably be expected to be repaired within two
hundred seventy (270) days from the date of such event, then Tenant, by notice
in writing to Landlord within ninety (90) days from the date of such damage or
destruction, may terminate this Master Lease with respect to such Facility
effective upon a date within thirty (30) days from the date of such notice in
which event (i) the insurance proceeds payable with respect to the casualty to
such Facility (except to the extent related to Tenant Personal Property) shall
be paid to Landlord, and (ii) this Master Lease shall be deemed terminated as to
such Facility and Minimum Rent and Additional Rent due hereunder shall be
reduced by the product of (x) the amount of the then-current Minimum Rent and
Additional Rent, and (y) a fraction, the numerator of which is the amount
allocated to such Facility under Exhibit G attached hereto, and the denominator
of which is the aggregate amount shown on said Exhibit G for all Facilities. No
such adjustment shall have the effect of limiting the obligations of Tenant
under this Master Lease for Taxes or, utilities, landlord expenses or Other
Charges. incurred prior to the date of termination.

 

18.                               Condemnation. Except as provided to the
contrary in this Section 18, this Master Lease shall not terminate and shall
remain in full force and effect in the event of a taking or condemnation of the
Premises, or any portion thereof, and Tenant hereby waives all rights under
applicable law to abate, reduce or offset Rent by reason of such taking. If
during the Term

 

26

--------------------------------------------------------------------------------


 

all or substantially all (a “Complete Taking”) or a smaller portion (a “Partial
Taking”) of any Facility is taken or condemned by any competent public or
quasi-public authority, then (a) in the case of a Complete Taking, Tenant may at
its election made within thirty (30) days after the effective date of such
Taking, terminate this Master Lease with respect to such Facility and the
current Rent shall be equitably abated as of the effective date of such
termination, or (b) in the case of a Partial Taking, the Rent shall be abated to
the same extent as the resulting diminution in Fair Market Value of the
applicable portion of the Premises. The resulting diminution in Fair Market
Value on the effective date of a Partial Taking shall be as established pursuant
to Exhibit C. In the event this Master Lease is terminated as to any Facility
under this Section 18, then the Minimum Rent and Additional Rent due hereunder
shall be reduced by the product of (x) the amount of the then-current Minimum
Rent and Additional Rent, and (y) a fraction, the numerator of which is the
amount allocated to such Facility under Exhibit G attached hereto, and the
denominator of which is the aggregate amount shown on said Exhibit G for all
Facilities. No such adjustment shall have the effect of limiting the obligations
of Tenant under this Master Lease for Taxes or, utilities, landlord expenses or
Other Charges. incurred prior to the date of termination. Landlord alone shall
be entitled to receive and retain any award for a taking or condemnation other
than a temporary taking; provided, however. Tenant shall be entitled to submit
its own claim in the event of any such taking or condemnation with respect to
the value of (u) Tenant’s leasehold interest in any portion of the Premises,
(v) the relocation costs incurred by Tenant as a result thereof, (w) Tenant
Personal Property, (x) other tangible property, (y) moving expenses, and/or
(z) loss of business, if available. In the event of a temporary taking of less
than all or substantially all of the Premises, Tenant shall be entitled to
receive and retain any and all awards for the temporary taking and the Minimum
Rent and Additional Rent due under this Master Lease shall be not be abated
during the period of such temporary taking.

 

19.                               Indemnification. Tenant agrees to protect,
indemnify, defend and save harmless Landlord, its directors, officers,
shareholders, agents and employees (each an “Indemnitee”) from and against any
and all foreseeable or unforeseeable liability, expense, loss, cost, deficiency,
fine, penalty or damage (including punitive but excluding consequential damages)
of any kind or nature, including reasonable attorneys’ fees, from any suits,
claims or demands, on account of any matter or thing, action or failure to act
arising out of or in connection with (unless caused by an Indemnitee) this
Master Lease, the Premises or the operations of Tenant on any portion of the
Premises, including (a) the breach by Tenant of any of its representations,
warranties, covenants or other obligations hereunder, (b) any Protest, and
(c) all known and unknown Environmental Activities on any portion of the
Premises, Hazardous Materials Claims or violations by Tenant of a Hazardous
Materials Law with respect to any portion of the Premises, except to the extent
such Environmental Activities, Hazardous Materials Claims or violations arise
out of any negligent or willful act or omission of Landlord or its affiliates,
employees or agents. Upon receiving knowledge of any suit, claim or demand
asserted by a third party that Landlord believes is covered by this indemnity,
it shall promptly give Tenant written notice of such matter. If Landlord does
not elect to defend the matter with its own counsel at Tenant’s expense, Tenant
shall then defend Landlord at Tenant’s expense (including Landlord’s reasonable
attorneys’ fees and costs) with legal counsel reasonably satisfactory to
Landlord and Tenant’s insurer. The obligations of Tenant under this Section 19
shall survive any termination, expiration, or rejection in bankruptcy of this
Master Lease, but only with respect to matters that arose, occurred, or existed
prior to such termination, expiration, or rejection.

 

27

--------------------------------------------------------------------------------

 

20.                               Disputes. If any party brings any action to
interpret or enforce this Master Lease, or for damages for any alleged breach,
the prevailing party shall be entitled to reasonable attorneys’ fees and costs
as awarded by the court in addition to all other recovery, damages and costs.
EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS MASTER LEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, TENANT’S USE AND OCCUPANCY OF ANY PORTION
OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR
THE ENFORCEMENT OF ANY REMEDY.

 

21.                               Notices. All notices and demands,
certificates, requests, consents, approvals and other similar instruments under
this Master Lease shall be in writing and sent by personal delivery, U.S.
certified or registered mail (return receipt requested, postage prepaid) or
FedEx or similar generally recognized overnight carrier regularly providing
proof of delivery, addressed as follows:

 

If to any Tenant, each of which has appointed 21st Century Oncology, Inc. as
agent/attorney- in-fact:

 

If to Landlord:

 

 

 

21st Century Oncology, Inc.

 

HCP-RTS, LLC

2234 Colonial Blvd.

 

4890 W. Kennedy Boulevard,

Fort Myers, Fl 33907

 

Suite 650

Attn: Richard Lewis

 

Tampa, Fl 33609

 

 

Attn: Lisa Drummond

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Kirkland & Ellis, LLP

 

Carlton Fields Jorden Burt, P.A.

300 North LaSalle

 

4221 Boy Scout Blvd., Suite 1000

Chicago, Illinois 60654

 

Tampa, Florida 33607

Attn: John G. Caruso

 

Attn: Edgel C. Lester

Facsimile: (312) 862-2200

 

Facsimile: (813) 229-4133

 

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.

 

22.                               Miscellaneous. Since each party has been
represented by counsel and this Master Lease has been freely and fairly
negotiated, all provisions shall be interpreted according to their fair meaning
and shall not be strictly construed against any party. While nothing contained
in

 

28

--------------------------------------------------------------------------------


 

this Master Lease should be deemed or construed to constitute an extension of
credit by Landlord to Tenant, if a portion of any payment made to Landlord is
deemed to violate any applicable laws regarding usury, such portion shall be
held by Landlord to pay the future obligations of Tenant as such obligations
arise and if Tenant discharges and performs all obligations hereunder, such
funds will be reimbursed (without interest) to Tenant on the Termination Date.
If any part of this Master Lease shall be determined to be invalid or
unenforceable, the remainder shall nevertheless continue in full force and
effect. Time is of the essence, and whenever action must be taken (including the
giving of notice or the delivery of documents) hereunder during a certain period
of time or by a particular date that ends or occurs on a Saturday, Sunday or
federal holiday, then such period or date shall be extended until the
immediately following Business Day. Whenever the words “including”, “include” or
“includes” are used in this Master Lease, they shall be interpreted in a
non-exclusive manner as though the words “without limitation” immediately
followed. Whenever the words day or days are used in this Master Lease, they
shall mean “calendar day” or “calendar days” unless expressly provided to the
contrary. The titles and headings in this Master Lease are for convenience of
reference only and shall not in any way affect the meaning or construction of
any provision. Unless otherwise expressly provided, references to any “Section”
mean a section of this Master Lease (including all subsections), to any
“Exhibit” or “Schedule” mean an exhibit or schedule attached hereto or to
“Medicare” or “Medicaid” mean such programs and shall include any successor
program. If more than one Person is Tenant hereunder, their liability and
obligations hereunder shall be joint and several. Promptly upon the request of
either party and at its expense, the parties shall prepare, enter into and
record a suitable short form memorandum of this Master Lease. This Master Lease
(a) contains the entire agreement of the parties as to the subject matter hereof
and supersedes all prior or contemporaneous verbal or written agreements or
understandings, (b) may be executed in one or more facsimile or electronic
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document, (c) may only be amended by a writing
executed by the parties, (d) shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties, (e) shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the conflict of laws rules thereof, provided that the
law of the State in which each Facility is located (each a “Situs State”) shall
govern procedures for enforcing, in the respective Situs State, provisional and
other remedies directly related to such Facility and related personal property
as may be required pursuant to the law of such Situs State, including without
limitation the appointment of a receiver; and, further provided that the law of
the Situs State also applies to the extent, but only to the extent, necessary to
create, perfect and foreclose the security interests and liens created under
this Master Lease, and (f) incorporates by this reference any Exhibits and
Schedules attached hereto.

 

23.                               Right of First Refusal.

 

(a)                                 During the Term and subject to the terms and
conditions and except as otherwise expressly provided in this Section 23. Tenant
shall have a right of first refusal to purchase all of the Subject Facilities
(as defined below) that are the subject of a Third Party Offer (as defined
below).

 

Within five (5) Business Days after Landlord’s decision to accept a Third Party
Offer (or its acceptance of such offer subject to the right of first refusal
granted herein) Landlord shall deliver

 

29

--------------------------------------------------------------------------------


 

to Tenant a written notice (the “Offer Notice”) (i) stating that Landlord is
prepared to accept (or has already accepted subject to the right of first
refusal granted herein) the applicable Third Party Offer, (ii) identifying the
Subject Facilities, and (iii) describing the material terms and conditions
(including purchase price and earnest money deposit) under which the third party
proposes to purchase the Subject Facilities.

 

(b)                                 As used herein, the following terms shall
have the following meanings:

 

(1)                                 “Third Party Offer” shall mean a written
offer, proposal, letter of intent or similar instrument setting forth the
material terms and conditions under which a third party which is not an
Affiliate of Landlord proposes to enter into a purchase of all or a portion of
the Premises.

 

(2)                                 “Subject Facilities” shall mean that portion
of the Premises (or those Facilities) that are the subject of the purchase
proposal contained in the Third Party Offer.

 

(c)                                  Tenant shall have fifteen (15) Business
Days from its receipt of an Offer Notice to elect to purchase the Subject
Facilities by delivery of written notice of such election to Landlord (the
“Purchase Notice”). For the avoidance of doubt, Tenant may only elect to
purchase all of the Subject Facilities and may not elect to purchase some but
not all of the Subject Facilities.

 

(d)                                 Landlord and Tenant shall have a period of
thirty (30) days from Landlord’s receipt of the Purchase Notice (the “Purchase
Agreement Period”) to negotiate in good faith a purchase and sale agreement and
related documentation necessary to complete the disposition of the Subject
Facilities (the “Purchase Documentation”). The Purchase Documentation shall
contain the purchase price, earnest money deposit, and other material terms and
conditions contained in the Third Party Offer. In the event Landlord and Tenant
enter into the Purchase Documentation within the Purchase Agreement Period, then
the transaction that is the subject of such Purchase Documentation shall be
consummated within thirty (30) days after the execution thereof (the “Closing
Date”).

 

(e)                                  In the event that (i) Tenant does not
timely provide the Purchase Notice, (ii) Landlord and Tenant are unable to agree
upon the Purchase Documentation within the Purchase Agreement Period, or
(iii) following execution of the Purchase Documentation, the transaction that is
the subject thereof is not consummated on or before the Closing Date as a result
of a default by Tenant in its obligations under the Purchase Documentation, then
Landlord shall be free to sell the Subject Facilities to the third party who
submitted the Third Party Offer, or to any other person or entity, on terms not
materially more favorable to the acquiring party than are set forth in the
applicable Third Party Offer. If such sale is not consummated within one
hundred-twenty (120) days following the Purchase Agreement Period, or if at any
time Landlord agrees with such third party to modify the terms of the proposed
transaction in a manner materially more favorable to the third party, Tenant’s
right of first refusal as granted herein shall be reinstituted and Landlord
shall give Tenant prompt written notice of the same.

 

(f)                                   Notwithstanding anything in this
Section 23 which may be construed or interpreted to the contrary, the terms of
this Section 23 (including the right of first refusal

 

30

--------------------------------------------------------------------------------


 

granted herein) shall not apply to any of the following: (i) any sale, transfer,
or other disposition of the Premises or any portion thereof to any Affiliate,
parent, or subsidiary of Landlord or to a joint venture entity, relationship,
partnership or similar business arrangement in which Landlord or any of
Landlord’s Affiliates is the managing member or general partner and holds at
least a twenty five percent (25%) equity ownership interest, (ii) to any merger,
business combination, or similar transaction involving all or substantially all
of the assets of Landlord and its Affiliates; or (iii) any judicial or
non-judicial foreclosure sale or deed in lieu of foreclosure pursuant to any
mortgage or deed of trust now or hereafter encumbering the Premises or any
portion thereof in favor of an unaffiliated third party.

 

(g)                                 In the event Tenant purchases the Subject
Facilities pursuant to this Section 23, this Master Lease shall terminate as to
the Subject Facilities (subject to any payment obligations of Tenant which
relate to or arise prior to the date of purchase) and the Minimum Rent and
Additional Rent due hereunder shall be reduced by the product of (x) the amount
of the then-current Minimum Rent and Additional Rent, and (y) a fraction, the
numerator of which is the amount allocated to such Facility under Exhibit G
attached hereto, and the denominator of which is the aggregate amount shown on
said Exhibit G for all Facilities. No such adjustment shall have the effect of
limiting the obligations of Tenant under this Master Lease for Taxes or,
utilities, landlord expenses or Other Charges. incurred prior to the date of
termination.

 

24.                               Economic Substitution. Tenant shall have the
right to purchase any Facility or Facilities, so long as (a) no Event of Default
exists on the date of request or the date of transfer, (b) Tenant transfers to
Landlord substitute premises which are satisfactory to Landlord in its sole
discretion, and (c) Landlord otherwise approves the substitution of premises,
which approval under this subsection (c) shall not be unreasonably withheld, and
(d) Tenant shall pay all charges incident to any transaction pursuant to this
Section 24, including Landlord’s attorneys’ fees and expenses together with all
prepayment fees and expenses solely with respect to the applicable Facility,
including attorneys’ fees and expenses due a mortgagee, arising out of such
transaction, and together with the costs of Landlord’s due diligence in
evaluating the substitute premises and the terms of the transfer. Tenant
acknowledges that any approval required by Landlord in this Section 24 may
require lengthy due diligence review of the substitute premises by Landlord.

 

25.                               Tax Treatment; Reporting. Landlord and Tenant
each acknowledge that each shall treat this transaction as a true lease for
state law purposes and shall report this transaction as a lease for Federal
income tax purposes. For Federal income tax purposes each shall report this
Master Lease as a true lease with Landlord as the owner of the Premises and
Tenant as the lessee of such Premises including: (1) treating Landlord as the
owner of the property eligible to claim depreciation deductions under
Section 167 or 168 of the Internal Revenue Code of 1986 (the “Code”) with
respect to the Premises, (2) Tenant reporting its Rent payments as rent expense
under Section 162 of the Code, and (3) Landlord reporting the Rent payments as
rental income. For the avoidance of doubt, nothing in this Master Lease shall be
deemed to constitute a guaranty, warranty or representation by either Landlord
or Tenant as to the actual treatment of this transaction for state law purposes
and for federal income tax purposes.

 

26.                               Provisions Concerning Ft. Apache
Facility.Tenant represents and warrants to Landlord that the “Provisions
Concerning Ft. Apache Facility” in the Original Lease have been satisfied in
accordance with the Original Lease and accepted by Original Landlord.

 

31

--------------------------------------------------------------------------------


 

27.                               Provisions Concerning Southbridge
Facility.Tenant represents and warrants to Landlord that the “Provisions
Concerning Southbridge Facility” in the Original Lease have been satisfied in
accordance with the Original Lease and accepted by Original Landlord.

 

28.                               California Specific Provisions. The following
provisions relate solely to those Facilities and related real property located
within the State of California:

 

28.1                        Judicial Reference. To the extent any legal action
or proceeding based upon a controversy arising from or relating to this Master
Lease is brought in the State of California (and not removed to the State of
Florida) and the waiver of a jury trial set forth in Section 20 is held to be
unenforceable under applicable California law, the following shall apply:

 

(a)                                 The parties hereby agree, pursuant to
California Code of Civil Procedure Section 638, to the appointment of a referee
to hear and determine any or all of the issues in such action or proceeding,
whether of fact or law. This agreement to the use of judicial reference may be
filed with the clerk of the court; or in the alternative, either party may move
the court for the appointment of a referee.

 

(b)                                 Not later than thirty (30) days after the
filing of a motion for appointment of a referee, the parties shall agree on the
choice of a referee. In the event that the parties have been unable to agree on
the choice of a referee within that thirty (30) day period, then the court shall
appoint the referee. The referee must be either an active member of the State
Bar of California who has been licensed to practice in California for at least
ten (10) years and with expertise in the field of commercial real estate law or
a retired judge of the Superior Court of California. The parties shall pay to
the referee, in advance, their respective shares of the referee’s fee as and
when directed to do so by the referee. The referee shall allocate responsibility
for the payment or reimbursement of all costs of suit, including transcripts and
referee’s fees.

 

(c)                                  The parties shall participate in one or
more pre-hearing conferences with the referee as he or she may direct, whereby
the referee shall hear and determine all discovery disputes, pre-hearing
motions, and any other matters to be resolved in advance of the hearing. These
conferences may be conducted in person or telephonically. Any party may request
a transcript thereof at that party’s own expense. The referee may engage in
telephonic or electronic conferences and communications with counsel; provided
however that no such conferences shall be ex parte in nature except under
circumstances in which ex parte communications with a judge would be permitted.

 

(d)                                 The hearing shall be held in the City in
which the Facility is located, at a place to be agreed upon the parties, or if
they do not agree, then to be determined by the referee. The hearing shall
commence as soon as reasonably possible after the appointment of the referee.
Any party may request a transcript of all or any part of the hearing at that
party’s own expense. Within thirty (30) days after the conclusion of the hearing
and the submission of any post-hearing briefs, the referee shall report a
statement of decision to the court. At the request of a party made before the
submission of the case for decision, the statement of decision shall direct a
party to prepare findings of fact and conclusions of law, which shall thereafter
be settled by the referee.

 

32

--------------------------------------------------------------------------------


 

(e)          Each party to this Master Lease acknowledges that by agreeing to
the terms of this Section 28.1 he or she is agreeing to have any legal action or
proceeding brought in the State of California (and not removed to the State of
Florida) based upon a controversy arising from or relating to a Facility located
in California tried before a referee according to the provisions hereof and not
by a judge or jury and that the referee shall have full authority to hear and
determine any or all of the issues in such action or proceeding, whether of fact
or law, in the same manner as would a judge sitting without a jury.
Notwithstanding the foregoing, any party shall have the right to apply to the
court at any time for a temporary restraining order, writ of attachment or other
provisional remedy.

 

28.2                        California CASp Inspection Disclosure.

 

(a)                  The E1 Segundo Facility and the real property of which it
is a part,

 

1.      x Has not undergone inspection by a Certified Access Specialist (CASp),
or

 

2.      o Has undergone inspection by a Certified Access Specialist (CASp), and
that the premises and property of which it is a part:

 

2(a) o has been determined to meet all applicable construction-related
accessibility standards pursuant to California Civil Code Section 55.53, or

 

2(b) o has not been determined to meet all applicable construction-related
accessibility standards pursuant to California Civil Code Section 55.53.

 

(b)                  The Palm Desert (PSC) Facility and the real property of
which it is a part,

 

1.      x Has not undergone inspection by a Certified Access Specialist (CASp),
or

 

2.      o Has undergone inspection by a Certified Access Specialist (CASp), and
that the premises and property of which it is a part:

 

2(a) o has been determined to meet all applicable construction-related
accessibility standards pursuant to California Civil Code Section 55.53, or

 

2(b) o has not been determined to meet all applicable construction-related
accessibility standards pursuant to California Civil Code Section 55.53.

 

(c)                   The Ranch Mirage (RMC) Facility and the real property of
which it is a part,

 

33

--------------------------------------------------------------------------------


 

1.      x Has not undergone inspection by a Certified Access Specialist (CASp),
or

 

2.      o Has undergone inspection by a Certified Access Specialist (CASp), and
that the premises and property of which it is a part:

 

2(a) o has been determined to meet all applicable construction-related
accessibility standards pursuant to California Civil Code Section 55.53, or

 

2(b) o has not been determined to meet all applicable construction-related
accessibility standards pursuant to California Civil Code Section 55.53.

 

(d)                  The Yucca Valley Facility and the real property of which it
is a part,

 

1.      x Has not undergone inspection by a Certified Access Specialist (CASp),
or

 

2.      o Has undergone inspection by a Certified Access Specialist (CASp), and
that the premises and property of which it is a part:

 

2(a) o has been determined to meet all applicable construction-related
accessibility standards pursuant to California Civil Code Section 55.53, or

 

2(b) o has not been determined to meet all applicable construction-related
accessibility standards pursuant to California Civil Code Section 55.53.

 

28.3                        Energy Use and Consumption Disclosure. Tenant hereby
acknowledges that California Public Resources Code Section 25402.10 may require
the disclosure of certain information concerning the energy performance of the
Facility (collectively the “Energy Disclosure Requirements”). However, given the
timing regarding the sale of the Facilities from Original Landlord to Landlord
(the “Sale”), the timing regarding this Master Lease and the timing required to
produce the energy data required under the Energy Disclosure Requirements, the
Original Landlord did not provide such disclosure to Landlord at the time of the
Sale and thus compliance with the Energy Disclosure Requirements is not
feasible. Additionally, Tenant has occupied the Facility for several years and
has the best information regarding the energy use of the Facility. If and to the
extent not prohibited by applicable laws, Tenant hereby waives any right Tenant
may have to receive the energy information under the Energy Disclosure
Requirements. Tenant further acknowledges and agrees that: (1) it shall not
lodge a complaint with or otherwise notify the California Energy Commission of
Landlord’s failure to comply with the Energy Disclosure Requirements, (2) Tenant
shall have no right to terminate this Master Lease or otherwise bring an action
for Landlord breach of this Master Lease as a result of Landlord’s failure to
disclose such information. Further, Tenant hereby releases Landlord from any and
all losses, costs, damages, expenses and/or liabilities relating to, arising out
of and/or resulting from the Energy Disclosure Requirements, including, without
limitation, any liabilities

 

34

--------------------------------------------------------------------------------


 

arising as a result of Landlord’s failure to disclose the Energy Disclosure
Information to Tenant prior to the execution of this Master Lease. Tenant’s
acknowledgment of the AS-IS condition of the Premises pursuant to the terms of
this Lease shall be deemed to include the energy performance of the Facility.
Tenant further acknowledges that pursuant to the Energy Disclosure Requirements,
Landlord may be required in the future to disclose information concerning
Tenant’s energy usage to certain third parties, including, without limitation,
prospective purchasers, lenders and tenants of the Facility (the “Tenant Energy
Use Disclosure”). Tenant hereby (A) consents to all such Tenant Energy Use
Disclosures, (B) agrees to cooperate with Landlord in obtaining such
information, and (C) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use Disclosure. Further, Tenant hereby releases
Landlord from any and all losses, costs, damages, expenses and liabilities
relating to, arising out of and/or resulting from any Tenant Energy Use
Disclosure. The terms of this Section 28.3 shall survive the expiration or
earlier termination of this Master Lease.

 

29.                               Nevada Specific Provisions. The following
provisions relate solely to those Facilities and related real property located
within the State of Nevada:

 

29.1                        Alterations by Tenant.

 

Notwithstanding anything to the contrary set forth in Section 8.4 above, any
Alterations performed by Tenant shall be performed in compliance with Tenant’s
Alteration Obligations, as set forth below.

 

UPON EXECUTION OF THIS LEASE, TENANT ACKNOWLEDGES THAT LANDLORD EXECUTED IN
CONNECTION WITH THE FIRST RESTATED MASTER LEASE NOTICES OF NONRESPONSIBILITY IN
SUBSTANTIALLY THE SAME FORMS ATTACHED HERETO AS EXHIBIT “K”, AND INCORPORATED
HEREIN BY REFERENCE, AND RECORDED THE SAME WITHIN THREE (3) DAYS OF EXECUTION OF
THE FIRST RESTATED MASTER LEASE OR THE EFFECTIVE DATE THEREOF, WHICHEVER OCCURS
FIRST, PURSUANT TO NEVADA REVISED STATUTES (“NRS”) 108.234. TENANT FURTHER
AGREES THAT, AT LEAST TEN (10) DAYS PRIOR TO ENTERING INTO CONTRACT WITH ANY
PRIME CONTRACTOR INTENDING TO PERFORM THE CONSTRUCTION, ALTERATION OR REPAIR OF
AN IMPROVEMENT ON THE PREMISES LOCATED IN NEVADA, AND PRIOR TO THE COMMENCEMENT
OF A WORK OF IMPROVEMENT BEING CONSTRUCTED, ALTERED, OR REPAIRED ON THE PREMISES
LOCATED IN NEVADA, TENANT SHALL COMPLY WITH THE REQUIREMENTS OF NRS 108.2403 AND
NRS 108.2407, REGARDING POSTED SECURITY AND SHALL NOTIFY LANDLORD IN WRITING OF
THE NAME AND ADDRESS OF ANY SUCH PRIME CONTRACTOR TO ENABLE LANDLORD TO PROPERLY
SERVE THE RECORDED NOTICE OF NONRESPONSIBILITY UPON THE PRIME CONTRACTOR
PURSUANT TO NRS 108.234. TENANT HEREBY ACKNOWLEDGES THAT TENANT IS REQUIRED TO
COMPLY WITH THE TERMS OF THIS SECTION 29.1 AND THE PROVISIONS OF NRS 108.2403
AND (TO THE EXTENT TENANT ESTABLISHES A CONSTRUCTION DISBURSEMENT ACCOUNT
PURSUANT TO NRS 108.2403) 108.2407 PRIOR TO COMMENCEMENT OF ANY WORK OF
IMPROVEMENT BEING CONSTRUCTED, ALTERED OR REPAIRED ON THE PREMISES LOCATED IN
NEVADA (SUCH

 

35

--------------------------------------------------------------------------------


 

OBLIGATIONS ARE COLLECTIVELY REFERRED TO AS THE “TENANT’S ALTERATION
OBLIGATIONS”).

 

 

 

/s/ [ILLEGIBLE]

 

TENANT’S INITIALS

 

 

 

 

 

/s/ [ILLEGIBLE]

 

TENANT’S INITIALS

 

36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.

 

Signed, sealed and delivered:

 

TENANT:

in the presence of:

 

 

 

 

21st Century Oncology, LLC

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

 

 

 

 

 

 

 

21st Century Oncology Management Services,

 

 

Inc.

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

 

 

 

 

 

 

 

21st Century Oncology of Kentucky, LLC

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

 

 

 

 

21st Century Oncology of El Segundo, LLC

 

 

 

/s/ Karen Ankney

 

By:

/s/ Joseph Biscardi

Print Name:

Karen Ankney

 

Print Name:

Joseph Biscardi

 

 

As Its:

Assistant Treasurer

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

--------------------------------------------------------------------------------


 

 

 

Nevada Radiation Therapy Management
Services, Inc.

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

 

 

 

 

 

 

 

West Virginia Radiation Therapy Services, Inc.

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

 

 

 

 

 

 

 

Jacksonville Radiation Therapy Services, Inc.

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

 

 

 

 

 

 

 

 

California Radiation Therapy Management
Services, Inc.

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

--------------------------------------------------------------------------------


 

 

 

21st Century Oncology of Jacksonville, Inc.

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HCP-RTS, LLC, a Delaware limited liability
company

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a

 

 

Delaware limited partnership, its Sole Member

 

 

 

 

 

 

By: Carter Validus Mission Critical REIT,

 

 

 

Inc., a Maryland corporation, its General

 

 

 

Partner

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-860 PARKVIEW DRIVE NORTH, UNITS
A&B, LLC, a Delaware limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-77-840 FLORA ROAD, LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-40055 BOB HOPE DRIVE, LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-58295 29 PALMS HIGHWAY, LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-8991 BRIGHTON LANE, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------

 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-6555 CORTEZ, LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

 

 

 

 

 

 

HC-6310 HEALTH PARKWAY, UNITS 100 &
200 LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-601 REDSTONE AVENUE WEST, LLC, a
Delaware limited liability company

 

 

 

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

 

 

 

HC-2270 COLONIAL BLVD., LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-2234 COLONIAL BLVD., LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-1026 MAR WALT DRIVE NW, LLC, a
Delaware limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation,
its General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-7751 BAYMEADOWS RD. E., LLC, a
Delaware limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its

General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

 

 

 

HC-1120 LEE BOULEVARD, LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------

 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-8625 COLLIER BLVD., LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

 

 

 

HC-6879 US HIGHWAY 98 WEST, LLC, a
Delaware limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-7850 NORTH UNIVERSITY DRIVE, LLC, a
Delaware limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability

company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

 

 

 

HC-#2 PHYSICIANS PARK DR., LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its

General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-52 NORTH PECOS ROAD, LLC, a Delaware
limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability

company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

 

 

 

HC-6160 S. FORT APACHE ROAD, LLC, a
Delaware limited liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability

company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

In the presence of:

 

 

 

 

HC-187 SKYLAR DRIVE, LLC, a Delaware limited
liability company

 

 

 

 

 

By: HCP-RTS, LLC, a Delaware limited liability
company, its Sole Member

 

 

 

 

 

 

By: Carter/Validus Operating Partnership, LP, a
Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

By: Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

/s/ Anatalia Sanchez

 

 

 

By:

/s/ John E. Carter

Print Name:

Anatalia Sanchez

 

 

 

John E. Carter,

 

 

 

 

 

Its Chief Executive Officer

/s/ Lisa Collado

 

 

Print Name:

Lisa Collado

 

 

 

--------------------------------------------------------------------------------


 

THE GUARANTOR IS MADE A PARTY HERETO SOLELY AS TO ITS ACKNOWLEDGMENTS AND
OBLIGATIONS UNDER THE INTRODUCTORY PARAGRAPHS TO THIS MASTER LEASE. BY ITS
EXECUTION HEREOF, THE GUARANTOR HEREBY (a) RATIFIES AND CONFIRMS ITS GUARANTY OF
ALL THE OBLIGATIONS OF TENANT UNDER THIS MASTER LEASE, AS SET FORTH IN THE
GUARANTY, NOTWITHSTANDING THE TRANSFER TO LANDLORD OF THE ADDITIONAL PROPERTIES,
(b) AGREES TO PERFORM ALL OF ITS OBLIGATIONS UNDER THE GUARANTY, INCLUDING
WITHOUT LIMITATION THE FINANCIAL COVENANTS THEREIN, AND (c) ACKNOWLEDGES THAT
(i) LANDLORD MAY ENFORCE ANY OR ALL OF THE TENANT’S OBLIGATIONS DIRECTLY AGAINST
GUARANTOR, AND (ii) GUARANTOR HAS IRREVOCABLY ACCEPTED ITS APPOINTMENT AS THE
AGENT OF TENANT UNDER THE PREAMBLE TO THIS MASTER LEASE.

 

Signed, sealed and delivered:

 

GUARANTOR: 21st Century Oncology, Inc.

in the presence of:

 

 

 

 

 

/s/ Karen Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

Print Name:

Christine A. Hobot

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

LEGAL DESCRIPTIONS

 

See attached;

includes all improvements thereon and all appurtenances thereto.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

 

860 Parkview Dr. N, Units A & B, El Segundo, CA 90245 (El Segundo)

 

Real property in the City of El Segundo, County of Los Angeles, State of
California, described as follows:

 

PARCEL NO. 1

 

Unit B10-U1, Unit B10-U2, Unit B10-U3 and Unit B10-U4 as described on that
certain condominium plan entitled .Amended and Restated Condominium Plan for
Building 10 of Lot 4 of Tract No. 68231 recorded on March 30, 2015, as
Instrument No. 20150338665 (the .Plan.), of the Official Records of Los Angeles
County, California (the .Official Records.), constituting a portion of Lot 4
(the .Lot.) of the subdivision map for Tract No. 68231 (the .Map.), filed in
Book 1344, Pages 11 through 15, inclusive, of Maps, in the office of the County
Recorder of Los Angeles County, State of California.

 

PARCEL NO. 2

 

An undivided four-fourths (4/4) interest as tenant-in-common in and to the
Common Area and Building Common Area appurtenant to said Unit B10-U1, as
described in the Plan and in the Declaration of Covenants, Conditions and
Restrictions, and Reservation of Easements for The Edge-Building 10 Commercial
Condominiums, recorded in the Official Records on March 30, 2015 as Instrument
No. 20150338667 (as amended or supplemented, the .Subassociation Declaration.).

 

PARCEL NO. 3

 

Nonexclusive and exclusive easements and rights for access, ingress, egress,
parking, encroachment, support, utilities, maintenance, drainage, repair, and
for other purposes, all as described and reserved for the benefit of the Lot or
the Unit, and the Owners thereof, in the Subassociation Declaration, the
Declaration of Covenants, Conditions and Restrictions of The Edge at Campus El
Segundo Master Association recorded in the Official Records on February 27, 2008
as Instrument No. 20080334845 (as amended or supplemented, the .Master
Declaration.), the Declaration of Covenants, Conditions, Restrictions, Easements
and Environmental Restrictions for Campus El Segundo recorded in the Official
Records on October 3, 2006 as Instrument No. 06-2202258 (the .Campus
Declaration.), and as may be shown or described in the Plan or on the Map.

 

ALSO EXCEPT THEREFROM ALL NATURAL GAS CONTAINED IN OR UNDER OR THAT MAY BE
PRODUCED FROM SAID LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO DRILL FOR AND
PRODUCE SUCH NATURAL GAS FROM SAID LAND BY WHIPSTOCKING OR DIRECTIONAL DRILLING
OR OTHER SUBSURFACE OPERATIONS CONDUCTED FROM SURFACE LOCATIONS ON OTHER LAND
AND THE EXCLUSIVE RIGHT TO USE THE SUBSURFACE OF SAID LAND FOR THE

 

A-2

--------------------------------------------------------------------------------


 

PURPOSE OF INJECTING NATURAL GAS THEREIN FOR STORAGE AND FOR REPRESSURING THE
FROM THIS CONVEYANCE ANY AND ALL RIGHT TO GO UPON OR USE THE SURFACE OF THE LAND
THEREIN DESCRIBED IN ANY MANNER FOR THE PURPOSE OF DISCOVERING OR EXTRACTING
SUCH NATURAL GAS, AS CONTAINED IN THE GRANT DEED TO STANDARD OIL COMPANY OF
CALIFORNIA, A DELAWARE CORPORATION, RECORDED JULY 27, 1943 AS INSTRUMENT NO.
944, IN BOOK 20145, PAGE 298, OF OFFICIAL RECORDS.

 

ALSO EXCEPT THEREFROM ALL OIL, HYDROCARBON AND MINERAL SUBSTANCES, IF ANY,
EXCEPT NATURAL GAS, CONTAINED IN OR UNDER OR THAT MAY BE PRODUCED FROM SAID
LAND, WITHOUT THE RIGHT TO ENTER UPON THE SURFACE OF SAID LAND, FOR THE PURPOSE
OF EXTRACTING ANY SUCH OIL, HYDROCARBON AND MINERAL SUBSTANCES, NOR OR ANY OTHER
PURPOSE, AS CONTAINED IN THE GRANT DEED TO CHANSLOR-CANFIELD MIDWAY OIL COMPANY,
A CALIFORNIA CORPORATION, RECORDED SEPTEMBER 07, 1945 AS INSTRUMENT NO. 1530, IN
BOOK 22243, PAGE 336, OF OFFICIAL RECORDS. APN(S): 4138-030-060; 4138-030-061;
4138-030-062 and 4138-030-063

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT “A-2”

 

77-840 Flora Road, Palm Desert, CA 92211 (Palm Desert (PSC))

 

Real property situated in the unincorporated area of the County of Riverside,
State of California, described as follows:

 

PARCEL I:

 

PARCEL 21-B AS SHOWN ON CERTIFICATE OF PARCEL MERGER NO. 1401 AS EVIDENCED BY
DOCUMENT RECORDED AUGUST 28, 2003 AS INSTRUMENT NO. 2003-665897 OF OFFICIAL
RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

PARCEL 36 OF PARCEL MAP NO. 29715-1, AS FILED IN BOOK 202, PAGES 35 THROUGH 39
OF PARCEL MAPS, RECORDED OF RIVERSIDE COUNTY, CALIFORNIA, TOGETHER WITH PARCEL
“A” OF PARCEL MERGER NO. 01354, RECORDED JULY 1, 2003 AS INSTRUMENT NO.
2003-487225 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA, IN THE COUNTY
OF RIVERSIDE, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL “A” THENCE ALONG THE NORTH LINE
OF SAID PARCELS “A” AND 36, SOUTH 89° 16’ 55” EAST 396.41 FEET TO THE NORTHEAST
CORNER OF PARCEL 36; THENCE ALONG THE EAST LINE OF SAID PARCEL 36 THE FOLLOWING
TWO COURSES: SOUTH 00° 43’ 05” WEST 102.13 FEET; THENCE SOUTH 42° 55’ 16” EAST
123.44 FEET TO THE SOUTH LINE OF PARCEL 36 AND THE BEGINNING OF A NON-TANGENT
CURVE CONCAVE SOUTHEASTERLY AND HAVING A RADIUS OF 628.50 FEET, A RADIAL LINE
THROUGH SAID POINT BEARS NORTH 1° 52’ 15” WEST; THENCE ALONG SAID CURVE AND
SOUTH LINE THROUGH A CENTRAL ANGLE OF 31° 16’ 00” AN ARC LENGTH OF 342.98 FEET
TO THE BEGINNING OF A REVERSE CURVE CONCAVE NORTHERLY AND HAVING A RADIUS OF
24.50 FEET, A RADIAL LINE THROUGH SAID POINT BEARS NORTH 33° 08’ 15” WEST;
THENCE WESTERLY AND NORTHWESTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
82° 54’ 07” AN ARC LENGTH OF 35.45 FEET TO THE BEGINNING OF A REVERSE CURVE
CONCAVE SOUTHWESTERLY AND HAVING A RADIUS OF 228.50 FEET, A RADIAL LINE THROUGH
SAID POINT BEARS NORTH 49° 45’ 52” EAST; THENCE NORTHWESTERLY ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 37° 42’ 44” AN ARC LENGTH OF 150.40 FEET TO THE
SOUTHWEST CORNER OF SAID PARCEL “A”, A RADIAL LINE THROUGH SAID POINT BEARS
NORTH 12° 03’ 08” EAST; THENCE ALONG THE WEST LINE OF PARCEL “A” NORTH 00° 42’
34” EAST 218.83 FEET TO THE NORTHWEST CORNER OF PARCEL “A” AND THE POINT OF
BEGINNING.

 

A-4

--------------------------------------------------------------------------------


 

PARCEL II:

 

A NONEXCLUSIVE EASEMENT FOR INGRESS, EGRESS, PEDESTRIAN WALKWAY AND GENERAL
RECREATIONAL PURPOSES OVER AND UPON THE COMMON AREAS AS SET FORTH AND GRANTED IN
THAT CERTAIN “AMENDED AND RESTATED DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS AND RESERVATION OF EASEMENT FOR DESERT BUSINESS PARK” RECORDED
MAY 12, 2006 AS INSTRUMENT NO. 2006-0347510 OF OFFICIAL RECORDS.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT “A-3”

 

40055 Bob Hope Drive, Units 1 & 2 and 40101 Bob Hope Drive, Units 7 & 8

Rancho Mirage, CA 92270 (Rancho Mirage (RMC))

 

Real property in the City of Rancho Mirage, County of Riverside, State of
California, described as follows:

 

A CONDOMINIUM COMPRISED OF:

 

PARCEL 1:

 

UNIT 1, AS DESCRIBED ON THAT CERTAIN CONDOMINIUM PLAN ENTITLED “CONDOMINIUM PLAN
FOR LA-MIRAGE MEDICAL LLC, A CALIFORNIA LIMITED LIABILITY COMPANY CONDOMINIUM
PROJECT” RECORDED ON MARCH 14, 2007, AS INSTRUMENT NO. 2007-0175595 (TOGETHER
WITH ANY AMENDMENTS THERETO, COLLECTIVELY, THE “PLAN”), OF THE OFFICIAL RECORDS
OF RIVERSIDE COUNTY, CALIFORNIA (THE “OFFICIAL RECORDS”), CONSTITUTING PORTIONS
OF PARCEL 1 OF PARCEL MAP NO. 33207 (THE “MAP”), FILED IN BOOK 218, PAGES 89
THROUGH 90, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM AN UNDIVIDED 1/16 OF ALL COAL, OIL, OIL SHALE, GAS
PHOSPHATE, SODIUM AND OTHER MINERAL DEPOSITS IN SAID LAND, AS RESERVED IN THE
PATENT FROM THE STATE OF CALIFORNIA, RECORDED SEPTEMBER 16, 1926 IN BOOK 9 PAGE
166, OF PATENTS OF RIVERSIDE COUNTY (THE “MINERAL RIGHTS”).

 

PARCEL 2:

 

AN UNDIVIDED 5.61% INTEREST AS A TENANT-IN-COMMON IN AND TO THE COMMON AREA
APPURTENANT TO SAID UNIT 1, AS DESCRIBED IN THE PLAN AND THE DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF EASEMENTS FOR THE RANCHO
MIRAGE MEDICAL CAMPS, RECORDED ON MARCH 14, 2007 AS INSTRUMENT NO. 2007-0175596,
OF OFFICIAL RECORDS (AS AMENDED OR RESTATED, THE “DECLARATION”).

 

PARCEL 3:

 

UNIT 2, AS DESCRIBED ON THAT CERTAIN CONDOMINIUM PLAN ENTITLED “CONDOMINIUM PLAN
FOR LA-MIRAGE MEDICAL LLC, A CALIFORNIA LIMITED LIABILITY COMPANY CONDOMINIUM
PROJECT” RECORDED ON MARCH 14, 2007, AS INSTRUMENT NO. 2007-0175595 (TOGETHER
WITH ANY AMENDMENTS THERETO, COLLECTIVELY, THE “PLAN”), OF THE OFFICIAL RECORDS
OF RIVERSIDE COUNTY, CALIFORNIA (THE “OFFICIAL RECORDS”), CONSTITUTING

 

A-6

--------------------------------------------------------------------------------


 

PORTIONS OF PARCEL 1 OF PARCEL MAP NO. 33207 (THE “MAP”), FILED IN BOOK 218,
PAGES 89 THROUGH 90, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM, AN UNDIVIDED 1/16 OF THE MINERAL RIGHTS.

 

PARCEL 4:

 

AN UNDIVIDED 4.20% INTEREST AS A TENANT-IN-COMMON IN AND TO THE COMMON AREA
APPURTENANT TO SAID UNIT 2, AS DESCRIBED IN THE PLAN AND THE DECLARATION.

 

PARCEL 5:

 

UNIT 7, AS DESCRIBED ON THAT CERTAIN CONDOMINIUM PLAN ENTITLED “CONDOMINIUM PLAN
FOR LA-MIRAGE MEDICAL LLC, A CALIFORNIA LIMITED LIABILITY COMPANY CONDOMINIUM
PROJECT” RECORDED ON MARCH 14, 2007, AS INSTRUMENT NO. 2007-0175595 (TOGETHER
WITH ANY AMENDMENTS THERETO, COLLECTIVELY, THE “PLAN”), OF THE OFFICIAL RECORDS
OF RIVERSIDE COUNTY, CALIFORNIA (THE “OFFICIAL RECORDS”), CONSTITUTING PORTIONS
OF PARCEL 1 OF PARCEL MAP NO. 33207 (THE “MAP”), FILED IN BOOK 218, PAGES 89
THROUGH 90, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM, AN UNDIVIDED 1/16 OF THE MINERAL RIGHTS.

 

PARCEL 6:

 

AN UNDIVIDED 5.72% INTEREST AS A TENANT-IN-COMMON IN AND TO THE COMMON AREA
APPURTENANT TO SAID UNIT 7, AS DESCRIBED IN THE PLAN AND THE DECLARATION.

 

PARCEL 7:

 

UNIT 8, AS DESCRIBED ON THAT CERTAIN CONDOMINIUM PLAN ENTITLED “CONDOMINIUM PLAN
FOR LA-MIRAGE MEDICAL LLC, A CALIFORNIA LIMITED LIABILITY COMPANY CONDOMINIUM
PROJECT” RECORDED ON MARCH 14, 2007, AS INSTRUMENT NO. 2007-0175595 (TOGETHER
WITH ANY AMENDMENTS THERETO, COLLECTIVELY, THE “PLAN”), OF THE OFFICIAL RECORDS
OF RIVERSIDE COUNTY, CALIFORNIA (THE “OFFICIAL RECORDS”), CONSTITUTING PORTIONS
OF PARCEL 1 OF PARCEL MAP NO. 33207 (THE “MAP”), FILED IN BOOK 218, PAGES 89
THROUGH 90, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
RIVERSIDE COUNTY, STATE OF CALIFORNIA.

 

EXCEPTING THEREFROM, AN UNDIVIDED 1/16 OF THE MINERAL RIGHTS.

 

A-7

--------------------------------------------------------------------------------


 

PARCEL 8:

 

AN UNDIVIDED 4.64% INTEREST AS A TENANT-IN-COMMON IN AND TO THE COMMON AREA
APPURTENANT TO SAID UNIT 8, AS DESCRIBED IN THE PLAN AND THE DECLARATION.

 

PARCEL 9:

 

NONEXCLUSIVE EASEMENTS FOR ACCESS, INGRESS, EGRESS, PARKING, ENCROACHMENT,
SUPPORT, MAINTENANCE, DRAINAGE, REPAIR, AND FOR OTHER PURPOSES, ALL AS DESCRIBED
AND RESERVED IN THE DECLARATION AND AS MAY BE SHOWN OR DESCRIBED IN THE PLAN OR
THE DELCARATION OR ON THE MAP.

 

)

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT “A-4”

 

58295 29 Palms Hwy. Yucca Valley, CA 92284 (Yucca Valley)

 

Real property in the Town of Yucca Valley, County of San Bernardino, State of
California, described as follows:

 

PARCEL(S) 1 OF PARCEL MAP NO. 4278, IN THE COUNTY OF SAN BERNARDINO, STATE OF
CALIFORNIA, AS PER PLAT RECORDED IN BOOK 42 OF PARCEL MAPS, PAGE(S) 40, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT “A-5”

 

8991 Brighton Lane, Bonita Springs, FL 34135 (Bonita Springs (BNO))

 

Real property in the County of Lee, State of Florida, described as follows:

 

LOT 7, REPLAT OF TRACT B AND C, SECTION 28, COMMERCIAL COMMUNITY, ACCORDING TO
THE PLAT THEREOF RECORDED IN PLAT BOOK 60, PAGE 6, OF THE PUBLIC RECORDS OF LEE
COUNTY, FLORIDA.

 

A-10

--------------------------------------------------------------------------------

 

EXHIBIT “A-6”

 

6555 Cortez Road, Bradenton, FL 34201 (Bradenton (BAO))

 

Real property in the County of Manatee, State of Florida, described as follows:

 

PARCEL 1:

 

LOT 1, CORTEZ & SIXTY-SIXTH COMMERCIAL SUBDIVISION, ACCORDING TO THE PLAT
THEREOF, RECORDED IN PLAT BOOK 33, PAGE 65 AND 66, OF THE PUBLIC RECORDS OF
MANATEE COUNTY, FLORIDA.

 

AND

 

LOT 2, CORTEZ & SIXTY-SIXTH COMMERCIAL SUBDIVISION, ACCORDING TO THE PLAT
THEREOF, RECORDED IN PLAT BOOK 33, PAGES 65 AND 66, OF THE PUBLIC RECORDS OF
MANATEE COUNTY, FLORIDA.

 

LESS AND EXCEPT THAT PORTION OF LOT 2 CONVEYED TO E. WAYNE SCROGGINS AND SANDRA
L. SCROGGINS, HUSBAND AND WIFE, BY WARRANTY DEED RECORDED IN OFFICIAL RECORDS
BOOK 1840, PAGE 3261, PUBLIC RECORDS OF MANATEE COUNTY, FLORIDA.

 

PARCEL 2:

 

EASEMENTS CREATED FOR THE BENEFIT OF PARCEL 1 ABOVE DESCRIBED IN ACCESS, UTILITY
AND DRAINAGE EASEMENT AGREEMENT RECORDED IN OFFICIAL RECORDS BOOK 1557, PAGE
2840, OF THE PUBLIC RECORDS OF MANATEE COUNTY, FLORIDA.

 

PARCEL 3:

 

EASEMENTS CREATED FOR THE BENEFIT OF PARCEL 1 ABOVE DESCRIBED IN DECLARATION OF
EASEMENTS, COVENANTS AND RESTRICTIONS RECORDED IN OFFICIAL RECORDS BOOK 1840,
PAGE 3262, OF THE PUBLIC RECORDS OF MANATEE COUNTY, FLORIDA.

 

A-11

--------------------------------------------------------------------------------


 

EXHIBIT “A-7”

 

6310 Health Parkway, Units 100 and 200

Bradenton, FL 34202 (Lakewood Ranch (LWF))

 

Real property in the County of Manatee, State of Florida, described as follows:

 

PARCEL 1 DESCRIPTION:

 

A PARCEL OF REAL PROPERTY LOCATED ON THE FIRST FLOOR, SECTION 1 PLAN, OF
LAKEWOOD RANCH M.O.B. II, AS RECORDED IN CONDOMINIUM BOOK 37, PAGES 20 THROUGH
31, OF THE PUBLIC RECORDS OF MANATEE COUNTY, FLORIDA, THE AMENDED PLAT OF WHICH
IS RECORDED IN CONDOMINIUM BOOK 37, PAGES 56 THROUGH 67, OF SAID SAME PUBLIC
RECORD. THE HORIZONTAL PERIMETRICAL BOUNDARIES OF WHICH ARE DESCRIBED TO WIT:

 

A SUITE CONTAINING UNITS 1N.1E. THROUGH 99N.94E. INCLUSIVELY, TOGETHER WITH
UNITS 1N.95.E. THROUGH 35N.105E. INCLUSIVELY, AND THE WESTERLY 0.18’ OF UNITS
1N.106E THROUGH 35N.106E.

 

TOGETHER WITH AN UNDIVIDED INTEREST IN THE “COMMON ELEMENTS” AS DEFINED IN THAT
CERTAIN DECLARATION OF CONDOMINIUM FOR LAKEWOOD RANCH M.O.B. II, A CONDOMINIUM
RECORDED IN BOOK 2204, PAGE 1654, AS AMENDED BY THAT FIRST AMENDMENT TO
DECLARATION OF CONDOMINIUM RECORDED IN BOOK 2213, PAGE 3017.

 

PARCEL 2 DESCRIPTION:

 

A PARCEL OF REAL PROPERTY LOCATED ON THE SECOND FLOOR, SECTION 2-S PLAN, OF
LAKEWOOD RANCH M.O.B. II, AS RECORDED IN CONDOMINIUM BOOK 37, PAGES 20 THROUGH
31, OF THE PUBLIC RECORDS OF MANATEE COUNTY, FLORIDA, THE AMENDED PLAT OF WHICH
IS RECORDED IN CONDOMINIUM BOOK 37, PAGES 56 THROUGH 67, OF SAID SAME PUBLIC
RECORD. THE HORIZONTAL PERIMETRICAL BOUNDARIES OF WHICH ARE DESCRIBED AS
FOLLOWS, TO WIT:

 

A SUITE CONTAINING UNITS 1N.1E. THROUGH 35N.50E., INCLUSIVELY.

 

TOGETHER WITH AN UNDIVIDED INTEREST IN THE “COMMON ELEMENTS” AS DEFINED IN THAT
CERTAIN DECLARATION OF CONDOMINIUM FOR LAKEWOOD RANCH M.O.B. II, A CONDOMINIUM
RECORDED IN BOOK 2204, PAGE 1654, AS AMENDED BY THAT FIRST AMENDMENT TO
DECLARATION OF CONDOMINIUM RECORDED IN BOOK 2213, PAGE 3017.

 

A-12

--------------------------------------------------------------------------------


 

PARCEL 3 DESCRIPTION:

 

TOGETHER WITH THE BENEFITS OF DECLARATION OF EASEMENT AGREEMENT RECORDED IN BOOK
2204, PAGE 1547.

 

A-13

--------------------------------------------------------------------------------


 

EXHIBIT “A-8”

 

601 Redstone Ave. W, Crestview, FL 32536 (Crestview (CRO))

 

Real property in the County of Okaloosa, State of Florida., described as
follows:

 

LOTS 1 AND 2, BLOCK 600, CRESCENT PARK . PHASE THREE, ACCORDING TO THE PLAT
THEREOF, RECORDED IN PLAT BOOK 20, PAGE 10, OF THE PUBLIC RECORDS OF OKALOOSA
COUNTY, FLORIDA.

 

A-14

--------------------------------------------------------------------------------


 

EXHIBIT “A-9”

 

2270 Colonial Blvd., Fort Myers, FL 33907 (CBO II)

 

Real property in the County of Lee, State of Florida, described as follows:

 

PARCEL 1:

 

A PORTION OF THAT PART OF THE WEST HALF (W 1/2) OF THE NORTHWEST QUARTER (NW
1/4) OF THE NORTHEAST QUARTER (NE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF
SECTION 1, TOWNSHIP 45 SOUTH, RANGE 24 EAST, LEE COUNTY, FLORIDA, AS DESCRIBED
IN DEED RECORDED IN OFFICIAL RECORDS BOOK 716, PAGE 540 THROUGH 543, INCLUSIVE
OF THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA DESCRIBED AS FOLLOWS:

 

1. COMMENCING AT THE NORTH QUARTER (N 1/4) CORNER OF SAID SECTION 1, THENCE;

 

2. S.88°51’10”W., 990.70 FEET ALONG THE NORTH LINE OF SAID SECTION 1, THENCE;

 

3. S.00°15’55”E., 50.01 FEET TO A POINT ON THE SOUTHERLY RIGHT-OF-WAY LINE OF
COLONIAL BOULEVARD (100 FEET WIDE), SAID POINT ALSO BEING THE TRUE POINT OF
BEGINNING, THENCE;

 

4. CONTINUE S.00°15’55”E., 252.62 FEET, THENCE;

 

5. S.88°51’10”W., 106.02 FEET, THENCE;

 

6. N.00°15’55”W. 252.62 FEET TO A POINT ON SAID SOUTHERLY RIGHT-OF-WAY LINE,
THENCE;

 

7. N.88°51’10”E., 106.02 FEET ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE TO THE TRUE
POINT OF BEGINNING.

 

LESS

 

LEGAL AS DESCRIBED IN THAT CERTAIN ORDER OF TAKING RECORDED JULY 25, 1996 IN
OFFICIAL RECORDS BOOK 2729, PAGE 1682, PUBLIC RECORDS OF LEE COUNTY, FLORIDA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

PARCEL 113:

 

A PARCEL OF LAND LYING IN SECTION 01, TOWNSHIP 45 SOUTH, RANGE 24 EAST, LEE
COUNTY, FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

A-15

--------------------------------------------------------------------------------


 

COMMENCE AT THE NORTHWEST CORNER OF SECTION 1, TOWNSHIP 45 SOUTH, RANGE 24 EAST,
LEE COUNTY, FLORIDA; THENCE RUN N.88°52’29”E. ALONG THE NORTH LINE OF SAID
SECTION 1, A DISTANCE OF 1651.16 FEET; THENCE RUN S.00°13’58”E. LEAVING SAID
NORTH LINE, A DISTANCE OF 50.09 FEET, TO THE POINT OF BEGINNING, SAID POINT
BEING ON THE SOUTH RIGHT-OF-WAY LINE OF COLONIAL BOULEVARD, AS SHOWN ON PROJECT
NO.12504-2601; THENCE CONTINUE S.00°13’58”E., A DISTANCE OF 22.91 FEET; THENCE
RUN S.88°52’29”W., A DISTANCE OF 10.64 FEET TO A POINT ON A TANGENT CURVE
CONCAVE TO THE SOUTH; THENCE ALONG SAID CURVE, HAVING A RADIUS OF 10,225.00
FEET, A DELTA OF 00°32’04”, A CHORD BEARING OF S.88°36’26”W., AND A CHORD
DISTANCE OF 95.39 FEET, A DISTANCE OF 95.38 FEET; THENCE RUN N.00°14’04”W., A
DISTANCE OF 23.37 FEET, TO A POINT ON SAID SOUTH RIGHT-OF-WAY LINE OF COLONIAL
BOULEVARD; THENCE RUN N.88°52’48”E., ALONG SAID SOUTH RIGHT-OF-WAY LINE, A
DISTANCE OF 106.03 FEET TO THE POINT OF BEGINNING.

 

PARCEL 2:

 

ALL THAT PART OF THE EAST HALF (E 1/2) OF THE NORTHWEST QUARTER (NW 1/4) OF THE
NORTHEAST QUARTER (NE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 1,
TOWNSHIP 45 SOUTH, RANGE 24 EAST, LEE COUNTY, FLORIDA, AS DESCRIBED IN DEED
RECORDED IN OFFICIAL RECORDS BOOK 794, PAGE 205, INCLUSIVE OF THE PUBLIC RECORDS
OF LEE COUNTY, FLORIDA, LESS: THE NORTHERLY 50 FEET FOR ONE HALF COLONIAL
BOULEVARD RIGHT OF WAY.

 

AND LESS:

 

LEGAL AS DESCRIBED IN THAT CERTAIN WARRANTY DEED DATED JULY 08, 1996 AND
RECORDED IN OFFICIAL RECORDS BOOK 2724, PAGE 3208, PUBLIC RECORDS OF LEE COUNTY,
FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND LYING IN SECTION 01, TOWNSHIP 45 SOUTH, RANGE 24 EAST, LEE
COUNTY, FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE NORTHWEST CORNER OF SECTION 1, TOWNSHIP 45 SOUTH, RANGE 24 EAST,
LEE COUNTY, FLORIDA; THENCE RUN N.88°52’29”E. ALONG THE NORTH LINE OF SAID
SECTION 1, A DISTANCE OF 1651.18 FEET; THENCE RUN S.00°13’58”E. LEAVING SAID
NORTH LINE, A DISTANCE OF 50.09 FEET, TO THE POINT OF BEGINNING, SAID POINT
BEING ON THE SOUTH RIGHT-OF-WAY LINE OF COLONIAL BOULEVARD, AS SHOWN ON PROJECT
NO.12504-2601; THENCE CONTINUE S.00°13’58” E., A DISTANCE OF 22.91 FEET; THENCE
RUN N.88°52’29”E., A DISTANCE OF 330.35 FEET; THENCE RUN N.00°14’27”W. A
DISTANCE OF 22.96 FEET TO A POINT ON SAID SOUTH RIGHT-OF-WAY LINE OF COLONIAL
BOULEVARD; THENCE RUN S.88°52’01”W., ALONG SAID SOUTH RIGHT-OF-WAY LINE, A
DISTANCE OF 330.35 FEET TO THE POINT OF BEGINNING.

 

A-16

--------------------------------------------------------------------------------


 

TOGETHER WITH THOSE EASEMENTS APPURTENANT THERETO A SPECIFIED IN THAT CERTAIN
RECIPROCAL EASEMENT AND OPERATION AGREEMENT DATED JUNE 21, 1984 BETWEEN COLONIAL
SQUARE, INC. AND TOYS “R” US, INC., RECORDED IN O.R. BOOK 1734, PAGE 4757 OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

TOGETHER WITH THE APPURTENANT EASEMENT CONTAINED IN THAT CERTAIN AGREEMENT FOR
JOINT LANDSCAPING AND STORM WATER INSTALLATION AND MAINTENANCE DATED DECEMBER
11, 2007 BETWEEN THERIAC ENTERPRISES OF COLONIAL LLC, AND COLONIAL RADIATION
ASSOCIATES, RECORDED IN INSTRUMENT 2008000315599 OF THE PUBLIC RECORDS OF LEE
COUNTY, FLORIDA.

 

TOGETHER WITH THE APPURTENANT EASEMENT CONTAINED IN THAT CERTAIN AGREEMENT OF
JOINT ACCESS AND PARKING DATED DECEMBER 11, 2007 BETWEEN THERIAC ENTERPRISES OF
COLONIAL LLC, AND COLONIAL RADIATION ASSOCIATES, RECORDED IN INSTRUMENT
2008000315600 OF THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

A-17

--------------------------------------------------------------------------------


 

EXHIBIT “A-10”

 

2234 Colonial Blvd., Fort Myers, FL 33907 (Colonial)

 

Real property in the County of Lee, State of Florida, described as follows:

 

PARCEL 1:

 

ALL THAT PART OF THE WEST HALF (W 1/2) OF THE NORTHWEST QUARTER (NW 1/4) OF THE
NORTHEAST QUARTER (NE 1/4) OF THE NORTHWEST QUARTER (NW 1/4), OF SECTION 1,
TOWNSHIP 45 SOUTH, RANGE 24 EAST; LEE COUNTY, FLORIDA, AS DESCRIBED IN DEED
RECORDED IN OFFICIAL RECORDS BOOK 716, PAGES 540 THROUGH 543, INCLUSIVE, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA;

 

LESS AND EXCEPT THAT PART MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTH QUARTER (N 1/4) CORNER OF SAID SECTION 1, THENCE;

 

1. SOUTH 88 DEGREES 51’10” WEST, 990.70 FEET ALONG THE NORTH LINE OF SAID
SECTION 1, THENCE;

 

2. SOUTH 00 DEGREES 15’55” EAST, 50.01 FEET, TO A POINT ON THE SOUTHERLY RIGHT
OF WAY LINE OF COLONIAL BOULEVARD (100’ WIDE), SAID POINT ALSO BEING THE TRUE
POINT OF BEGINNING, THENCE;

 

3. CONTINUE SOUTH 00 DEGREES 15’55” EAST, 252.62 FEET, THENCE;

 

4. SOUTH 88 DEGREES 51’10” WEST, 106.02 FEET, THENCE;

 

5. NORTH 00 DEGREES 15’55” WEST, 252.62 FEET TO A POINT ON SAID SOUTHERLY RIGHT
OF WAY LINE, THENCE;

 

6. NORTH 88 DEGREES 51’10” EAST, 106.02 FEET ALONG SAID SOUTHERLY RIGHT OF WAY
LINE TO THE TRUE POINT OF BEGINNING.

 

LESS AND EXCEPT THAT PORTION OF LAND DESCRIBED AS PARCEL 112 IN ORDER OF TAKING
RECORDED IN O.R. BOOK 2742, PAGE 1875 AND STIPULATED FINAL JUDGMENT RECORDED IN
O.R. BOOK 3018, PAGE 406 OF THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

PARCEL 2:

 

TOGETHER WITH THOSE EASEMENTS APPURTENANT THERETO AS SPECIFIED IN THAT CERTAIN
RECIPROCAL EASEMENT AND OPERATION AGREEMENT DATED JUNE 21, 1984 BETWEEN COLONIAL
SQUARE, INC. AND TOYS “R” US, INC.

 

A-18

--------------------------------------------------------------------------------


 

RECORDED IN OFFICIAL RECORDS BOOK 1734, PAGE 4757 OF THE PUBLIC RECORDS OF LEE
COUNTY, FLORIDA, AS AMENDED.

 

PARCEL 3:

 

TOGETHER WITH THE APPURTENANT EASEMENT CONTAINED IN THAT CERTAIN AGREEMENT FOR
JOINT LANDSCAPING AND STORM WATER INSTALLATION AND MAINTENANCE DATED DECEMBER
11, 2007 BETWEEN THERIAC ENTERPRISES OF COLONIAL LLC, AND COLONIAL RADIATION
ASSOCIATES, RECORDED AS INSTRUMENT 2008000315599 OF THE PUBLIC RECORDS OF LEE
COUNTY, FLORIDA.

 

PARCEL 4:

 

TOGETHER WITH THE APPURTENANT EASEMENT CONTAINED IN THAT CERTAIN AGREEMENT OF
JOINT ACCESS AND PARKING DATED DECEMBER 11, 2007 BETWEEN THERIAC ENTERPRISES OF
COLONIAL LLC, AND COLONIAL RADIATION ASSOCIATES, RECORDED AS INSTRUMENT
2008000315600 OF THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

A-19

--------------------------------------------------------------------------------


 

EXHIBIT “A-11”

 

1026 Mar Walt Dr., NW

|Fort Walton Beach, FL 32547 (Fort Walton Beach (FWB))

 

Real property in the County of Okaloosa, State of Florida, described as follows:

 

PARCEL 1:

 

A PARCEL OF LAND IN SECTION 34, TOWNSHIP 1 SOUTH, RANGE 24 WEST, MORE
PARTICULARLY DESCRIBED AS COMMENCING AT THE NORTHEAST CORNER OF OAK SHADOWS
SUBDIVISION, AS RECORDED IN PLAT BOOK 2, AT PAGE 72 OF THE PUBLIC RECORDS OF
OKALOOSA COUNTY, FLORIDA, ON THE SOUTH RIGHT-OF-WAY OF BARKS DRIVE (R/W VARIES);
THENCE RUN SOUTH 89°43’18” EAST ALONG SAID RIGHT-OF-WAY, A DISTANCE OF 214.10
FEET TO A CONCRETE MONUMENT ON THE SOUTH RIGHT-OF-WAY OF MAR WALT DRIVE (66’
R/W); THENCE CONTINUE SOUTH 89°43’18” EAST ALONG SAID SOUTH RIGHT-OF-WAY LINE,
22.55 FEET; THENCE NORTH 42°10’27” EAST, 27.06 FEET; THENCE CONTINUE NORTH
42°10’27” EAST, 100.02 FEET; THENCE DEPARTING SAID RIGHT-OF-WAY LINE, RUN SOUTH
51°30’54” EAST, 103.47 FEET; THENCE SOUTH 00°16’42” WEST, 30.60 FEET; THENCE
SOUTH 89°43’18” EAST, 12.50 FEET; THENCE SOUTH 00°54’00” WEST, 178.17 FEET;
THENCE SOUTH 02°09’48” EAST, 39.96 FEET TO THE POINT OF BEGINNING; THENCE SOUTH
00°54’00” WEST, 224.87 FEET; THENCE NORTH 89°06’00” WEST, 165.04 FEET; THENCE
NORTH 00°54’00 EAST, 224.87 FEET; THENCE SOUTH 89°06’00” EAST, 165.04 FEET TO
THE POINT OF BEGINNING, ALL IN SECTION 34, TOWNSHIP 1 SOUTH, RANGE 24 WEST,
OKALOOSA COUNTY, FLORIDA.

 

PARCEL 2:

 

TOGETHER WITH ACCESS, PARKING AND UTILITY EASEMENTS CONTAINED IN ARTICLE III
SECTIONS 3.1, 3.2, 3.3, 3.4, 3.4, 3.5 AND 3.6 OF THE DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS RECORDED IN BOOK 2491, PAGE 2702, PUBLIC RECORDS OF
OKALOOSA COUNTY, FLORIDA.

 

A-20

--------------------------------------------------------------------------------

 

EXHIBIT “A-12”

 

7751 Baymeadows Rd. East, Jacksonville, FL 32256 (Jacksonville (JVF))

 

Real property in the County of Duval, State of Florida, described as follows:

 

PARCEL 1:

 

UNITS A, B, AND D, BUILDING 1 OF HAMPTON MEDICAL ARTS CENTER, A CONDOMINIUM,
PHASE 1, ACCORDING TO THE DECLARATION OF CONDOMINIUM THEREOF RECORDED IN
OFFICIAL RECORDS BOOK 14922, PAGE 1255 AND AMENDMENT TO DECLARATION OF
CONDOMINIUM RECORDED IN BOOK 14922, PAGE 1379, OF THE PUBLIC RECORDS OF DUVAL
COUNTY, FLORIDA, TOGETHER WITH AN UNDIVIDED INTEREST IN THE COMMON ELEMENTS
APPURTENANT THERETO AND BEING A PART THEREOF AS SET FORTH IN SAID DECLARATION,
AS AMENDED.

 

PARCEL 2:

 

THE BENEFICIAL EASEMENT RIGHTS AS CONTAINED IN DECLARATION OF RECIPROCAL
EASEMENTS RECORDED IN OFFICIAL RECORDS BOOK 13001, PAGE 152.

 

PARCEL 3:

 

THE BENEFICIAL EASEMENT RIGHTS AS CONTAINED IN THAT CERTAIN EASEMENT AGREEMENT
RECORDED IN OFFICIAL RECORDS BOOK 12223, PAGE 537.

 

A-21

--------------------------------------------------------------------------------


 

EXHIBIT “A-13”

 

1120 Lee Boulevard, Lehigh Acres, FL 33936 (Lehigh Acres (LAO))

 

Real property in the County of Lee, State of Florida, described as follows:

 

A PARCEL OF LAND LYING IN SECTION 30, TOWNSHIP 44 SOUTH, RANGE 27 EAST, LEE
COUNTY, FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SAID SECTION 30; THENCE NORTH 02° 23’ 20”
WEST ALONG THE EAST SECTION LINE OF SAID SECTION 30, A DISTANCE OF 386.49 FEET
TO A POINT ON A CURVE ON THE NORTHERLY RIGHT-OF-WAY LINE OF LEE BOULEVARD, SAID
POINT BEING ON A CURVE TO THE LEFT, HAVING A RADIUS OF 1,326.24 FEET A DELTA
ANGLE OF 29° 20’ 02” A CHORD DISTANCE OF 671.61 FEET AND A CHORD BEARING OF
NORTH 86° 51’ 45” WEST; THENCE ALONG SAID CURVE AN ARC DISTANCE OF 679.00 FEET
TO A POINT ON A CURVE AND THE POINT OF BEGINNING OF A TRACT OF LAND HEREIN
DESCRIBED:

 

THENCE CONTINUE ALONG SAID CURVE HAVING A RADIUS OF 1,326.24 FEET A DELTA ANGLE
OF 01° 04’ 05” A CHORD DISTANCE OF 24.72 FEET AND A CHORD BEARING SOUTH 77° 56’
11” WEST; THENCE ALONG SAID CURVE AN ARC DISTANCE OF 24.72 FEET TO THE POINT OF
TANGENCY; THENCE SOUTH 77° 24’ 09” WEST A DISTANCE OF 150.90 FEET; THENCE NORTH
12° 35’ 51” WEST A DISTANCE OF 300.00 FEET; THENCE NORTH 77° 24’ 09” EAST A
DISTANCE OF 150.90 FEET TO THE BEGINNING OF CURVE TO THE RIGHT HAVING A RADIUS
OF 1,626.24 FEET, A DELTA ANGLE OF 01° 04’ 05” A CHORD OF 30.31 FEET; A CHORD
BEARING OF NORTH 77° 56’ 11” EAST; THENCE ALONG SAID CURVE AN ARC DISTANCE OF
30.31 FEET; THENCE SOUTH 11° 31’ 46” EAST, A DISTANCE OF 300.00 FEET TO THE
NORTHERLY RIGHT-OF-WAY LINE OF LEE BOULEVARD AND THE POINT OF BEGINNING.

 

LESS AND EXCEPT THE FOLLOWING DESCRIBED PARCEL:

 

A STRIP OF LAND LYING OVER AND ACROSS THE SOUTHERLY 9 FEET (AS MEASURED AT RIGHT
ANGLES OR ALONG RADIAL LINES) OF THE LANDS DESCRIBED IN OFFICIAL RECORDS BOOK
1806 AT PAGE 3337 OF THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA AND BEING
CONTIGUOUS WITH THE NORTHERLY RIGHT-OF-WAY LINE OF LEE BOULEVARD, LYING IN
SECTION 30, TOWNSHIP 44 SOUTH, RANGE 27 EAST, LEE COUNTY, FLORIDA. FURTHER
DESCRIBED IN OFFICIAL RECORDS BOOK 1843, PAGE 3729 AND 3730, OF THE PUBLIC
RECORDS OF LEE COUNTY, FLORIDA.

 

A-22

--------------------------------------------------------------------------------


 

EXHIBIT “A-14”

 

8625 Collier Blvd., Naples, FL 34114 (East Naples (ENF))

 

Real property in the County of Collier, State of Florida, described as follows:

 

A PARCEL OF LAND LYING IN SECTION 15, TOWNSHIP 50 SOUTH, RANGE 26 EAST, ALSO
BEING A PORTION OF TRACT “C” AND TRACT “D” OF NAPLES LAKES SHOPPING CENTER, AS
RECORDED IN PLAT BOOK 36, PAGE 98, OF THE PUBLIC RECORDS OF COLLIER COUNTY,
FLORIDA.

 

BEGINNING AT THE NORTHEAST CORNER OF SAID TRACT “C”, RUN THENCE SOUTH 00°49’51”
WEST ALONG THE EAST BOUNDARY OF SAID TRACT “C”, 225.94 FEET TO A POINT ON A
CURVE; THENCE ALONG THE SOUTHERLY BOUNDARY OF SAID TRACT “C” FOR THE FOLLOWING
THREE (3) COURSES; 1) SOUTHWESTERLY, 56.41 FEET ALONG THE ARC OF A CURVE TO THE
RIGHT HAVING A RADIUS OF 48.00 FEET AND A CENTRAL ANGLE OF 67°20’09” (CHORD
BEARING SOUTH 57°09’46” WEST 53.22 FEET) TO A POINT OF TANGENCY; 2) NORTH
89°10’10” WEST, 108.78 FEET TO A POINT OF CURVATURE; 3) NORTHWESTERLY, 51.87
FEET ALONG THE ARC OF A CURVE TO THE RIGHT HAVING A RADIUS OF 33.00 FEET AND A
CENTRAL ANGLE OF 90°03’29” (CHORD BEARING NORTH 44°08’25” WEST, 46.69 FEET) TO A
POINT OF TANGENCY; THENCE NORTH 00°53’19” EAST, ALONG THE WEST BOUNDARY OF SAID
TRACT “C” AND TRACT “D” 227.59 FEET; THENCE SOUTH 89°06’53” EAST, 185.84 FEET,
ALONG A LINE 5 FEET NORTH OF AND PARALLEL TO THE SOUTHERLY BOUNDARY OF SAID
TRACT “D”; THENCE SOUTH 00°49’51” WEST, ALONG THE EAST BOUNDARY OF SAID TRACT
“D”, 5.00 FEET TO THE POINT OF BEGINNING.

 

SAID PARCEL ALSO BEING DESCRIBED AS: ALL OF TRACT “C”, AND THE SOUTHERLY 5 FEET
OF TRACT “D”, OF NAPLES LAKE SHOPPING CENTER, AS RECORDED IN PLAT BOOK 36, PAGE
98, OF THE PUBLIC RECORDS OF COLLIER COUNTY, FLORIDA.

 

LESS AND EXCEPT:

 

A PORTION OF TRACT C AND THE SOUTH 5.00 FEET OF THE EAST 3.30 FEET OF TRACT D,
NAPLES LAKES SHOPPING CENTER , AS RECORDED IN PLAT BOOK 36, PAGES 98 THROUGH 99
OF THE PUBLIC RECORDS OF COLLIER COUNTY, FLORIDA; BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHEAST CORNER OF TRACT C OF SAID NAPLES LAKES SHOPPING
CENTER, SAID POINT ALSO BEING THE INTERSECTION OF THE NORTHERLY RIGHT-OF-WAY
LINE OF TRACT R-1 AND THE WESTERLY RIGHT-OF-WAY LINE OF COLLIER BOULEVARD AND
THE BEGINNING OF A CURVE TO THE RIGHT, OF WHICH THE RADIUS POINT LIES NORTH
66°29’27” WEST, A RADIAL

 

A-23

--------------------------------------------------------------------------------


 

DISTANCE OF 48.00 FEET AND HAVING A CHORD BEARING OF SOUTH 45°19’39” WEST, A
CHORD DISTANCE OF 35.68 FEET; THENCE SOUTHWESTERLY ALONG THE NORTHERLY
RIGHT-OF-WAY LINE OF TRACT R-1 AND THE ARC, THROUGH A CENTRAL ANGLE OF
43°38’09”, A DISTANCE OF 36.56 FEET; THENCE LEAVING SAID LINE NORTH 00°50’44”
EAST, A DISTANCE OF 11.27 FEET; THENCE NORTH 29°59’50” EAST, A DISTANCE OF 27.18
FEET; THENCE NORTH 03°35’37” EAST, A DISTANCE OF 176.22 FEET; THENCE NORTH
00°51’26” EAST, A DISTANCE OF 45.38 FEET TO THE NORTHERLY LINE OF THE SOUTH 5.00
FEET OF SAID TRACT D; THENCE SOUTH 89°06’00” EAST ALONG SAID LINE, A DISTANCE OF
3.30 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF COLLIER BOULEVARD; THENCE SOUTH
00°50’44” WEST ALONG SAID LINE, A DISTANCE OF 230.94 FEET TO THE POINT OF
BEGINNING.

 

A-24

--------------------------------------------------------------------------------


 

EXHIBIT “A-15”

 

6879 US Hwy 98 West, Santa Rosa Beach, FL 32459 (Destin (DSC))

 

Real property in the County of Walton, State of Florida, described as follows:

 

THE WEST 175 FEET OF LOT 33, SECTION 31, TOWNSHIP 2 SOUTH, RANGE 20 WEST, SANTA
ROSA PLANTATION COMPANY SUBDIVISION, AS RECORDED IN PLAT BOOK 2, AT PAGE 4, OF
THE PUBLIC RECORDS OF WALTON COUNTY, FLORIDA. LESS THAT PORTION FOR STATE ROAD
30 (U.S. HIGHWAY 98).

 

ALSO DESCRIBED AS (AS SURVEYED LEGAL):

 

BEGINNING AT THE SOUTHWEST CORNER OF LOT 33, SANTA ROSA PLANTATION COMPANY
SUBDIVISION, AS RECORDED IN PLAT BOOK 2, AT PAGE 4 OF THE PUBLIC RECORDS OF
WALTON COUNTY, FLORIDA; THENCE N 00°41’27” E, ALONG THE WEST LINE OF SAID LOT
33, A DISTANCE OF 258.27 FEET TO A POINT ON THE SOUTH RIGHT OF WAY LINE OF U.S.
HIGHWAY 98 AS NOW ESTABLISHED PER F.D.O.T. RIGHT OF WAY MAP F.P. # 2206371, PAGE
8, DATED MARCH 15, 1999; THENCE S 88°36’57” E, ALONG THE SOUTH RIGHT OF WAY LINE
OF SAID U.S. HIGHWAY 98, A DISTANCE OF 175.00 FEET; THENCE S 00°41’27” W, A
DISTANCE OF 258.07 FEET TO A POINT ON THE SOUTH LINE OF SAID LOT 33; THENCE N
88°40’56” W, ALONG SAID SOUTH LINE, A DISTANCE OF 175.00 FEET TO THE POINT OF
BEGINNING.

 

TOGETHER WITH THE FOLLOWING NON-EXCLUSIVE EASEMENTS:

 

DESCRIPTION: (AS WRITTEN)

WATER EASEMENT

 

COMMENCE AT THE SOUTHWEST CORNER OF LOT 33, SANTA ROSA PLANTATION COMPANY
SUBDIVISION, AS RECORDED IN PLAT BOOK 2, AT PAGE 4, OF THE PUBLIC RECORDS OF
WALTON COUNTY, FLORIDA; THENCE GO SOUTH 88°40’56” EAST, ALONG THE SOUTH LINE OF
SAID LOT 33, A DISTANCE OF 175.00 FEET; THENCE DEPARTING SAID SOUTH LINE, GO
NORTH 00°41’27” EAST, A DISTANCE OF 195.81 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUE NORTH 00°41’27” EAST, A DISTANCE OF 27.95 FEET; THENCE GO NORTH
46°23’03” EAST, A DISTANCE OF 13.97 FEET; THENCE GO NORTH 00°41’27” EAST, A
DISTANCE OF 34.43 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF STATE ROAD 30 (U.S.
HIGHWAY 98, R/W VARIES); THENCE GO SOUTH 88°36’57” EAST, ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE, A DISTANCE OF 20.00 FEET; THENCE DEPARTING SAID SOUTHERLY
RIGHT-OF-WAY LINE, GO SOUTH 00°41’27” WEST, A DISTANCE OF 42.61 FEET; THENCE GO
SOUTH 46°23’03” WEST, A DISTANCE OF 41.92 FEET TO THE POINT OF BEGINNING OF THE
PARCEL HEREIN DESCRIBED.

 

A-25

--------------------------------------------------------------------------------


 

DESCRIPTION: (AS WRITTEN)

ACCESS EASEMENT

 

COMMENCE AT THE SOUTHWEST CORNER OF LOT 33, SANTA ROSA PLANTATION COMPANY
SUBDIVISION, AS RECORDED IN PLAT BOOK 2, AT PAGE 4 OF THE PUBLIC RECORDS OF
WALTON COUNTY, FLORIDA; THENCE GO SOUTH 88°40’56” EAST, ALONG THE SOUTH LINE OF
SAID LOT 33, A DISTANCE OF 175.00 FEET; THENCE DEPARTING SAID SOUTH LINE, GO
NORTH 00°41’27” EAST, A DISTANCE OF 154.94 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUE NORTH 00°41’27” EAST, A DISTANCE OF 38.00 FEET; THENCE GO SOUTH
88°37’30” EAST, A DISTANCE OF 112.44 FEET; THENCE GO NORTH 01°23’03” EAST, A
DISTANCE OF 75.10 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF STATE ROAD 30 (U.S.
HIGHWAY 98, R/W VARIES); THENCE GO SOUTH 88°36’57” EAST, ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE, A DISTANCE OF 38.00 FEET; THENCE DEPARTING SAID SOUTHERLY
RIGHT-OF-WAY LINE, GO SOUTH 01°23’03” WEST, A DISTANCE OF 113.09 FEET; THENCE GO
NORTH 88°37’30” WEST, A DISTANCE OF 149.98 FEET TO THE POINT OF BEGINNING OF THE
PARCEL HEREIN DESCRIBED.

 

DESCRIPTION: (AS WRITTEN)

SEWER EASEMENT

 

COMMENCE AT THE SOUTHWEST CORNER OF LOT 33, SANTA ROSA PLANTATION COMPANY
SUBDIVISION, AS RECORDED IN PLAT BOOK 2, AT PAGE 4 OF THE PUBLIC RECORDS OF
WALTON COUNTY, FLORIDA; THENCE GO SOUTH 88°40’56” EAST, ALONG THE SOUTH LINE OF
SAID LOT 33, A DISTANCE OF 175.00 FEET; THENCE DEPARTING SAID SOUTH LINE, GO
NORTH 00°41’27” EAST, A DISTANCE OF 40.24 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUE NORTH 00°41’27” EAST, A DISTANCE OF 15.02 FEET; THENCE GO SOUTH
86°02’04” EAST, A DISTANCE OF 326.36 FEET; THENCE GO NORTH 01°24’08” EAST, A
DISTANCE OF 227.49 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF STATE ROAD 30
(U.S. HIGHWAY 98, R/W VARIES); THENCE GO SOUTH 88°36’57” EAST, ALONG SAID
SOUTHERLY RIGHT-OF-WAY LINE, A DISTANCE OF 15.00 FEET; THENCE DEPARTING SAID
SOUTHERLY RIGHT-OF-WAY LINE, GO SOUTH 01°24’08” WEST, A DISTANCE OF 243.18 FEET,
THENCE GO NORTH 86°02’04” WEST, A DISTANCE OF 341.19 FEET TO THE POINT OF
BEGINNING OF THE PARCEL HEREIN DESCRIBED.

 

A-26

--------------------------------------------------------------------------------


 

EXHIBIT “A-16”

 

7850 N. University Dr., Tamarac, FL 33321 (Tamarac (TMO))

 

Real property in the County of Broward, State of Florida, described as follows:

 

LOTS 18 AND 19, BLOCK 11, LYONS COMMERCIAL SUBDIVISION NO. 3, ACCORDING TO THE
PLAT THEREOF AS RECORDED IN PLAT BOOK 76, PAGE 31, OF THE PUBLIC RECORDS OF
BROWARD COUNTY, FLORIDA.

 

A-27

--------------------------------------------------------------------------------


 

EXHIBIT “A-17”

 

#2 Physicians Park Drive, Frankfort, KY 40601 (Frankfort, KY)

 

BEING LOT 3, AS SHOWN ON THE MINOR SUBDIVISION PLAT OF CAPITAL RADIATION THERAPY
ASSOCIATES, DATED AUGUST 23, 2004, AND RECORDED IN PLAT CABINET G, PAGE 201
(ERRONEOUSLY REFERRED TO AS PAGE 301 IN THE DEED RECORDED IN DEED BOOK 515, PAGE
428 IN THE OFFICE OF THE FRANKLIN COUNTY CLERK, KENTUCKY), IN THE OFFICE OF THE
FRANKLIN COUNTY CLERK, KENTUCKY; AND BEING THE SAME PROPERTY CONVEYED TO THERIAC
ENTERPRISES OF FRANKFURT KENTUCKY, LLC, A FLORIDA LIMITED LIABILITY COMPANY, BY
DEED DATED AUGUST 27, 2009 OF RECORD IN DEED BOOK 515, PAGE 428, IN THE OFFICE
OF THE FRANKLIN COUNTY CLERK, KENTUCKY.

 

A-28

--------------------------------------------------------------------------------


 

EXHIBIT “A-18”

 

52 North Pecos Road, Henderson, NV 89014 (Henderson (“VHO))

 

Real property in the City of Henderson, County of Clark, State of Nevada,
described as follows:

 

PARCEL 1:

 

BEING A PORTION OF LOT 1, BLOCK 1 OF “VENTANA COMMERCIAL” (A
OMMERCIALSUBDIVISION), IN THE CITY OF HENDERSON, COUNTY OF CLARK, STATE OF
NEVADA AS PER MAP RECORDED IN BOOK 82, PAGE 40 OF PLATS IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY, SITUATED IN THE SOUTHWEST QUARTER (SW 1/4) OF
SECTION 18,TOWNSHIP 22 SOUTH, RANGE 62 EAST, M.D.M., MORE PARTICULARLY DESCRIBED
ASFOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT ALSO BEING ON
THEEASTERLY RIGHT-OF-WAY LINE OF PECOS ROAD, BEING 50.00 FEET WIDE HALF STREET
WIDTH AS DEDICATED PER FILE 36, PAGE 64 OF PARCEL MAPS; THENCE ALONG SAID LINE,
NORTH 01°24.38” EAST, 73.00 FEET TO THE SOUTHERLY LINE OF LOT 13 AS PER FILE 95,
PAGE 24 OF SURVEYS; THENCE ALONG THE SAID SOUTHERLY LINE THE FOLLOWING THREE
(3) COURSES; SOUTH 88°35.22” EAST, 83.00 FEET; THENCE NORTH 01°24.38” EAST,
95.33 FEET; THENCE SOUTH 88°35.22” EAST, 139.50 FEET TO THE WESTERLY LINE OF LOT
10 AS PER FILE 97, PAGE 99 OF SURVEYS; THENCE ALONG SAID WESTERLY LINE, SOUTH
01°24.38” WEST, 31.50 FEET TO THE SOUTHERLY LINE OF SAID LOT 10; THENCE ALONG
SAID SOUTHERLY LINE THE FOLLOWING FIVE (5) COURSES; SOUTH 88°35.22” EAST, 127.50
FEET; THENCE SOUTH 01°24.38” WEST, 67.83 FEET; THENCE SOUTH 88°35.22” EAST,
31.50 FEET; THENCE SOUTH 01°24.38” WEST, 4.00 FEET; THENCE SOUTH 88°35.22” EAST,
41.50 FEET TO THE WESTERLY LINE OF “VENTANA AT GREEN VALLEY SOUTH” AS PER MAP
RECORDED IN BOOK 43, PAGE 47 OF PLATS; THENCE ALONG SAID WESTERLY LINE AND THE
SOUTHERLY PROLONGATION THEREOF, SOUTH 01°24.38” WEST, 65.00 FEET TO THE
NORTHERLY LINE “AMERICAN WEST LEGACY UNIT 8” AS PER MAP RECORDED IN BOOK 58,
PAGE 37 OF PLATS, SAID LINE ALSO BEING THE SOUTHERLY LINE OF SAID LOT 1; THENCE
ALONG SAID LINE, NORTH 88°35.22” WEST, 315.08 FEET TO A POINT OF CURVATURE;
THENCE DEPARTING SAID NORTHERLY LINE AND CONTINUING ALONG SAID SOUTHERLY LINE,
NORTHWESTERLY, ALONG THE ARC OF A CURVE TO THE RIGHT, CONCAVE NORTHEASTERLY,
HAVING A RADIUS OF 99.00 FEET, THROUGH A CENTRAL ANGLE OF 33°33.26”, AN ARC
DISTANCE OF 57.98 FEET TO A POINT OF REVERSE CURVATURE TO WHICH A RADIAL LINE
BEARS, SOUTH 34°58.04” WEST; THENCE NORTHWESTERLY, ALONG THE ARC OF A CURVE TO
THE LEFT, CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF 51.00 FEET, THROUGH ACENTRAL
ANGLE OF 33°33.26”, AN ARC DISTANCE OF 29.87 FEET TO A POINT OF COMPOUND
CURVATURE TO WHICH A RADIAL LINE BEARS NORTH 01°24.38” EAST; THENCE
SOUTHWESTERLY ALONG THE ARC OF A CURVE TO THE LEFT, CONCAVE SOUTHEASTERLY,
HAVING A RADIUS OF 25.00 FEET,

 

A-29

--------------------------------------------------------------------------------


 

THROUGH A CENTRAL ANGLE OF 90°00.0”, AN ARC DISTANCE OF 39.27 FEET TO THE POINT
OF BEGINNING. SAID PARCEL BEING LOT 11 AS SHOWN ON RECORD OF SURVEY IN FILE 98
OF SURVEYS, PAGE 95, RECORDED DECEMBER 3, 1998 IN BOOK 981203 AS DOCUMENT NO.
01575 OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED DECEMBER 08, 1999 IN BOOK 991208 AS INSTRUMENT NO. 0134 OF
OFFICIAL RECORDS.

 

PARCEL 2:

 

LOT A OF VENTANA AT GREEN VALLEY SOUTH ON FILE IN BOOK 43 OF PLATS, PAGE 47 IN
THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

PARCEL 3:

 

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS, ACCESS AS CONTAINED IN THAT
CERTAIN “RECIPROCAL JOINT DRIVEWAY EASEMENT” RECORDED MARCH 24, 1998 IN BOOK
980324 AS DOCUMENT NO. 01528 OF OFFICIAL RECORDS.

 

PARCEL 4:

 

A NON-EXCLUSIVE RECIPROCAL EASEMENT FOR ACCESS, INGRESS AND EGRESS, FOR
VEHICULAR AND PEDESTRIAN TRAFFIC AS CONTAINED IN THAT CERTAIN “DECLARATION OF
RESTRICTIONS AND GRANT OF EASEMENTS” RECORDED MARCH 24, 1998 IN BOOK 980324 AS
DOCUMENT NO. 01529 OF OFFICIAL RECORDS AND ANY AMENDMENTS RECORDED THERETO.

 

A-30

--------------------------------------------------------------------------------


 

EXHIBIT “A-19”

 

6160 S. Fort Apache Road, Las Vegas, NV 88109 (Ft. Apache (FAN))

 

Real property in the City of Las Vegas, County of Clark, State of Nevada,
described as follows:

 

A PORTION OF LOT 1 AS SHOWN BY MAP ENTITLED APACHE / PATRICK COMMERCIAL CENTER A
COMMERCIAL SUBDIVISION IN BOOK 112, PAGE 68 OF PLATS AND AMENDED BY THAT CERTAIN
CERTIFICATE OF AMENDMENT RECORDED JUNE 08, 2004 IN BOOK 20040608 AS INSTRUMENT
NO. 05195 OF OFFICIAL RECORDS IN THE CLARK COUNTY RECORDERS OFFICE, CLARK
COUNTY, NEVADA, LYING WITHIN THE WEST HALF (W 1/2) OF THE NORTHWEST QUARTER (NW
1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF
SECTION 32, TOWNSHIP 21 SOUTH, RANGE 60 EAST, M.D.M. CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SAID LOT 1; THENCE ALONG THE EAST LINE
THEREOF, NORTH 00°47’48” EAST, A DISTANCE OF 151.05 FEET TO THE POINT OF
BEGINNING; THENCE SOUTH 89°17’22” WEST, A DISTANCE OF 286.58 FEET; THENCE NORTH
02°05’39” EAST, A DISTANCE OF 145.61 FEET; THENCE NORTH 00°49’16” EAST, A
DISTANCE OF 1.56 FEET; THENCE NORTH 89°17’22” EAST, A DISTANCE OF 283.28 FEET;
THENCE SOUTH 00°47’48” WEST, A DISTANCE OF 147.05 FEET TO THE POINT OF
BEGINNING.

 

TOGETHER WITH EASEMENTS RIGHTS CREATED PURSUANT TO THAT CERTAIN DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND OF CERTAIN RECIPROCAL RIGHTS AND
EASEMENTS RECORDED 11/18/2003 IN BOOK 20031118, AS INSTRUMENT NO. 01808 NOTE:
THE ABOVE METES AND BOUNDS DESCRIPTION PREVIOUSLY APPEARED IN THAT CERTAIN
RECORD OF SURVEY FILED IN FILE 133 OF SURVEYS, PAGE 3, RECORDED SEPTEMBER 15,
2003 IN BOOK 20030915 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA, AS DOCUMENT NO.
01254.

 

A-31

--------------------------------------------------------------------------------


 

EXHIBIT “A-20”

 

187 Skylar Dr., Fairlea, WV 24902 (Fairlea (FWV))

 

ALL THAT CERTAIN LOT OR PARCEL OF REAL ESTATE, TOGETHER WITH ANY BUILDINGS AND
IMPROVEMENTS LOCATED THEREON AND THE EASEMENTS AND APPURTENANCES THEREUNTO
BELONGING, SITUATE IN FORT SPRING DISTRICT, GREENBRIER COUNTY, WEST VIRGINIA,
WHICH REAL ESTATE ACCORDING TO SURVEY THEREOF MADE ON JUNE 18, 1998, BY N.
EUGENE KELLY, L.L.S., AND AS SHOWN ON A MAP OR PLAT OF THE SAME WHICH IS
ATTACHED TO AND HEREBY MADE A PART OF THIS DEED, IS MORE PARTICULARLY BOUNDED
AND DESCRIBED AS FOLLOWS:

 

BEGINNING AT A 1” IRON PIPE SET IN THE SOUTHEASTERN RIGHT-OF-WAY OF GRAYSTONE
LANE; THENCE WIT GRAYSTONE LANE N 34° 45’ 17” E 200.04 FEET TO A 1” IRON PIPE
SET; THENCE LEAVING GRAYSTONE LANE AND THROUGH THE PROPERTY OF GRAY
ROCK, INCORPORATED, S 55° 14’ 43” E 163.31 FEET TO A 1” IRON PIPE SET; THENCE
CONTINUING THROUGH GRAY ROCK, INCORPORATED, IN PART, AND WITH NATIONAL HEALTH
CARE, IN PART, S 34° 45’ 17” W 200.04 FEET (PASSING A ¾” IRON PIPE FOUND, BEING
THE NORTHWEST CORNER OF NATIONAL HEALTH CARE, AT 73.55 FEET) TO A 1” IRON PIPE
SET; THENCE LEAVING NATIONAL HEALTH CARE AND THROUGH GRAY ROCK, INCORPORATED, N
55° 14’ 43” W 163.31 FEET TO THE PLACE OF BEGINNING, CONTAINING 0.75 ACRE, MORE
OR LESS”, TOGETHER WITH THE RIGHT TO USE JOINTLY WITH OTHERS AN EASEMENT FOR
INGRESS AND EGRESS BETWEEN THIS REAL ESTATE AND DAVIS-STUART ROAD, S.L.S. ROUTE
NO. 37, OVER A PRIVATE STREET DESIGNATED AS GRAYSTONE LANE WHICH HAS BEEN
FORMERLY REFERRED TO A S 30’ R/W ON A PLAT TITLED “PLAT SHOWING THE PROPERTY OF
GREYROCK, INC.” OF RECORD IN THE OFFICE OF THE CLERK OF THE COUNTY COMMISSION OF
GREENBRIER COUNTY, WEST VIRGINIA, IN RECORD OF MAPS BOOK NO. 4, PLAT A-39.

 

AND BEING THE SAME PROPERTY CONVEYED TO THERIAC ENTERPRISES OF GREENBRIER WEST
VIRGINIA, LLC, A FLORIDA LIMITED LIABILITY COMPANY, BY DEED DATED JULY 11, 2008,
FROM RADIATION ONCOLOGY MANAGEMENT, LLC, A WEST VIRGINIA LIMITED LIABILITY
COMPANY, OF RECORD IN THE AFORESAID CLERK’S OFFICE IN DEED BOOK 522, AT PAGE
428.

 

A-32

--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

INTENTIONALLY OMITTED

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

FAIR MARKET VALUE

 

“Fair Market Value” or “Fair Market Rent” means the fair market value (or fair
market rent, as applicable) of the Premises or applicable portion thereof on a
specified date as agreed to by the parties, or failing such agreement within ten
(10) days after such date, as established pursuant the following appraisal
process. Each party shall within ten (10) days after written demand by the other
select one MAI Appraiser to participate in the determination of Fair Market
Value or Fair Market Rent, as applicable. For all purposes under this Master
Lease, the Fair Market Value shall be the fair market value of the Premises or
applicable portion thereof unencumbered by this Master Lease. Within ten
(10) days after such selection, the MAI Appraisers so selected by the parties
shall select a third (3rd) MAI Appraiser. The three (3) selected MAI Appraisers
shall each determine the Fair Market Value (or, as applicable, Fair Market Rent)
of the Premises or applicable portion thereof within thirty (30) days after the
selection of the third appraiser. To the extent consistent with sound appraisal
practices as then existing at the time of any such appraisal, and if requested
by Landlord, such appraisal shall be made on a basis consistent with the basis
on which the Premises or applicable portion thereof were appraised at the time
of their acquisition by Landlord. Tenant shall pay the fees and expenses of any
MAI Appraiser retained pursuant to this Exhibit.

 

If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value (or, as applicable, fair market rent) of
the Premises or applicable portion thereof in accordance with the provisions of
this Exhibit and the Fair Market Value (or Fair Market Rent) so determined shall
be binding upon the parties. If the MAI Appraisers selected by the parties are
unable to agree upon a third (3rd) MAI Appraiser within the time period set
forth in the foregoing paragraph, either party shall have the right to apply at
Tenant’s expense to the presiding judge of the court of original trial
jurisdiction in the county in which the Premises or applicable portion thereof
are located to name the third (3rd) MAI Appraiser.

 

Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value (or, as applicable,
fair market rent) of the Premises or applicable portion thereof. If a majority
are unable to determine the fair market value (or fair market rent) at such
meeting, the three (3) appraisals shall be added together and their total
divided by three (3). The resulting quotient shall be the Fair Market Value (or,
as applicable, Fair Market Rent). If, however, either or both of the low
appraisal or the high appraisal are more than ten percent (10%) lower or higher
than the middle appraisal, any such lower or higher appraisal shall be
disregarded. If only one (1) appraisal is disregarded, the remaining two
(2) appraisals shall be added together and their total divided by two (2), and
the resulting quotient shall be such Fair Market Value (or, as applicable, Fair
Market Rent). If both the lower appraisal and higher appraisal are disregarded
as provided herein, the middle appraisal shall be such Fair Market Value (or
Fair Market Rent). In any event, the result of the foregoing appraisal process
shall be final and binding.

 

C-1

--------------------------------------------------------------------------------


 

“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the Society of Real Estate Appraisers, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Landlord.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

PERMITTED EXCEPTIONS

 

Real property taxes and assessments.

 

Any matters shown as title exceptions in the ALTA Owner’s Policy of Title
Insurance obtained by Landlord in connection with its acquisition of the
Premises.

 

Such other matters burdening the Premises which were created with the consent or
knowledge of Landlord or arising out of Landlord’s acts or omissions.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

CERTAIN DEFINITIONS

 

For purposes of this Master Lease, the following terms and words shall have the
specified meanings:

 

ENVIRONMENTAL DEFINITIONS

 

“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

 

“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants as to which liability or
standards of conduct are imposed under Hazardous Materials Laws, which pose a
hazard to any portion of the Premises or to Persons on or about any portion of
the Premises or cause any portion of the Premises to be in violation of any
Hazardous Materials Laws; (b) asbestos in any form which is friable; (c) urea
formaldehyde in foam insulation or any other form; (d) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million or any other more
restrictive standard then prevailing; (e) medical wastes and biohazards;
(f) radon gas; and (g) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority because
of its dangerous or deleterious properties or characteristics or would pose a
hazard to the health and safety of the occupants of any portion of the Premises
or the owners and/or occupants of property adjacent to or surrounding any
portion of the Premises, including, without limitation, any materials or
substances that are listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) as amended from time to time.

 

“Hazardous Materials Claims” shall mean any and all enforcement, clean-up,
removal or other governmental or regulatory actions, claims or orders
threatened, completed or instituted pursuant to any Hazardous Material Laws,
together with all claims made or threatened by any third party against any
portion of the Premises, Landlord or Tenant relating to damage, contribution,
cost recovery compensation, loss or injury resulting from any Hazardous
Materials.

 

“Hazardous Materials Laws” shall mean any laws, ordinances, regulations,
rules having the force and effect of law, or orders relating to the environment,
health and safety, Environmental Activities, Hazardous Materials, air and water
quality, waste disposal and other environmental matters.

 

OTHER DEFINITIONS

 

“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.

 

E-1

--------------------------------------------------------------------------------


 

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which national banks in the City of New York, New York, or
in the municipality wherein the Facility is located are closed.

 

“CC&R’s” shall mean covenants, conditions and restrictions, declarations, or
similar use, maintenance or ownership obligations encumbering or binding upon
the real property comprising any Facility, and including, without limitation,
any corporate or organizational documents for any association described therein.

 

“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.

 

“Consumer Price Index or CPI” shall mean the Consumer Price index as now
published by the U.S. Bureau of Labor Statistics under the caption: “United
States City Average for Urban Wage Earners and Clerical Workers All Items,” or
any revision or equivalent thereof hereafter published by that Bureau, or if
there ceases to be any such publication, any substantially equivalent Price
Index generally recognized as authoritative, designated by Landlord.

 

“Medical Waste” shall mean all medical waste as defined by California Health and
Safety Code §117690, as amended or supplemented. If a Situs State has a
comparable statute that defines “medical waste” or a comparable term, Medical
Waste for purposes of all Facilities in such Situs State shall have the meaning
set forth in such statute.

 

“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.

 

E-2

--------------------------------------------------------------------------------

 

EXHIBIT “F”

 

FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

 

Tenant shall keep adequate records and books of account with respect to the
finances and business of Tenant generally and with respect to the Premises, in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied.

 

During the Term, Tenant shall deliver to Landlord, prior to one hundred twenty
(120) days after the close of each fiscal year of Tenant, Guarantor or any
Resulting Guarantor annual audited financial statements of Tenant, Guarantor or
any Resulting Guarantor, commencing with the fiscal year including the date of
commencement of the Term, certified by a nationally recognized firm of
independent certified public accountants. in addition, Tenant shall also furnish
to Landlord prior to sixty (60) days after the end of each of the three
remaining quarters, unaudited financial statements and all other quarterly
reports of Tenant, Guarantor or any Resulting Guarantor, certified by their
respective chief financial officers, and all filings, if any, of Form 10-K,
Form 10-Q and other required filings with the Securities and Exchange Commission
pursuant to the provisions of the Securities Exchange Act of 1934, as amended,
or any other law.

 

If, for whatever reason, the financial results of Tenant do not appear, or are
not included, in the consolidated financial statements required to be provided
to Landlord pursuant to the foregoing paragraph, then Tenant shall also deliver
to Landlord Tenant’s financial statements meeting the same requirements and
within the same timeframes as required for Holdings pursuant to the foregoing
paragraph.

 

All financial statements shall be prepared in accordance with GAAP consistently
applied. All annual financial statements shall be accompanied (i) by an opinion
of the accounting firm preparing such statements stating that (A) there are no
qualifications as to the scope of the audit and (B) the audit was performed in
accordance with GAAP and (ii) by the affidavit of the president or a vice
president (or officer, director or manager of a similar position) of Tenant,
dated within five (5) days after the delivery of such statement, stating that
(C) the affiant knows of no Event of Default, or event which, upon notice or the
passage of time or both, would become an Event of Default which has occurred and
is continuing hereunder or, if any such event has occurred and is continuing,
specifying the nature and period of existence thereof and what action Tenant has
taken or proposes to take with respect thereto and (D) except as otherwise
specified in such affidavit, that to affiant’s knowledge Tenant has fulfilled
all of its obligations under this Master Lease which are required to be
fulfilled on or prior to the date of such affidavit. All financial statements
shall be sent via email to Landlord at such email address which Landlord shall,
in writing, direct.

 

On or before the date that is sixty (60) days after the end of each calendar
quarter, Tenant shall deliver to Landlord quarterly profit and loss reports
concerning the Business at each Facility and the combined Facilities in this
Master Lease. Such reports shall be in substantially the same form as delivered
by Tenant to Landlord in connection with Landlord’s acquisition of

 

F-1

--------------------------------------------------------------------------------


 

the Premises and shall contain a level of detail reasonably satisfactory to
Landlord. Such reports shall be sent via email to Landlord at such email address
which Landlord shall, in writing, direct.

 

Tenant shall furnish to Landlord within fifteen (15) days after receipt written
notice of any of the following: (i) any material violation of any federal,
state, or local licensing or reimbursement certification statute or regulation,
including Medicare or Medicaid, (ii) any suspension, termination or restriction
placed on Tenant or any portion of the Premises or the operation of any portion
of the Business which would have a material adverse effect on the operation of
the Business at a Facility, and (iii) any material violation of any permit,
approval or certification in connection with any portion of the Premises or any
portion of the Business, by any federal, state, or local authority, including
Medicare or Medicaid, if applicable.

 

Tenant shall, on or before the date that is seventy-five (75) days after the
beginning of each fiscal year of Holdings, provide Landlord with an annual
operating budget covering the operations of Holdings for the forthcoming fiscal
year. If, for whatever reason, the operating budget of Holdings would not
include and cover the operations of Tenant for the forthcoming fiscal year, then
Tenant shall deliver to Landlord, within sixty (60) days after the beginning of
Tenant’s fiscal year, an annual operating budget covering the operations of
Tenant for such fiscal year.

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

SALE ALLOCATION

 

 

 

 

 

Allocation

 

8991 Brighton Ln, Bonita Springs, FL

 

$

461,030

 

$

5,740,450.00

 

2234 Colonial Blvd, Fort Myers, FL

 

$

312,051

 

$

11,935,828.27

 

601 Redstone Ave., West, Crestview, FL

 

$

243,601

 

$

4,957,435.21

 

6879 U.S. Hwy 98 West, Santa Rosa Beach, FL

 

$

374,461

 

$

2,685,277.40

 

1026 Mar Walt Dr., N.W., Fort Walton Beach, FL

 

$

338,223

 

$

4,715,315.75

 

52 North Pecos Rd., Henderson, NV

 

$

264,740

 

$

3,495,828.52

 

1120 Lee Blvd., Lehigh Acres, FL

 

$

264,740

 

$

3,004,791.42

 

7850 North University Dr., Tamarac, FL

 

$

188,237

 

$

2,562,387.40

 

7751 Baymeadows Rd. E, Jacksonville, FL

 

$

600,950

 

$

6,841,051.41

 

187 Skylar Dr., Fairlea, WV

 

$

172,131

 

$

2,719,268.26

 

2 Physicians Park Dr., Frankfort, KY

 

$

90,595

 

$

1,861,537.81

 

2270 Colonial Blvd., Fort Myers, FL

 

$

1,584,413

 

$

24,755,276.93

 

860 Parkview Dr. N, El Segundo, CA

 

$

854,617

 

$

 6,259,546.36

 

8625 Collier Blvd, Naples, FL

 

$

539,547

 

$

4,196,040.10

 

6555 Cortez Rd., Bradenton, FL

 

$

318,096

 

$

3,716,507.60

 

6160 S. Fort Apache Rd., Ft. Apache, NV

 

$

466,068

 

$

3,641,204.78

 

6310 Health Pkwy, Bradenton, FL

 

$

816,020

 

$

 10,200,000.00

 

77-840 Flora Rd., Palm Desert, CA

 

$

513,372

 

$

3,641,204.78

 

58295 29 Palms Hwy, Yucca Valley, CA

 

$

402,648

 

$

6,400,739.13

 

40055 Bob Hope Dr., Suite B, Rancho Mirage, CA

 

$

571,752

 

$

3,886,461.86

 

 

 

 

 

$

117,216,153.00

 

Purchase Price

 

$

117,216,153

 

 

 

 

G-1

--------------------------------------------------------------------------------

 

EXHIBIT H

 

IMMEDIATE REPAIRS

 

Property:

 

Description of Repairs:

 

 

IMMEDIATE REPAIRS

 

 

 

 

 

SHORT-TERM REPAIRS

 

 

SEE DESCRIPTION OF REPAIRS, PHASE 1 RECOMMENDATIONS AND OTHER DESCRIPTIONS IN
ATTACHED SUMMARY

 

H-1

--------------------------------------------------------------------------------


 

 

 

Property
Address

 

City

 

State

 

Zip
Code

 

Description
of Repairs

 

Phase I recommends

 

 

 

 

860

 

 

 

 

 

 

 

 

 

Additional file review for impact

 

 

 

 

Parkview

 

 

 

 

 

 

 

 

 

of the releases associated with

 

EMG engaged to review

 

 

Drive North,

 

 

 

 

 

 

 

 

 

historical Rockwell International

 

“closed” file re storage

1

 

Units A&B

 

El Segundo

 

CA

 

90245

 

 

 

facility. $190 per/hr. engaged.

 

tanks.

 

 

5829 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Palms

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Highway

 

Yucca Valley

 

CA

 

92284

 

 

 

NFA

 

 

 

 

40055 Bob

 

Rancho

 

 

 

 

 

 

 

 

 

 

3

 

Hope Drive

 

Mirage

 

CA

 

92270

 

 

 

NFA

 

 

 

 

77-840 Flora

 

 

 

 

 

 

 

 

 

obtain permit for xray

 

 

4

 

Road

 

Palm Desert

 

CA

 

92211

 

 

 

developing fluid disposal

 

 

 

 

 

 

 

 

 

 

 

 

-Add van

 

 

 

 

 

 

 

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

6879 US

 

 

 

 

 

 

 

parking &

 

 

 

 

 

 

Highway 98

 

Santa Rosa

 

 

 

 

 

replace

 

 

 

 

5

 

West

 

Beach

 

FL

 

32549

 

dumpster gate.

 

NFA

 

 

 

 

601

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Redstone

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

Avenue

 

 

 

 

 

 

 

accessible

 

 

 

 

6

 

West

 

Crestview

 

FL

 

32536

 

parking

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

1026 Mar

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

Walt Drive,

 

Fort Walton

 

 

 

 

 

parking & paint

 

 

 

 

7

 

NW

 

Beach

 

FL

 

32547

 

exterior walls

 

NFA

 

 

 

 

6160 S. Fort

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Apache Road

 

Las Vegas

 

NV

 

88109

 

N/A

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

 

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

parking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

space/sign,

 

 

 

Expired building permit

 

 

52 North

 

 

 

 

 

 

 

replace hot

 

 

 

(electrical) being

9

 

Pecos Road

 

Henderson

 

NV

 

89014

 

water heater.

 

NFA

 

addressed.

 

 

7850

 

 

 

 

 

 

 

 

 

 

 

 

 

 

University

 

 

 

 

 

 

 

Replace

 

 

 

 

10

 

Drive

 

Tamarac

 

FL

 

33321

 

Condensing

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

Unit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add Van

 

 

 

 

 

 

2234

 

 

 

 

 

 

 

Accessible

 

 

 

 

11

 

Colonial Blvd

 

Ft. Myers

 

FL

 

33907

 

parking space

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

with sign

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2270

 

 

 

 

 

 

 

Add (2) Van

 

 

 

 

12

 

Colonial Blvd

 

Ft. Myers

 

FL

 

33907

 

Accessible

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

parking spaces

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with signs

 

 

 

EMG recommends the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project complete and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

submit a Manatee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

County Govt.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wastewater Discharge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Permit App to the MC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Govt Utilites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wastewater

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Diviision to

 

 

 

 

 

 

 

 

 

 

 

 

T complete and submit a

 

verify the disposal of

 

 

 

 

 

 

 

 

 

 

 

 

Manatee County Govt.

 

waste x-ray developing

 

 

 

 

 

 

 

 

 

 

Add Van

 

Wastewater Permit appliaction

 

fluids does not require a

 

 

 

 

 

 

 

 

 

 

Accessible

 

to MC govt utilities wastewater

 

permit to discharge into

 

 

6555 Cortez

 

 

 

 

 

 

 

parking space

 

compliance division. (see

 

the public sewer

13

 

Road

 

Bradenton

 

FL

 

34201

 

with sign

 

report)

 

system.

 

H-2

--------------------------------------------------------------------------------


 

 

 

Property
Address

 

City

 

State

 

Zip
Code

 

Description
of Repairs

 

Phase I recommends

 

 

 

 

6310 Health

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parkway

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units 100 &

 

Lakewood

 

 

 

 

 

 

 

 

 

 

14

 

200

 

Ranch

 

FL

 

34202

 

 

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

 

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

parking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

space/sign,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wrap drain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pipes below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sink (ADA),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EFIS repair rear

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wall, mold and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

leaking water

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pipe in

 

 

 

 

 

 

 

 

 

 

 

 

 

 

developer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

room. Also,

 

 

 

Follow up on mold

 

 

 

 

 

 

 

 

 

 

seal and

 

 

 

correction remediation

 

 

 

 

 

 

 

 

 

 

striping due

 

 

 

can be conducted by

 

 

 

 

 

 

 

 

 

 

to non-

 

 

 

properly trained

 

 

187 Skylar

 

 

 

 

 

 

 

conforming

 

 

 

building maintenance

15

 

Drive

 

Fairlea

 

WV

 

24902

 

status.

 

 

See Mold notes in report

 

staff.

 

 

 

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

 

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

parking

 

 

 

 

 

 

7751

 

 

 

 

 

 

 

space/sign,

 

 

 

 

 

 

Baymeadows

 

 

 

 

 

 

 

seal coat &

 

 

 

 

16

 

RD. E

 

Jacksonville

 

FL

 

32256

 

restriping.

 

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

 

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

parking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

space/sign,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

repair

 

 

 

 

 

 

 

 

 

 

 

 

 

 

downspouts.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Also relocate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sign and

 

 

 

 

 

 

#2 Physicians

 

 

 

 

 

 

 

dumpster

 

 

 

Zoning violations are

17

 

Park Drive

 

Frankfort

 

KY

 

40601

 

(zoning issue).

 

 

NFA

 

being addressed minor.

 

 

 

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

 

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

8625 Collier

 

 

 

 

 

 

 

parking

 

 

 

 

18

 

Blvd

 

East Naples

 

FL

 

34114

 

space/sign.

 

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

8991

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

Brighton

 

 

 

 

 

 

 

parking

 

 

 

 

19

 

Lane

 

Bonita Springs

 

FL

 

34135

 

space/sign.

 

 

NFA

 

 

 

 

 

 

 

 

 

 

 

 

Add van

 

 

 

 

 

 

 

 

 

 

 

 

 

 

accessible

 

 

 

 

 

 

1120 Lee

 

 

 

 

 

 

 

parking

 

 

 

 

20

 

Blvd

 

Lehigh Acres

 

FL

 

33936

 

space/sign.

 

NFA

 

 

 

H-3

--------------------------------------------------------------------------------

 

EXHIBIT I

 

Form of Subordination Agreement

 

I-1

--------------------------------------------------------------------------------


 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

              THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the
“Agreement”) is made as of the          day of                    , 20       by
and between:

 

having an address at

 

 

 

 

(“Lender”),

and

 

having an address at

 

 

 

 

(“Tenant”).

 

RECITALS:

 

A.                                    Tenant is the holder of a leasehold estate
in a portion of those certain premises located in the City of          , County
of          , State of              , and more particularly described on
Exhibit “A” attached hereto and made a part hereof (the “Property”) under and
pursuant to the provisions of a certain lease dated           , between
            , a             , as landlord, and               , as tenant (the
“Lease”); and

 

B.                                                      is the current owner in
fee simple of the Property and the landlord under the Lease (“Landlord”); and

 

C.                                    Lender is the agent for lenders which have
made a loan or are about to make a loan to Carter/Validus Operating Partnership,
LP, a Delaware limited partnership, as borrower (“Borrower”) evidenced or to be
evidenced by one or more promissory notes made by Borrower to the order of such
lenders (as amended, restated, replaced, consolidated, supplemented or otherwise
modified from time to time, collectively, the “Note”) and secured or to be
secured by that certain Mortgage/Deed to Secure Debt/Deed of Trust and Security
Agreement (as the same may be modified, amended or restated from time to time,
the “Security Instrument”) and that certain Assignment of Leases and Rents (as
the same may be modified, amended or restated from time to time, the “Assignment
of Rents”) granted by Landlord to or for the benefit of Lender and encumbering
the Property; and

 

D.                                    Tenant has agreed to subordinate the Lease
to the Security Instrument and to the lien thereof and Lender has agreed to
grant non-disturbance to Tenant under the Lease on the terms and conditions
hereinafter set forth.

 

AGREEMENT:

 

For good and valuable consideration, Tenant and Lender agree as follows:

 

1.                                      SUBORDINATION. The Lease and all of the
terms, covenants and provisions thereof and all rights, remedies and options of
Tenant thereunder are and shall at all times continue to be subject and
subordinate in all respects to the terms, covenants and provisions of the
Security Instrument and to the lien thereof, including

 

I-2

--------------------------------------------------------------------------------


 

without limitation, all renewals, increases, modifications, spreaders,
consolidations, replacements and extensions thereof and to all sums secured
thereby and advances made thereunder with the same force and effect as if the
Security Instrument had been executed, delivered and recorded prior to the
execution and delivery of the Lease.

 

2.                                      NON-DISTURBANCE. If any action or
proceeding is commenced by Lender for the foreclosure of the Security Instrument
or the sale of the Property, Tenant shall not be named as a party therein unless
such joinder shall be required by law, provided, however, such joinder shall not
result in the termination of the Lease or disturb the Tenant’s possession or use
of the premises demised thereunder, and the sale of the Property in any such
action or proceeding and the exercise by Lender of any of its other rights under
the Note or the Security Instrument shall be made subject to all rights of
Tenant under the Lease, provided that at the time of the commencement of any
such action or proceeding or at the time of any such sale or exercise of any
such other rights Tenant shall not be in default under any of the terms,
covenants or conditions of the Lease or of this Agreement on Tenant’s part to be
observed or performed beyond any applicable notice or grace period.

 

3.                                      ATTORNMENT. If Lender or any other
subsequent purchaser of the Property shall become the owner of the Property by
reason of the foreclosure of the Security Instrument or the acceptance of a deed
or assignment in lieu of foreclosure or by reason of any other enforcement of
the Security Instrument (Lender or such other purchaser being hereinafter
referred as “Purchaser”), and the conditions set forth in Section 2 above have
been met at the time Purchaser becomes owner of the Property, the Lease shall
not be terminated or affected thereby but shall continue in full force and
effect as a direct lease between Purchaser and Tenant upon all of the terms,
covenants and conditions set forth in the Lease and in that event, Tenant agrees
to attorn to Purchaser and Purchaser by virtue of such acquisition of the
Property shall be deemed to have agreed to accept such attornment, whereupon,
subject to the observance and performance by Tenant of all the terms, covenants
and conditions of the Lease on the part of Tenant to be observed and performed,
Purchaser shall recognize the leasehold estate of Tenant under all of the terms,
covenants and conditions of the Lease for the remaining balance of the term with
the same force and effect as if Purchaser were the lessor under the Lease
subject to the terms of Section 4 of this Agreement; provided, however, that
Purchaser shall not be:

 

3.1                               liable for any past act, omission, neglect,
default or breach of representation or warranty of any prior landlord (any such
prior landlord, including Landlord and any successor landlord, being hereinafter
referred to as a “Prior Landlord”), provided that so long as Purchaser has
received written notice and a reasonable opportunity to cure, the foregoing
shall not limit Purchaser’s obligations under the Lease to correct any
conditions that (i) existed as of the date Purchaser became the owner of the
Property, and (ii) violate Purchaser’s obligations under the Lease; provided
further, however, that the foregoing shall not obligate Purchaser for any
damages arising from such past act, omission, neglect, default or breach of
representation or warranty of any Prior Landlord;

 

3.2                               subject to any offsets, defenses, abatements
or counterclaims which shall have accrued in favor of Tenant against any Prior
Landlord prior to the date upon which Purchaser shall become the owner of the
Property;

 

3.3                               liable for the return of rental security
deposits, if any, paid by Tenant to any Prior Landlord in accordance with the
Lease unless such sums are actually received by Purchaser;

 

3.4                               bound by any obligation which may appear in
the Lease to perform any improvement work to the Property;

 

3.5                               bound by any obligation which may appear in
the Lease to pay any sum of money to Tenant;

 

3.6                               bound by any payment of rents, additional
rents or other sums which Tenant may have paid more than one (1) month in
advance to any Prior Landlord unless (i) such sums are actually received by
Purchaser or (ii) such prepayment shall have been expressly approved of by
Purchaser;

 

3.7                               bound by any agreement terminating or amending
or modifying the rent, term, commencement date or other material term of the
Lease, or any voluntary surrender of the premises demised under the Lease, made
without Lender’s or Purchaser’s prior written consent prior to the time
Purchaser succeeded to Landlord’s interest; or

 

I-3

--------------------------------------------------------------------------------


 

3.8                               responsible for the making of repairs in or to
the Property in the case of damage or destruction to the Property or any part
thereof due to fire or other casualty or by reason of condemnation unless
Purchaser is obligated under the Lease to make such repairs and Purchaser
receives insurance proceeds or condemnation awards sufficient to finance the
completion of such repairs.

 

3.9                               In the event that any liability of Purchaser
does arise pursuant to this Agreement, such liability shall be limited and
restricted to Purchaser’s interest in the Property and shall in no event exceed
such interest.

 

4.                                      NOTICE TO TENANT. After notice is given
to Tenant by Lender that an Event of Default (as defined in the Security
Instrument) exists under the Security Instrument and that the rentals under the
Lease should be paid to Lender pursuant to the terms of the Assignment of Rents,
Tenant shall thereafter pay to Lender or as directed by the Lender, all rentals
and all other monies due or to become due to Landlord under the Lease and
Landlord hereby expressly authorizes Tenant to make such payments to Lender and
hereby releases and discharges Tenant from any liability to Landlord on account
of any such payments.

 

5.                                      NOTICE TO LENDER AND RIGHT TO CURE.
Tenant agrees to simultaneously notify Lender by certified mail, return receipt
requested, with postage prepaid, of any default on the part of Landlord under
the Lease which would entitle Tenant to cancel or terminate the Lease or abate
or reduce the rent payable thereunder, and Tenant further agrees that,
notwithstanding any provisions of the Lease, no cancellation or termination of
the Lease and no abatement or reduction of the rent payable thereunder shall be
effective unless Lender has received notice of the same and has failed within
forty-five (45) days after both Lender’s receipt of said notice and the time
when Lender shall have become entitled under the Security Instrument (as
hereinafter defined) to remedy the same, to commence to cure the default which
gave rise to the cancellation or termination of the Lease or abatement or
reduction of the rent payable thereunder and thereafter diligently prosecutes
such cure to completion, provided that in the event Lender cannot commence such
cure without possession of the Property, no cancellation or termination of the
Lease and no abatement or reduction of the rent payable thereunder shall be
effective if Lender commences judicial or non-judicial proceedings to obtain
possession within such period and thereafter diligently prosecutes such efforts
and cure to completion. In addition, if such default is not susceptible of cure
by Lender and Lender obtains possession of the Property, such default shall be
waived. Notwithstanding the foregoing, Lender shall have no obligation to cure
any default by Landlord except as provided in Section 3 in the event Lender
shall become the owner of the Property by reason of the foreclosure of the
Security Instrument or the acceptance of a deed or assignment in lieu of
foreclosure or by reason of any other enforcement of the Security Instrument.

 

6.                                      NOTICES. Any notice, demand, request or
other communication which any party hereto may be required or may desire to give
hereunder shall be in writing and shall be deemed to have been properly given
(a) if hand delivered, when delivered; (b) if mailed by United States Certified
Mail (postage prepaid, return receipt requested), three Business Days after
mailing (c) if by Federal Express or other reliable overnight courier service,
on the next Business Day after delivered to such courier service or (d) if by
telecopier on the day of transmission so long as copy is sent on the same day by
overnight courier as set forth below:

 

If to Tenant:

 

 

 

 

 

 

Attention:

 

 

 

 

If to Lender:

 

 

 

 

 

 

Attention:

 

 

 

 

With a copy to:

 

 

 

 

 

 

Attention:

 

 

I-4

--------------------------------------------------------------------------------


 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

 

7.                                      SUCCESSORS AND ASSIGNS. This Agreement
shall be binding upon and inure to the benefit of Lender, Tenant and Purchaser
and their respective successors and assigns.

 

8.                                      GOVERNING LAW. This Agreement shall be
deemed to be a contract entered into pursuant to the laws of the State of
           and shall in all respects be governed, construed, applied and
enforced in accordance with the laws of the State of           .

 

9.                                      MISCELLANEOUS. This Agreement may not be
modified in any manner or terminated except by an instrument in writing executed
by the parties hereto. If any term, covenant or condition of this Agreement is
held to be invalid, illegal or unenforceable in any respect, this Agreement
shall be construed without such provision. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

I-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

 

LENDER:

 

 

 

 

 

 

 

By:

 

Name:

 

Its:

 

[INSERT NOTARY BLOCK FOR APPLICABLE STATE]

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

I-6

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

 

 

a

 

 

 

By:

 

Name:

 

Its:

 

[INSERT NOTARY BLOCK FOR APPLICABLE STATE]

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

I-7

--------------------------------------------------------------------------------


 

The undersigned hereby joins in the execution of this Agreement in order to
evidence its acceptance of, and agreement to, the provisions of Section 4
hereof.

 

[INSERT NOTARY BLOCK FOR APPLICABLE STATE]

 

[ATTACH EXHIBIT A LEGAL DESCRIPTION]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

I-8

--------------------------------------------------------------------------------

 

EXHIBIT J

 

Lenders, Purchase Money Equipment Financiers, Equipment Lessors and Other
Lienholders

 

J-1

--------------------------------------------------------------------------------


 

Address

 

Leased Assets

 

Lessor

1

8991 Brighton Ln, Bonita Springs, FL

 

Varian Clinac iX (s/n 5525)

 

GE Health care Finance / CapX Partners

 

 

 

Varian Trilogy (s/n 1247)

 

GE Health care Finance / CapX Partners

2

6555 Cortez Rd., Bradenton, FL

 

GE LightSpeed Plus CT Scanner (s/n 264762CN6)

 

Banc of America Leasing & Capital LLC

3

2234 Colonial Blvd, Fort Myers, FL

 

Various Dell Equipment

 

Dell Financial Services

 

 

 

Various Cisco Equipment

 

Cisco Capital Corporation

4

601 Redstone Ave., West, Crestview, FL

 

Varian Clinac iX (s/n 3913)

 

CIT Finance

5

6879 U.S. Hwy 98 West, Santa Rosa Beach, FL

 

 

 

 

6

8625 Collier Blvd, Naples, FL

 

Varian Clinac iX (s/n 5528)

 

CIT Finance

7

1026 Mar Walt Dr., N.W., Fort Walton Beach, FL

 

Varian Clinac iX (s/n 1013)

 

GE Healthcare Finance / CapX Partners

8

52 North Pecos Rd., Henderson, NV

 

Varian Clinac iX (s/n 4221)

 

GE Healthcare Finance / CapX Partners

9

1120 Lee Blvd., Lehigh Acres, FL

 

Varian Trilogy (s/n 1258)

 

GE Healthcare Finance / CapX Partners

10

6160 S. Fort Apache Rd., Ft. Apache, NV

 

n/a

 

n/a

11

77-840 Flora Rd., Palm Desert, CA

 

Varian Clinac iX (s/n 1060)

 

GE Healthcare Finance / CapX Partners

12

7850 North University Dr., Tamarac, FL

 

n/a

 

n/a

13

7751 Baymeadows Rd. E, Jacksonville, FL

 

Tomotherapy (s/n 210)

 

CIT Finance

15

187 Skylar Dr., Fairlea, WV

 

n/a

 

n/a

16

58295 29 Palms Hwy, Yucca Valley, CA

 

n/a

 

n/a

17

40055 Bob Hope Dr., Suite B, Rancho Mirage, CA

 

Tomothe rapy (s/n 125)

 

GE Healthcare Finance / CapX Partners

18

2 Physicians Park Dr., Frankfort, KY

 

n/a

 

n/a

19

2270 Colonial Blvd., Fort Myers, FL

 

n/a

 

n/a

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT “K”

 

FORMS OF NOTICES OF NONRESPONSIBILITY

 

See attached;

 

[Must be recorded THREE DAYS after earlier of execution date and effective date
of the First Restated Master Lease AND a copy of the recorded Notice must be
served on Tenant within 10 days after recordation AND a copy of the recorded
Notice must be served on Tenant’s prime contractor(s) within 10 days after
Tenant enters into contract with prime contractor OR THE NOTICE WILL NOT BE
VALID]

 

K-1

--------------------------------------------------------------------------------


 

APN:

 

WHEN RECORDED, MAIL TO:

HC-52 North Pecos Road, LLC

c/o HCP-RTS, LLC

4890 W. Kennedy Boulevard, Suite 650

Tampa, FL 33609

Attn: Lisa Drummond

 

The undersigned hereby affirm(s) that this document, including any exhibits,
submitted for recording does not contain the social security number of any
person or persons. (Per NRS 239B.030)

 

NOTICE OF NONRESPONSIBILITY

 

TO WHOM IT MAY CONCERN:

 

PURSUANT TO Nevada Revised Statutes (“NRS”) 108.234, NOTICE IS HEREBY GIVEN
THAT:

 

1.             The undersigned is the owner (“Disinterested Owner”) of certain
real property situate in Clark County, Nevada, described in Exhibit “1” hereto
and the improvements thereon (the “Property”). The Disinterested Owner’s address
is:

 

HC-52 North Pecos Road, LLC

c/o HCP-RTS, LLC

4890 W. Kennedy Boulevard, Suite 650

Tampa, FL 33609

Attn: Lisa Drummond

 

The name and address of the person who may cause the work of improvement to be
constructed, altered or repaired is:

 

 

 

[Tenant]

 

Attn.:

 

 

 

 

 

 

 

 

 

 

2.             As of the          day of                                       ,
20     , the undersigned, as “Landlord” entered into an Amended and Restated
Master Lease (“Lease”) with                                                , as
“Tenant”, wherein the undersigned leased the Property to Tenant.

 

3.             As of the          day of                                       ,
20     , the undersigned first learned that Tenant intends to or may commence
causing a work of improvement to be constructed, altered, or repaired on the
Property.

 

4.             The undersigned will not be responsible for any work of
improvement being constructed, altered, or repaired on the Property at the
instance or request of Tenant or any materials to be supplied

 

J-2

--------------------------------------------------------------------------------


 

therefor, nor in any manner be liable for the cost thereof; nor may any interest
of the undersigned in the Property be the subject of any mechanics liens or lien
therefor.

 

5.             The Disinterested Owner has notified Tenant in writing that
Tenant must comply with NRS 108.2403 and 108.2407.

 

Dated this                   day of                  , 20 .           

 

Disinterested Owner:

 

 

HC-52 North Pecos Road, LLC, a Delaware limited liability company

 

By: Carter/Validus Operating

Partnership, LP, a Delaware limited

partnership, its Sole Member

 

By: Carter Validus Mission Critical REIT, Inc., a

Maryland corporation, its General Partner

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

 

 

)

 

 

) ss.

COUNTY OF

 

 

)

 

This instrument was acknowledged before me on
                                     , 20          , by                   , as
                                of Carter Validus Mission Critical REIT, Inc., a
Maryland corporation, General Partner of Carter/Validus Operating Partnership,
LP, a Delaware limited partnership, the Sole Member of HC-52 North Pecos Road,
LLC, a Delaware limited liability company.

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

J-3

--------------------------------------------------------------------------------


 

Exhibit “1”

to

NOTICE OF NONRESPONSIBILITY

 

Legal Description of Property

 

52 North Pecos Road, Henderson, NV 89014 (Henderson (“VHO))

 

[Insert notice as to preparer of legal description or reference to prior
recorded instrument with the same legal description:
                                                                                                                                                                                                      ]

 

Real property in the City of Henderson, County of Clark, State of Nevada,
described as follows:

 

PARCEL ONE (1):

 

BEING A PORTION OF LOT 1, BLOCK 1 OF “VENTANA COMMERCIAL” (A COMMERCIAL
SUBDIVISION), IN THE CITY OF HENDERSON, COUNTY OF CLARK, STATE OF NEVADA AS PER
MAP RECORDED IN BOOK 82, PAGE 40 OF PLATS IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY, SITUATED IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
SITUATED IN THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 18, TOWNSHIP 22 SOUTH,
RANGE 62 EAST, M.D.M., MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT ALSO BEING ON THE
EASTERLY RIGHT-OF-WAY LINE OF PECOS ROAD, BEING 50.00 FEET WIDE HALF STREET
WIDTH AS DEDICATED PER FILE 36, PAGE 64 OF PARCEL MAPS; THENCE ALONG SAID LINE,
NORTH 01°24’38” EAST, 73.00 FEET TO THE SOUTHERLY LINE OF LOT 13 AS PER FILE 95,
PAGE 24 OF SURVEYS; THENCE ALONG THE SAID SOUTHERLY LINE THE FOLLOWING THREE
(3) COURSES; SOUTH 88°35’22” EAST, 83.00 FEET; THENCE NORTH 01°24’38” EAST,
95.33 FEET; THENCE SOUTH 88°35’22” EAST, 139.50 FEET TO THE WESTERLY LINE OF LOT
10 AS PER FILE 97, PAGE 99 OF SURVEYS; THENCE ALONG SAID WESTERLY LINE, SOUTH
01°24’38” WEST, 31.50 FEET TO THE SOUTHERLY LINE OF SAID LOT 10; THENCE ALONG
SAID SOUTHERLY LINE THE FOLLOWING FIVE (5) COURSES; SOUTH 88°35’22” EAST, 127.50
FEET; THENCE SOUTH 01°24’38” WEST, 67.83 FEET; THENCE SOUTH 88°35’22” EAST,
31.50 FEET; THENCE SOUTH 01°24’38” WEST, 4.00 FEET; THENCE SOUTH 88°35’22” EAST,
41.50 FEET TO THE WESTERLY LINE OF “VENTANA AT GREEN VALLEY SOUTH” AS PER MAP
RECORDED IN BOOK 43, PAGE 47 OF PLATS; THENCE ALONG SAID WESTERLY LINE AND THE
SOUTHERLY PROLONGATION THEREOF, SOUTH 01°24’38” WEST, 65.00 FEET TO THE
NORTHERLY LINE “AMERICAN WEST LEGACY UNIT 8” AS PER MAP RECORDED IN BOOK 58,
PAGE 37 OF PLATS, SAID LINE ALSO BEING THE SOUTHERLY LINE OF SAID LOT 1; THENCE
ALONG SAID LINE, NORTH 88°35’22” WEST, 315.08 FEET TO A POINT OF CURVATURE;
THENCE DEPARTING SAID NORTHERLY LINE AND

 

J-4

--------------------------------------------------------------------------------


 

CONTINUING ALONG SAID SOUTHERLY LINE, NORTHWESTERLY, ALONG THE ARC OF A CURVE TO
THE RIGHT, CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 99.00 FEET, THROUGH A
CENTRAL ANGLE OF 33°33’26”, AN ARC DISTANCE OF 57.98 FEET TO A POINT OF REVERSE
CURVATURE TO WHICH A RADIAL LINE BEARS, SOUTH 34°48’04” WEST; THENCE
NORTHWESTERLY, ALONG THE ARC OF A CURVE TO THE LEFT, CONCAVE SOUTHWESTERLY,
HAVING A RADIUS OF 51.00 FEET, THROUGH A CENTRAL ANGLE OF 33’33’26”, AN ARC
DISTANCE OF 29.87 FEET TO A POINT OF COMPOUND CURVATURE TO WHICH A RADIAL LINE
BEARS NORTH 01°24’38” EAST; THENCE SOUTHWESTERLY ALONG THE ARC OF A CURVE TO THE
LEFT, CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 25.00 FEET, THROUGH A CENTRAL
ANGLE OF 90°00’0”, AN ARC DISTANCE OF 39.27 FEET TO THE POINT OF BEGINNING.

 

SAID PARCEL BEING LOT 11 AS SHOWN ON RECORD OF SURVEY IN FILE 98 OF SURVEYS,
PAGE 95, RECORDED DECEMBER 3, 1998 IN BOOK 981203 AS DOCUMENT NO. 01575 OFFICIAL
RECORDS, CLARK COUNTY, NEVADA.

 

PARCEL TWO (2):

 

LOT A OF VENTANA AT GREEN VALLEY SOUTH ON FILE IN BOOK 43 OF PLATS, PAGE 47 IN
THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

PARCEL 3:

 

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS, ACCESS AS CONTAINED IN THAT
CERTAIN “RECIPROCAL JOINT DRIVEWAY EASEMENT” RECORDED MARCH 24, 1998 IN BOOK
980324 AS DOCUMENT NO. 01528 OF OFFICIAL RECORDS.

 

PARCEL 4:

 

A NON-EXCLUSIVE RECIPROCAL EASEMENT FOR ACCESS, INGRESS AND EGRESS, FOR
VEHICULAR AND PEDESTRIAN TRAFFIC AS CONTAINED IN THAT CERTAIN “DECLARATION OF
RESTRICTIONS AND GRANT OF EASEMENTS” RECORDED MARCH 24, 1998 IN BOOK 980324 AS
DOCUMENT NO. 01529 OF OFFICIAL RECORDS.

 

J-5

--------------------------------------------------------------------------------


 

WHEN RECORDED, MAIL TO:

HC-6160 S. Fort Apache Road, LLC

c/o HCP-RTS, LLC

4890 W. Kennedy Boulevard, Suite 650

Tampa, FL 33609

Attn: Lisa Drummond

 

The undersigned hereby affirm(s) that this document, including any exhibits,
submitted for recording does not contain the social security number of any
person or persons. (Per NRS 239B.030)

 

NOTICE OF NONRESPONSIBILITY

 

TO WHOM IT MAY CONCERN:

 

PURSUANT TO Nevada Revised Statutes (“NRS”) 108.234, NOTICE IS HEREBY GIVEN
THAT:

 

1.             The undersigned is the owner (“Disinterested Owner”) of certain
real property situate in Clark County, Nevada, described in Exhibit “1” hereto
and the improvements thereon (the “Property”). The Disinterested Owner’s address
is:

 

HC-6160 S. Fort Apache Road, LLC

c/o HCP-RTS, LLC

4890 W. Kennedy Boulevard, Suite 650

Tampa, FL 33609

Attn: Lisa Drummond

 

The name and address of the person who may cause the work of improvement to be
constructed, altered or repaired is:

 

 

 

[Tenant]

 

Attn.:

 

 

 

 

 

 

 

 

 

2.             As of the             day of                                ,
20      , the undersigned, as “Landlord” entered into an Amended and Restated
Master Lease (“Lease”) with                                               , as
“Tenant”, wherein the undersigned leased the Property to Tenant.

 

3.             As of the             day of                                ,
20      , the undersigned first learned that Tenant intends to or may commence
causing a work of improvement to be constructed, altered, or repaired on the
Property.

 

4.             The undersigned will not be responsible for any work of
improvement being constructed, altered, or repaired on the Property at the
instance or request of Tenant or any materials to be supplied therefor, nor in
any manner be liable for the cost thereof; nor may any interest of the
undersigned in the Property be the subject of any mechanics liens or lien
therefor.

 

J-6

--------------------------------------------------------------------------------


 

5.             The Disinterested Owner has notified Tenant in writing that
Tenant must comply with NRS 108.2403 and 108.2407.

 

Dated this                day of                                        , 20
              .

 

Disinterested Owner:

 

 

HC-6160 S. Fort Apache Road, LLC, a Delaware limited liability company

 

By: Carter/Validus Operating

Partnership, LP, a Delaware limited

partnership, its Sole Member

 

By: Carter Validus Mission Critical REIT, Inc., a

Maryland corporation, its General Partner

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

 

)

 

 

 

) ss.

 

COUNTY OF

 

)

 

 

This instrument was acknowledged before me on
                                         , 20         , by
                               , as                        of Carter Validus
Mission Critical REIT, Inc., a Maryland corporation, General Partner of
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, the
Sole Member of HC-6160 S. Fort Apache Road, LLC, a Delaware limited liability
company.

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

J-7

--------------------------------------------------------------------------------


 

Exhibit “1”

to

NOTICE OF NONRESPONSIBILITY

 

Legal Description of Property

 

6160 S. Fort Apache Road, Las Vegas, NV 89148 (Ft. Apache (FAN))

 

[Insert notice as to preparer of legal description or reference to prior
recorded instrument with the same legal description:
                                                                                                                                                                                                       ]

 

Real property in the City of Las Vegas, County of Clark, State of Nevada,
described as follows:

 

A PORTION OF LOT 1 AS SHOWN BY MAP THEREOF IN BOOK 112, PAGE 68 OF PLATS IN THE
CLARK COUNTY RECORDERS OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE WEST HALF
(W 1/2) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF
THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 32, TOWNSHIP 21 SOUTH, RANGE 60 EAST,
M.D.M. CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SAID LOT 1; THENCE ALONG THE EAST LINE
THEREOF, NORTH 00°47’48” EAST, A DISTANCE OF 151.05 FEET TO THE POINT OF
BEGINNING; THENCE SOUTH 89’17’22” WEST, A DISTANCE OF 286.58 FEET; THENCE NORTH
02°05’39” EAST, A DISTANCE OF 145.61 FEET; THENCE NORTH 00°49’16” EAST, A
DISTANCE OF 1.56 FEET; THENCE NORTH 89°17’22” EAST, A DISTANCE OF 283.28 FEET;
THENCE SOUTH 00°47’48” WEST, A DISTANCE OF 147.05 FEET TO THE POINT OF
BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION PREVIOUSLY APPEARED IN THAT CERTAIN
RECORD OF SURVEY FILED IN FILE 133 OF SURVEYS, PAGE 3, RECORDED SEPTEMBER 15,
2003 IN BOOK 20030915 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA, AS DOCUMENT NO.
01254.

 

ALSO DESCRIBED AS (AS SURVEYED LEGAL DESCRIPTION):

 

PARCEL 1:

 

LOT 1 OF A SUBDIVISION OF A PORTION OF THE WEST HALF (W 1/2) OF THE NORTHWEST
QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW
1/4) OF SECTION 32, TOWNSHIP 21 SOUTH, RANGE 60 EAST, M.D.M. CLARK COUNTY,
NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID SOUTHWEST QUARTER; THENCE SOUTH
00°49’16” WEST, A DISTANCE OF 91.28 FEET; THENCE SOUTH

 

J-8

--------------------------------------------------------------------------------


 

89°10’44” EAST, A DISTANCE OF 50.00 FEET TO THE POINT OF BEGINNING; SAID POINT
ALSO BEING THE BEGINNING OF A CURVE CONCAVE TO THE SOUTHEAST, OF WHICH THE
RADIAL LINE BEARS SOUTH 89°10’44” EAST, AND A RADIUS OF 54.00 FEET; THENCE
NORTHEASTERLY ALONG SAID CURVE, A DISTANCE OF 83.39 FEET THROUGH A CENTRAL ANGLE
OF 88°28’58”; THENCE NORTH 89°18’14” EAST, A DISTANCE OF 235.55 FEET; THENCE
SOUTH 00°47’48” WEST, A DISTANCE OF 637.91 FEET; THENCE SOUTH 89°17’22” WEST A
DISTANCE OF 288.41 FEET; THENCE NORTH 00’49’16’ EAST, A DISTANCE OF 585.40 FEET
TO THE POINT OF BEGINNING.

 

PARCEL 2:

 

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS AS CREATED BY THAT CERTAIN
“DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS AND OF CERTAIN RECIPROCAL
RIGHTS AND EASEMENTS” RECORDED NOVEMBER 18, 2003 IN BOOK 20031118, AS INSTRUMENT
NO. 01808 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

J-9

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Schedule of Rentable Square Footage

 

Radiation Therapy / Theriac

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

Rentable

 

 

 

 

 

 

 

 

Square

Site No.

 

Location

 

Address

 

Owner/Landlord

 

Footage

1

 

El Segundo

 

860 Park-view Dr. N El Segundo, CA 90245 Units A and B

 

HC-860 Parkview Drive North, Units A&B, LLC, a Delaware limited liability
company

 

12,163

2

 

Palm Desert (PSC)

 

77-840 Flora Road Palm Desert, CA 92211

 

HC-77-840 Flora Road, LLC, a Delaware limited liability company

 

6,1963

3

 

Rancho Mirage (RMC)

 

40055 Bob Hope Drive Suite B Rancho Mirage, CA 92270 (Units A, B, L and K)

 

HC-40055 Bob Hope Drive, LLC, a Delaware limited liability company

 

7,432

4

 

Yucca Valley, CA

 

58295 29 Palms Hwy. Yucca Valley, CA 92284

 

HC-58295 29 Palms Highway, LLC, a Delaware limited liability company

 

12,240

5

 

Bonita Springs (BNO)

 

8991 Brighton Lane Bonita Springs, FL 34135

 

HC-8991 Brighton Lane, LLC, a Delaware limited liability company

 

9,800

6

 

Bradenton (BAO)

 

6555 Cortez Road Bradenton, FL 34201

 

HC-6555 Cortez, LLC, a Delaware limited liability company

 

7,107

7

 

Lakewood Ranch (LWF)

 

Lakewood Ranch MOB II 6310 Health Parkway Bradenton, FL 34202 (Condo Units 100
(8,993 SF) and 200 (1,724 SF))

 

HC-6310 Health Parkway, Units 100 & 200 LLC, a Delaware limited liability
company

 

10,919

8

 

Crestview — new (CRO)

 

601 Redstone Ave. W. Crestview, FL 32536

 

HC-601 Redstone Avenue West, LLC, a Delaware limited liability company

 

5,685

9

 

CBO II

 

2270 Colonial Blvd. Fort Myers, FL 33907

 

HC-2270 Colonial Blvd., LLC, a Delaware limited liability company

 

47,089

10

 

Colonial

 

2234 Colonial Blvd. Fort Myers, FL 33907

 

HC-2234 Colonial Blvd., LLC, a Delaware limited liability company

 

32,148

11

 

Fort Walton Beach (FWB)

 

1026 Mar Wait Dr., NW Fort Walton Beach, FL

 

HC-1026 Mar Walt Drive NW, LLC, a Delaware limited liability company

 

9,017

 

S-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

Rentable

 

 

 

 

 

 

 

 

Square

Site No.

 

Location

 

Address

 

Owner/Landlord

 

Footage

12

 

Jacksonville (JVF)

 

7751 Baymeadows Rd. East Jacksonville, FL 32256

 

HC-7751 Baymeadows Rd. E., LLC, a Delaware limited liability company

 

8,243

 

 

Jacksonville

 

7751 Baymeadows Rd. East Jacksonville, FL 32256

 

HC-7751 Baymeadows Rd. E., LLC, a Delaware limited liability company

 

2,339

 

 

Jacksonville

 

7751 Baymeadows Rd. East Jacksonville, FL 32256

 

HC-7751 Baymeadows Rd. E., LLC, a Delaware limited liability company

 

2,500

13

 

Lehigh Acres (LAO)

 

1120 Lee Boulevard Lehigh Acres, FL 33936

 

HC-1120 Lee Boulevard, LLC, a Delaware limited liability company

 

5,746

14

 

East Naples (ENF)

 

8625 Collier Blvd. Naples, FL 34114

 

HC-8625 Collier Blvd., LLC, a Delaware limited liability company

 

8,024

15

 

Destin (DSC)

 

6879 US Hwy 98 West Santa Rosa Beach, FL 32459

 

HC-6879 US Highway 98 West, LLC, a Delaware limited liability company

 

5,000

16

 

Tamarac (TMO)

 

7850 N. University Dr. Tamarac, FL 33321

 

HC-7850 North University Drive, LLC, a Delaware limited liability company

 

4,900

17

 

Frankfort, KY

 

#2 Physicians Park Drive Frankfort, KY 40601

 

HC-#2 Physicians Park Dr., LLC, a Delaware limited liability company

 

4,000

18

 

Henderson (VHO)

 

52 North Pecos Road Henderson, NV 89014

 

HC-52 North Pecos Road, LLC, a Delaware limited liability company

 

6,685

19

 

Ft. Apache (FAN)

 

6160 S. Fort Apache Road Las Vegas, NV 88109

 

HC-6160 S. Fort Apache Road, LLC, a Delaware limited liability company

 

6,963

20

 

Fairlea (Greenbrier) (FWV)

 

187 Skylar Dr. Fairlea, WV 24902

 

HC-187 Skylar Drive, LLC, a Delaware limited liability company

 

5,200

 

NOTE: Sites 9 and 10 are RTS’ corporate offices — other buildings are RTS
treatment centers

 

S-2

--------------------------------------------------------------------------------
